Exhibit 10.2


AGREEMENT AND PLAN OF MERGER
DATED AS OF
JUNE 24, 2018
BY AND AMONG
RIBBON COMMUNICATIONS INC.,
KANSAS MERGER SUB, INC.,
EDGEWATER NETWORKS, INC.
and
SHAREHOLDER REPRESENTATIVE SERVICES LLC













--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
Article I CERTAIN DEFINITIONS
2


 
1.1
Definitions
2


 
1.2
Certain Additional Definitions
13


 
1.3
Construction
15


 
1.4
Knowledge
16


 
 
 
 
Article II THE MERGER; CLOSING
16


 
2.1
The Merger
16


 
2.2
Effects of the Merger
16


 
2.3
Closing; Effective Time
16


 
2.4
Certificate of Incorporation and Bylaws of the Surviving Corporation
17


 
2.5
Directors and Officers of the Surviving Corporation
17


 
 
 
 
Article III EFFECTS OF THE MERGER ON THE CAPITAL STOCK AND EQUITY AWARDS
18


 
3.1
Conversion of Securities; Treatment of Company Options
18


 
3.2
Buyer Shares
22


 
3.3
Payout Schedule
23


 
3.4
Payment and Exchange of Certificates
24


 
3.5
Estimated Net Working Capital Adjustment Amount; Estimated Closing Date Funded
Debt; Estimated Closing Date Cash; Estimated Closing Date Expenses
25


 
3.6
Adjustment Amount
26


 
3.7
Holder Representative Expenses
28


 
3.8
Deferred Consideration
29


 
3.9
Termination of Duties of Exchange Agent
30


 
3.10
Lost Certificate
30


 
3.11
No Fractional Shares
30


 
3.12
Dissenting Shares
30


 
3.13
Withholding
31


 
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
31


 
4.1
Corporate Organization of the Company
31


 
4.2
Subsidiaries
32


 
4.3
Due Authorization
32


 
4.4
No Conflict
32


 
4.5
Governmental Consents
33


 
4.6
Capitalization of the Company
33


 
4.7
Capitalization of Subsidiary
33


 
4.8
Financial Statements
34


 
4.9
Undisclosed Liabilities
34








--------------------------------------------------------------------------------




 
4.10
Litigation and Proceedings
34


 
4.11
Legal Compliance
35


 
4.12
Contracts; No Defaults
35


 
4.13
Company Benefit Plans
37


 
4.14
Labor Relations
39


 
4.15
Taxes
41


 
4.16
Brokers' Fees
43


 
4.17
Insurance
43


 
4.18
Licenses, Permits and Authorizations
43


 
4.19
Real Property
43


 
4.20
Intellectual Property
44


 
4.21
Data Privacy
45


 
4.22
Environmental Matters
46


 
4.23
Absence of Changes
46


 
4.24
Affiliate Matters
46


 
4.25
Customers and Suppliers
46


 
4.26
Foreign Corrupt Practices Act
47


 
4.27
Export Control
47


 
4.28
Accounts Receivable and Bank Accounts
48


 
4.29
No Additional Representations or Warranties
48


 
 
 
 
Article V REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB
48


 
5.1
Corporate Organization
48


 
5.2
Due Authorization
49


 
5.3
No Conflict
49


 
5.4
Litigation and Proceedings
49


 
5.5
Governmental Consents
49


 
5.6
SEC Documents
50


 
5.7
Buyer Shares
50


 
5.8
Brokers' Fees
50


 
5.9
Solvency; Surviving Corporation After the Merger
50


 
5.10
No Outside Reliance
51


 
5.11
Acquisition of Interests for Investment
51


 
5.12
Debt Financing
51


 
 
 
 
Article VI COVENANTS OF THE COMPANY
52


 
6.1
Conduct of Business
52


 
6.2
Inspection
55


 
6.3
HSR Act Approvals
56


 
6.4
Cooperation with Debt FInancing
56


 
6.5
No Solicitation of Transactions
58


 
6.6
Notifications
58


 
6.7
Section 280G
59





2

--------------------------------------------------------------------------------




Article VII COVENANTS OF BUYER
59


 
7.1
HRS Act Approvals
59


 
7.2
Indemnification and Insurance
60


 
7.3
Employment Matters
62


 
7.4
Retention of Books and Records
63


 
7.5
Conduct of Business
64


 
7.6
NASDAQ Listing
64


 
7.7
2018 Company Sales Amount
64


 
7.8
Debt Financing
64


 
 
 
 
Article VIII JOINT COVENANTS
64


 
8.1
Support of Transaction
64


 
8.2
Stockholder Approval
65


 
8.3
Further Assurances
65


 
8.4
Tax Matters
65


 
 
 
 
Article IX CONDITIONS AND OBLIGATIONS
68


 
9.1
Conditions to the Obligations of Buyer, Merger Sub and the Company
68


 
9.2
Conditions to the Obligations of Buyer and Merger Sub
68


 
9.3
Conditions to the Obligations of the Company
70


 
9.4
Waiver of Conditions; Frustration of Conditions
70


 
 
 
 
Article X TERMINATION/EFFECTIVENESS
70


 
10.1
Termination
70


 
10.2
Effect of Termination
71


 
 
 
 
Article XI HOLDER REPRESENTATIVE
72


 
11.1
Designation and Replacement of Holder Representative
72


 
11.2
Authority and Rights of the Holder Representative; Limitations on Liability
72


 
11.3
Exculpation; Indemnification
73


 
 
 
 
Article XII SURVIVAL AND INDEMNIFICATION
73


 
12.1
Survival of Representations
73


 
12.2
Right to Indemnification
74


 
12.3
Limitations on Liability
76


 
12.4
Claims and Procedures
76


 
12.5
Defense of Third-Party Claims
77


 
12.6
No Subrogation
78


 
12.7
Duty to Mitigate
78


 
12.8
Limitation on Damages
78


 
12.9
Characterization of Indemnification Payments
79


 
12.10
Right to Set Off
79


 
12.11
Exclusive Remedy
79





3

--------------------------------------------------------------------------------




Article XIII MISCELLANEOUS
79


 
13.1
Waiver
79


 
13.2
Notices
80


 
13.3
Assignment
81


 
13.4
Rights of Third Parties
81


 
13.5
Expenses
81


 
13.6
Governing Law
82


 
13.7
Captions; Counterparts
82


 
13.8
Schedules and Annexes
82


 
13.9
Entire Agreement
82


 
13.10
Amendments
82


 
13.11
Publicity
83


 
13.12
Severability
83


 
13.13
Jurisdiction; Waiver of Jury Trial
83


 
13.14
Enforcement
84


 
13.15
Non-Recourse
85


 
13.16
Consent to Representation; Conflict of Interest
85









4

--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of June 24, 2018,
is entered into by and among Ribbon Communications Inc., a Delaware corporation
(“Buyer”), Kansas Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of Buyer (“Merger Sub”), Edgewater Networks, Inc., a Delaware
corporation (the “Company”) and Shareholder Representative Services LLC, a
Colorado limited liability company, solely in its capacity as the initial Holder
Representative hereunder.
RECITALS
WHEREAS, (i) the respective boards of directors of Buyer, Merger Sub and the
Company have each determined that the Merger (as defined below), upon the terms
and subject to the conditions set forth in this Agreement, is advisable and in
the best interests of their respective stockholders, and such boards of
directors have approved the Merger, upon the terms and subject to the conditions
set forth in this Agreement, pursuant to which the Company Shares issued and
outstanding immediately prior to the Effective Time, other than shares owned or
held directly or indirectly by Buyer or the Company and other than Dissenting
Shares, shall be converted into the right to receive the consideration set forth
in this Agreement and (ii) Buyer, as sole stockholder of Merger Sub will cause
Merger Sub, immediately following the execution and delivery of this Agreement,
to adopt this Agreement and approve the Merger;
WHEREAS, on the date of this Agreement, immediately following the execution and
delivery of this Agreement, the Company will solicit a written consent adopting
this Agreement and approving the transactions contemplated hereby, including the
Merger, in the form of Annex A, from the Pre-Closing Holders holding (i) at
least two-thirds (2/3) of the outstanding shares of Preferred Stock, voting
together as a single class (on an as-converted to Common Stock basis) and (ii)
at least two-thirds (2/3) of all of the outstanding shares of Company Stock (on
an as-converted to Common Stock basis) (the “Stockholder Written Consent”);
WHEREAS, concurrently with the execution of this Agreement, as a condition and
inducement to Buyer’s and Merger Sub’s willingness to enter into this Agreement,
certain of the Pre-Closing Holders have entered into Support Agreements, dated
as of the date of this Agreement (any such agreement, together with any other
Support Agreement entered into by a Pre-Closing Holder following the date of
this Agreement, a “Support Agreement”);
WHEREAS, prior to the date of this Agreement, Buyer has entered into the
Existing Credit Agreement Amendment;
WHEREAS, concurrently with the execution of this Agreement, Buyer and Merger Sub
have acquired the representations and warranties insurance policy issued by
Euclid Transactional, LLC in the amount of ten million dollars ($10,000,000),
issued in the name of Buyer or an Affiliate of Buyer, a copy of which has been
provided to the Company (the “RWI Policy”); and
WHEREAS, for certain limited purposes, and subject to the terms set forth
herein, the Holder Representative shall serve as a representative of the
Pre-Closing Holders.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, Buyer, Merger Sub, the
Holder Representative and the Company agree as follows:





--------------------------------------------------------------------------------




ARTICLE I

CERTAIN DEFINITIONS
1.1    Definitions. As used herein, the following terms shall have the following
meanings:
“2018 Company Sales Amount” shall mean the revenues received from all sales (i)
of Company products, whether such sales are effectuated by the Company, the
Surviving Corporation, or Buyer or its employees, for the 2018 calendar year and
(ii) Buyer products to Company customer accounts where Buyer did not have a
prior existing sales relationship, in each case, as determined in accordance
with GAAP and the Company’s past accounting practices.
“2018 Company Sales Amount Target” means sixty-seven million dollars
($67,000,000) or greater.
“Accredited Investor Questionnaire” means a customary accredited investor
questionnaire in a form to be provided by Buyer to the Company prior to the
Closing
“Accredited Pre-Closing Holders” means (a) the Pre-Closing Holders identified as
such on the Payout Schedule except for any Pre-Closing Holder listed thereon
that Buyer notifies the Company prior to the Closing Date is being removed
because Buyer has not received evidence reasonably satisfactory to it that the
Pre-Closing Holder is an “accredited investor,” as such term is defined in Rule
501(a) of the Securities Act, (b) any other Pre-Closing Holder that executes and
delivers to the Company or Buyer after the date of this Agreement an Accredited
Investor Questionnaire that indicates that such Pre-Closing Holder is an
accredited investor and that Buyer in its sole discretion determines is, in
fact, an “accredited investor” and (c) any other Pre-Closing Holder that Buyer
in its sole discretion determines is an “accredited investor” (as such term is
defined in Rule 501(a) under the Securities Act) without having received such a
questionnaire, in each case, other than any Vested Optionholders.
“Action” means any claim, action, suit, audit, assessment, arbitration, inquiry,
proceeding or investigation, in each case, by or before any Governmental
Authority.
“Adjustment Principles” means the accounting principles, practices, procedures,
policies and methods and example schedule that are set forth on Annex B.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, through one or more intermediaries or otherwise. For the avoidance of
doubt, (i) following the Closing, Affiliates of Buyer shall include the Company
and its Subsidiaries and (ii) for purposes of this definition, JPMorgan
Corporation and its Affiliates shall not be deemed to be Affiliates of Buyer or
the Company.
“Aggregate Exercise Price” means the sum of the exercise prices for all
In-the-Money Company Options with respect to the Vested Option Shares
represented thereby that are outstanding and unexercised as of immediately prior
to the Effective Time.
“Aggregate Liquidation Preference” means the sum of (a) the aggregate number of
outstanding shares of Series A Preferred Stock as of immediately prior to the
Effective Time multiplied by the Series A Liquidation Preference Amount plus (b)
the aggregate number of outstanding shares of Series B Preferred Stock as of
immediately prior to the Effective Time multiplied by the Series B Liquidation
Preference Amount plus (c) the aggregate number of outstanding shares of Series
C Preferred Stock as of immediately prior to the Effective Time multiplied by
the Series C Liquidation Preference Amount plus (d) the aggregate number


2

--------------------------------------------------------------------------------




of outstanding shares of Series D Preferred Stock as of immediately prior to the
Effective Time multiplied by the Series D Liquidation Preference Amount plus (e)
the aggregate number of (i) outstanding shares of Series E Preferred Stock and
(ii) Series E Warrant Shares, in each case, as of immediately prior to the
Effective Time multiplied by the Series E Liquidation Preference Amount and plus
(f) the aggregate number of (i) outstanding shares of Series F Preferred Stock
and (ii) Series F Warrant Shares, in each case, as of immediately prior to the
Effective Time multiplied by the Series F Liquidation Preference Amount.
“Antitrust Authority” means the Antitrust Division of the United States
Department of Justice, the United States Federal Trade Commission or the
antitrust or competition law authorities of any other jurisdiction (whether
United States, foreign or multinational).
“Antitrust Information or Document Request” means any request or demand for the
production, delivery or disclosure of documents or other evidence, or any
request or demand for the production of witnesses for interviews or depositions
or other oral or written testimony, by any Antitrust Authority relating to the
transactions contemplated hereby, including any so called “second request” for
additional information or documentary material or any civil investigative demand
made or issued by the Antitrust Division of the United States Department of
Justice or the United States Federal Trade Commission or any subpoena,
interrogatory or deposition by any Antitrust Authority.
“Applicable Percentage” means, with respect to any Pre-Closing Holder, the
percentage or portion, as applicable, of the Merger Consideration to which such
Pre-Closing Holder is entitled, as determined in accordance with Article IV of
the Company Charter (calculated as if all of the Merger Consideration
constituted a distribution upon liquidation available for distribution to such
Pre-Closing Holders pursuant to Article IV, Section 2 of the Company Charter and
immediately prior to such distribution upon liquidation, all In-the-Money
Company Options with respect to the Vested Option Shares were fully exercised
and the Vested Optionholders held Common Stock), which amount shall be set forth
on the Payout Schedule.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which the Federal Reserve Bank of New York is closed.
“Buyer Fundamental Representations” means the representations and warranties set
forth in Section 5.1 (Corporate Organization), Section 5.2 (Due Authorization),
Section 5.7 (Buyer Shares) and Section 5.8 (Brokers’ Fees).
“Buyer Indemnitees” means (a) Buyer; (b) Buyer’s Affiliates (including,
following the Effective Time, the Surviving Corporation and its Subsidiary); (c)
the respective representatives of the Persons referred to in clauses (a) and
(b); and (d) the respective successors and permitted assigns of the Persons
referred to in (a), (b) and (c) of this definition.
“Buyer Related Parties” means (a) Buyer, Merger Sub, the Debt Financing Sources
and the Debt Financing Source Related Parties, (b) after the Effective Time, the
Company and its Subsidiaries or (c) any of the respective former, current or
future general or limited partners, stockholders, members, managers, directors,
officers, employees, agents, Affiliates or assignees of the entities or persons
described in (a) or (b).
“Buyer Share Cap” means five million two hundred thousand (5,200,000) Buyer
Shares.
“Buyer Share Consideration” means that number of newly issued Buyer Shares equal
to the quotient obtained by dividing (i) $30,000,000 by (ii) the Market Value;
provided, that in no event shall such number of Buyer Shares exceed the Buyer
Share Cap.


3

--------------------------------------------------------------------------------




“Buyer Share Consideration Value” means the Market Value of the Buyer Share
Consideration.
“Buyer Shares” means shares of common stock of Buyer, par value $0.0001.
“Calculation Time” means 11:59 p.m. (Eastern Time) on the day immediately prior
to the Closing Date.
“Cash” of any Person as of any date means, without duplication, (i) the cash and
cash equivalents of such Person and its Subsidiaries, plus (ii) any uncleared
inbound checks, drafts or wire transfers received or deposited or available for
deposit that are not yet credited to the account of such Person and its
Subsidiaries (to the extent not included in Net Working Capital as an account
receivable), in each case, as of such date and calculated in accordance with
Section 3.6(a); provided, that “Cash” shall be reduced by the amount of any
uncleared outbound checks, drafts or wire transfers or bank overdrafts (to the
extent not included in Net Working Capital as an account payable) and shall
exclude (x) all restricted cash (calculated in accordance with GAAP) and (y)
mutual fund investments held under a deferred compensation plan (“Restricted
Cash”); provided further, that with respect to the Company and its Subsidiaries,
“Cash” shall be reduced by any amount used or distributed in violation of
Section 6.1(c).
“Closing Cash Consideration Value” means fifty million dollars ($50,000,000)
minus the Option Assumption Amount.
“Closing Merger Consideration” means the Buyer Share Consideration Value plus
the Closing Cash Consideration Value.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.
“Company Charter” means the Sixth Amended and Restated Certificate of
Incorporation of the Company, dated as of October 31, 2014, as amended on March
25, 2015 and December 12, 2016.
“Company Fundamental Representations” means the representations and warranties
set forth in Section 4.1 (Corporate Organization of the Company), Section 4.2
(Subsidiaries), Section 4.3 (Due Authorization), Section 4.6 (Capitalization of
the Company), Section 4.7 (Capitalization of Subsidiaries), and Section 4.16
(Brokers’ Fees).
“Company Option Plan” means the Edgewater Networks, Inc. Amended and Restated
2002 Stock Option Plan, effective as of April 8, 2010.
“Company Options” means options to purchase shares of Common Stock granted
pursuant to the Company Option Plan.
“Company Related Parties” means (a) the Company, any holders of Company Stock,
the Holder Representative, (b) any of the respective Affiliates of any of the
entities or individuals described in (a) or (c) any of the respective former,
current or future general or limited partners, stockholders, members, managers,
directors, officers, employees, agents, Affiliates or assignees of any of the
entities or individuals listed in (a) or (b).
“Company Series E Warrants” means the outstanding warrants to purchase shares of
Series E Preferred Stock.


4

--------------------------------------------------------------------------------




“Company Series F Warrants” means the outstanding warrants to purchase shares of
Series F Preferred Stock issued by the Company.
“Company Share” means any share of Company Stock.
“Company Stock” means, collectively, the Common Stock and the Preferred Stock.
“Company Transaction Expenses” means, without duplication, (i) the collective
amount payable by, or liabilities of, the Company and its Subsidiaries to
investment bankers, legal counsel, accountants, advisors, brokers and other
Persons in connection with the transactions contemplated hereby, (ii) all
liabilities of the Company and its Subsidiaries in connection with any bonus,
retention, stay, incentive, change of control and similar payments or
obligations triggered by or resulting from the consummation of the transactions
contemplated hereby, whether payable prior to, upon or after the Closing Date,
including all liabilities of the Company and its Subsidiaries for the employer
portion of any payroll, employment or similar Taxes as a result of or otherwise
related to any payments triggered by or resulting from the consummation of the
transactions contemplated hereby (including for this purpose any such Taxes that
would be imposed in connection with any payments to or in connection with any
Vested Options (assuming payments in respect of the full amount of the Deferred
Consideration and full release of the Holder Representative Fund, and taking
into account all determinations on the Determination Date)), (iii) the amount of
additional Taxes that are (or may in the future be) required to be paid by the
Company or any of its Subsidiaries due to lost Tax deductions as a result of the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code in connection with this Agreement or the consummation of the
transactions contemplated hereby (whether alone or in connection with any
subsequent event(s), including a termination of employment) (calculated based on
the maximum applicable Tax rate as of the Closing Date and assuming all
potential excess parachute payments are paid on the Closing Date), (iv) fifty
percent (50%) of all liabilities of the Company and its Subsidiaries for the
employer portion of any payroll, employment or similar Taxes that would have
resulted from or otherwise been related to the exercise of the Assumed Company
Options if they had been exercised in full immediately prior to the Effective
Time (assuming a spread value equal to the Estimated Common Per Share Amount and
the applicable exercise price) and (v) any items listed on Schedule 1.1(a). For
purposes of clarity, the fees and expenses associated with the Exchange Agent
shall be borne exclusively by Buyer and shall not be deemed Company Transaction
Expenses.
“Company Warrants” means the Company Series E Warrants and the Company Series F
Warrants, collectively.
“Contracts” means any oral or written legally binding contracts, agreements,
subcontracts, leases, licenses, arrangements, side letters or purchase orders.
“Damages” means all losses, damages, liabilities, Taxes and other costs and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) that (a) with respect to a Third-Party Claim, are
actually paid to a third party and (b) with respect to a claim which is not a
Third-Party Claim, were a reasonably foreseeable result of a breach of this
Agreement or an inaccuracy of any representation or warranty set forth in this
Agreement, but excluding, in the case of this clause (b), any punitive damages.
“Debt Documents” means the Existing Credit Agreement, the Existing Credit
Agreement Amendment and any other documents necessary to consummate the Debt
Financing.
“Debt Financing” means debt financing, the aggregate proceeds of which, together
with available cash of Buyer on the Closing Date, will be sufficient for Buyer
to fund all of the amounts required to be


5

--------------------------------------------------------------------------------




provided by Buyer hereunder to complete the transactions contemplated hereby,
and to satisfy all of the payment obligations of Buyer under this Agreement at
the Closing.
“Debt Financing Source Related Parties” means the Debt Financing Sources,
together with their respective Affiliates and their and their respective
Affiliates’ former and current officers, directors, employees, agents and
representatives and their respective successors and assigns.
“Debt Financing Sources” means the entities that, from time to time, commit to
provide or arrange or otherwise entered into Contracts in connection with the
Debt Financing and the parties to any joinder agreements or any definitive
documentation entered pursuant thereto or relating thereto.
“Deferred Consideration” means, collectively, the Initial Deferred Consideration
and the Subsequent Deferred Consideration.
“Dissenting Shares” means Company Shares held by Dissenting Stockholders.
“Dissenting Stockholders” means Persons who hold Company Shares, dissent from
the Merger, and require appraisal of their Company Shares.
“Engagement Letter” means that certain engagement letter between the Company and
America’s Growth Capital, LLC, dated as of December 29, 2017.
“Environmental Laws” means any and all applicable foreign, federal, state or
local Laws, statutes, ordinances, rules or regulations relating to Hazardous
Materials (including with respect to public or worker health or safety) or
pollution or the protection of the environment.
“ERISA Affiliate” means any Person (other than the Company or any of its
Subsidiaries) treated at any relevant time as a single employer with the Company
or any of its Subsidiaries pursuant to Section 414(b), (c), (m) or (o) of the
Code.
“Estimated Merger Consideration” means the absolute value of the number, equal
to the Closing Merger Consideration plus the Estimated Net Working Capital
Adjustment Amount minus the Estimated Closing Date Funded Debt plus Estimated
Closing Date Cash minus the Holder Representative Fund minus the Estimated
Closing Date Expenses plus the Aggregate Exercise Price, minus the Aggregate
Liquidation Preference.
“Estimated Common Per Share Amount” means an amount equal to (i) the sum of (A)
the Estimated Merger Consideration plus (B) the Deferred Consideration (assuming
no Adjustment Amount), divided by (ii) the Fully Diluted Common Number.
“Estimated Net Working Capital Adjustment Amount” means the amount, which may be
positive or negative, equal to (i) Estimated Closing Date Net Working Capital,
minus (ii) $2,742,000.
“Estimated Per Share Merger Consideration” means (i) the Estimated Merger
Consideration divided by (ii) the Fully Diluted Common Number.
“Exchange Act” means the U.S. Securities Exchange Act of 1934.
“Exchange Ratio” means the quotient obtained by dividing (a) the Estimated
Common Per Share Amount by (b) the Market Value.


6

--------------------------------------------------------------------------------




“Existing Credit Agreement” means that certain Senior Secured Credit Facilities
Credit Agreement, dated as of December 21, 2017, among Buyer, as a guarantor,
Sonus Networks, Inc., as the borrower thereunder, the several lenders from time
to time party thereto, Silicon Valley Bank, as administrative agent, issuing
lender and swingline lender thereunder, and Silicon Valley Bank, as lead
arranger thereunder, as amended.
“Existing Credit Agreement Amendment” means an amendment, waiver or consent to
the Existing Credit Agreement that provides for the funding of the Debt
Financing by the lenders under the Existing Credit Agreement.
“Export Control Laws” means all Applicable Laws relating to the import or export
of goods, technology or services or trading embargoes or other trading
restrictions, including the Arms Export Control Act, the International Traffic
in Arms Regulations, the Export Administration Act, the Export Administration
Regulations, the International Economic Emergency Powers Act and executive
orders and regulations administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury and comparable foreign laws, ordinances,
rules and regulations.
“Final Merger Consideration” means the Closing Merger Consideration plus the
Adjustment Amount (which may be a positive or a negative number).
“Foreign Corrupt Practices Act” means the Foreign Corrupt Practices Act of 1977,
as amended.
“Fraud” means any misrepresentation, deceit, or concealment of a material fact
with the intention to deceive or otherwise cause injury.
“Fully Diluted Common Number” shall equal (i) the aggregate number of shares of
Common Stock issuable upon conversion of all shares of Preferred Stock issued
and outstanding immediately prior to the Effective Time (including the aggregate
number of shares of Common Stock issuable upon conversion of all shares of
Preferred Stock issuable upon the exercise in full of the Company Warrants) ,
plus (ii) the aggregate number of shares of Common Stock issued and outstanding
immediately prior to the Effective Time, plus (iii) the aggregate number of
shares of Common Stock issuable upon the exercise in full of all Vested Option
Shares that are outstanding and unexercised as of immediately prior to the
Effective Time, and less (iv) the aggregate number of shares of Common Stock, if
any, to be cancelled at the Effective Time pursuant to Section 3.1(a).
“Funded Debt” of any Person as of any date means, without duplication (i) all
indebtedness of such Person and its Subsidiaries for borrowed money, together
with accrued and unpaid interest thereon, (ii) all lease obligations of such
Person and its Subsidiaries required to be capitalized in accordance with GAAP,
(iii) any other indebtedness of such Person and its Subsidiaries evidenced by
notes, bonds or debentures, (iv) all obligations of such Person and its
Subsidiaries in respect of letters of credit, performance bonds, bankers’
acceptances, surety bonds and similar facilities (but, in each case, solely to
the extent drawn), (v) all liabilities of such Person and its Subsidiaries
arising out of interest rate, currency or other swap or hedge arrangements, (vi)
all deferred purchase price liabilities related to past acquisitions, whether
contingent or otherwise and (vii) any guaranty by such Person or any of its
Subsidiaries of any indebtedness of any other Person of a type described in
clauses (i) through (vi) above, including, for each of the foregoing clauses (i)
through (vii), any principal, premium, accrued and unpaid interest, related
expenses, prepayment penalties, make-whole payments, commitment, breakage and
other similar fees, premiums, expenses or other amounts due on payment, in each
case, as of such date and prepared in accordance with Section 3.6(a); provided,
however, that Funded Debt shall not include (v) Company Transaction Expenses,
(w) undrawn letters of credit and reimbursement obligations in respect of
undrawn letters of credit, (x) any liabilities related to


7

--------------------------------------------------------------------------------




inter-company debt between the Company and one or more of its Subsidiaries and
(y) any redemption premium, prepayment penalty or similar payment with respect
to leases included in the Funded Debt to the extent such leases are not required
by their terms to be repaid in full at (or in connection with the occurrence of)
the Effective Time (clauses (v) through (y) collectively, the “Funded Debt
Exclusions”).
“Funded Debt Exclusions” has the meaning specified in the definition of “Funded
Debt”.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government, governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency,
instrumentality, court, tribunal or arbitral body, or any government health care
program including, but not limited to, Medicare, Medicaid, and TriCare.
“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, determination, settlement or award, in each case, entered by or
with any Governmental Authority.
“Hazardous Material” means any substance, material or waste that is listed,
classified or regulated by a Governmental Authority as a “toxic substance”,
“hazardous substance” or “hazardous material” or words of similar meaning and
regulatory effect, or for which liability or standards of conduct may be imposed
under any Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“In-the-Money Company Option” means a Company Option for which the exercise
price is less than the maximum Option Consideration payable per share of Common
Stock subject to a Company Option.
“Information Privacy and Security Laws” means all applicable Laws concerning the
privacy, security, integrity, accuracy, creation, transmission, receipt,
maintenance, use, disclosure, or other protection of Personal Information
including, without limitation, the Gramm-Leach-Bliley Act, the Federal Trade
Commission Act, the Privacy Act of 1974, social security number protection Laws,
and data security and data breach notification Laws.
“Intellectual Property” means all intellectual property and proprietary rights,
including: (i) inventions, patents and patent applications; (ii) registered and
unregistered trademarks, trade dress, logos, slogans, service marks and trade
names, pending trademark and service mark registration applications, and
intent-to-use registrations or similar reservations of marks; (iii) registered
and unregistered copyrights, rights in works of authorship, and applications for
registration of copyright; (iv) internet domain names; (v) trade secrets,
know-how and other rights in proprietary information; and (vi) rights in
Software, data and databases.
“Law” means any statute, law (including common law), ordinance, rule, regulation
or Governmental Order, in each case, of any Governmental Authority.
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company or any of its
Subsidiaries.
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral) pursuant to which the Company or any of its Subsidiaries holds
any Leased Real Property, including the


8

--------------------------------------------------------------------------------




right to all security deposits and other amounts and instruments deposited by or
on behalf of the Company or any of its Subsidiaries.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance,
license, restriction on transfer, security interest or other lien of any kind.
“Market Value” means, for purposes of the Buyer Share Consideration issued as
part of the Closing Merger Consideration and the calculation of the Exchange
Ratio, the volume weighted average price as of the close of trading (rounded to
four places) of each of Buyer’s shares traded on NASDAQ for the ten (10)
consecutive trading days ending at the close of business on the trading day
prior to the Closing Date.
“Material Adverse Effect” means, (i) with respect to the Company, any change,
effect, event, occurrence, state of facts or development that has had, or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on (x) the assets, liabilities, business, results of operations
or condition (financial or otherwise) of the Company and its Subsidiaries, taken
as a whole or (y) the ability of the Company, in a timely manner, to enter into,
to perform its obligations under, or to consummate the transactions contemplated
by, this Agreement; provided, however, that, with respect to the foregoing
clause (x), in no event will any of the following (or the effect of any of the
following), alone or in combination, be deemed to constitute, or be taken into
account in determining whether there has been or will be, a “Material Adverse
Effect” on or in respect of the Company: (A) any change in Law or GAAP or any
guidance relating thereto or interpretation thereof, in each case, after the
date of this Agreement, (B) any change in interest rates or economic, political,
business or financial market conditions generally (including any changes in
credit, financial, commodities, securities or banking markets), (C) any change
generally affecting any of the industries in which the Company or any of its
Subsidiaries operates or the economy as a whole, (D) any action taken or not
taken at the written request of Buyer or Merger Sub or as expressly required
hereby, (E) any natural disaster, (F) any acts of terrorism, sabotage, war, the
outbreak or escalation of hostilities, weather conditions, change in
geopolitical conditions or other force majeure events, (G) any failure of the
Company or its Subsidiaries to meet any projections or forecasts, it being
understood that to the extent that any underlying change, effect, event,
occurrence, state of facts or development resulting in such failure constitutes
or contributes to a Material Adverse Effect, such underlying change, effect,
event, occurrence, state of facts or development shall not be disregarded in
determining whether or not a Material Adverse Effect has taken place or (H) any
matter to which Buyer has consented in writing; except, in the case of clauses
(A), (B), (C), (E) and (F) above, to the extent that any such change, effect,
event, occurrence, state of facts or development has had, or would reasonably be
expected to have, a disproportionate effect on the assets, liabilities,
business, results of operations or condition (financial or otherwise) of the
Company and its Subsidiaries relative to other businesses in the industries in
which the Company and its Subsidiaries operate, and (ii) with respect to Buyer
or Merger Sub, a material adverse effect on the ability of Buyer or Merger Sub,
in a timely manner, to enter into, to perform its obligations under, or to
consummate the transactions contemplated by, this Agreement.
“Merger Consideration” means, collectively, the Closing Merger Consideration (as
adjusted pursuant hereto) any Adjustment Amount payable to the Pre-Closing
Holders pursuant to Section 3.6, the Deferred Consideration payable to the
Pre-Closing Holders pursuant to Section 3.8 and any applicable excess of the
Holder Representative Fund over the Holder Representative Expenses payable to
the Pre-Closing Holders in accordance with Section 3.7.
“NASDAQ” means The NASDAQ Stock Market LLC.


9

--------------------------------------------------------------------------------




“Net Working Capital” means, as of any date (i) the consolidated current assets
of the Company and its Subsidiaries as of such date (excluding all (w)
Restricted Cash, (x) Cash, (y) Tax assets and (z) intercompany assets), minus
(ii) (A) the consolidated current liabilities of the Company and its
Subsidiaries as of such date (excluding (w) Closing Date Expenses, (x) Funded
Debt, (y) Funded Debt Exclusions, and (z) Holder Representative Fund), (B) the
Pre-Closing Holders’ portion of Transfer Taxes as set forth in Section 8.4(h)
and (C) to the extent not already included in clause (ii)(A) or (ii)(B) above,
(x) all unpaid current Tax liabilities of the Company and any of its
Subsidiaries and (y) all unpaid Tax liabilities of the Company or any of its
Subsidiaries or of Buyer (or of a consolidated, combined, unitary or similar Tax
group of which Buyer is a member) to the extent attributable to (1) Tax
liabilities arising under Section 951 of the Code or Section 951A of the Code,
or (2) Section 965 of the Code with respect to the Company or any of its
Subsidiaries (whether or not constituting current liabilities and whether or not
any election under Section 965(h) of the Code is made), in each case for
purposes of clause (ii)(C), whether or not such liabilities are accrued as of
the Calculation Time but only to the extent such amounts relate to a Pre-Closing
Tax Period, and excluding any deferred Tax liabilities, in each case, for
purposes of this definition, as calculated in accordance with GAAP, subject to
and consistent with the Adjustment Principles.
“Option Assumption Amount” means an amount equal to one-half of the amount equal
to the difference of (i) the product of (A) the Estimated Common Per Share
Amount multiplied by (B) the aggregate number of Assumed Company Options, less
(ii) the aggregate exercise price applicable to the Assumed Company Options.
“Permits” means all licenses, permits, certificates, registrations,
accreditations, approvals, authorizations, franchises, enrolments or consents of
a Governmental Authority or nationally recognized accreditation organization.
“Permitted Liens” means (i) mechanics, materialmen’s and similar Liens with
respect to any amounts not yet due and payable or which are being contested in
good faith through appropriate proceedings and for which appropriate reserves
have been established in accordance with GAAP, (ii) Liens for Taxes (A) not yet
due and payable or (B) which are being contested in good faith through
appropriate proceedings and, in each case, for which adequate reserves have been
made in accordance with GAAP, (iii) Liens securing rental payments under capital
lease agreements, (iv) Liens on real property (including easements, covenants,
rights of way and similar restrictions of record) that do not materially
interfere with the present uses of such real property, (v) to the extent
terminated in connection with the payment of Funded Debt at the Closing pursuant
to Section 3.4(c), Liens securing payment, or any other obligations, of the
Company or its Subsidiaries with respect to such Funded Debt and (vi)
non-exclusive licenses of Intellectual Property.
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality or other entity of any kind.
“Personal Information” means (i) any information with respect to which there is
a reasonable basis to believe that the information can be used to identify,
contact, or locate an individual, including demographic information; (ii) social
security numbers; or (iii) any information that is regulated or protected by one
or more Information Privacy and Security Laws.
“Pre-Closing Holder Indemnitees” means (a) the Pre-Closing Holders; (b) the
Pre-Closing Holders’ Affiliates; (c) the respective representatives of the
Persons referred to in clauses (a) and (b); and (d) the respective successors
and permitted assigns of the Persons referred to in (a), (b) and (c) of this
definition.


10

--------------------------------------------------------------------------------




“Pre-Closing Holders” means all Persons who hold one or more Company Shares or
Company Warrants and all Persons who are Vested Optionholders, in each case,
immediately prior to the Effective Time.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on (and including) the
Closing Date.
“Preferred Stock” means, collectively, the Series A Preferred Stock, Series B
Preferred Stock, Series C Preferred Stock, Series D Preferred Stock, Series E
Preferred Stock and Series F Preferred Stock.
“Proprietary Software” means all versions of the Software owned or purported to
be owned by the Company and its Subsidiaries.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“Series A Liquidation Preference Amount” means $0.627.
“Series A Preferred Stock” means the Series A Preferred Stock of the Company.
“Series B Liquidation Preference Amount” means $1.00.
“Series B Preferred Stock” means the Series B Preferred Stock of the Company.
“Series C Liquidation Preference Amount” means $1.00.
“Series C Preferred Stock” means the Series C Preferred Stock of the Company.
“Series D Liquidation Preference Amount” means $1.10.
“Series D Preferred Stock” means the Series D Preferred Stock of the Company.
“Series E Liquidation Preference Amount” means $0.50.
“Series E Preferred Stock” means the Series E Preferred Stock of the Company.
“Series F Liquidation Preference Amount” means $1.25.
“Series F Preferred Stock” means the Series F Preferred Stock of the Company.
“Software” means all computer programs (including any and all software
implementation of algorithms, models and methodologies whether in source code or
object code), databases and computations (including any and all data and
collections of data), documentation (including user manuals and training
materials) relating to any of the foregoing and the content and information
contained in any web sites.
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
“Subsequent Deferred Consideration Payment Date” means (i) in the event that the
2018 Company Sales amount is less than $67,000,000, the eighteen (18) month
anniversary of the Closing Date, (ii) in the


11

--------------------------------------------------------------------------------




event that the 2018 Company Sales amount is equal to or greater than
$67,000,000, but less than or equal to $71,000,000, the twelve (12) month
anniversary of the Closing Date, or (iii) in the event that the 2018 Company
Sales amount is greater than $71,000,000, the nine (9) month anniversary of the
Closing Date.
“Subsidiary” means, with respect to a Person, a corporation or other entity of
which more than 50% of the voting power of the equity securities or equity
interests is owned, directly or indirectly, by such Person.
“Tax” or “Taxes” means all federal, state, local, foreign or other tax,
including all income, gross receipts, license, payroll, employment, excise,
export, natural resources, severance, margin, escheat, stamp, occupation,
premium, windfall profits, net worth, environmental, customs duties, capital
stock, capital gains, ad valorem, value added, inventory, franchise, profits,
branch profits, withholding, social security (or similar), pension insurance
contributions, unemployment, employee or other tax, disability, real property,
personal property, abandoned or unclaimed property, escheat, intangibles, sales,
use, transfer, registration, alternative or add-on minimum, or estimated tax,
assessment, charge or similar levy, of any kind whatsoever, and including any
interest, penalty, additional amount, or addition thereto, whether disputed or
not.
“Tax Returns” means any return, declaration, report, statement, information
statement or other document filed or required to be filed with respect to Taxes,
including any claims for refunds of Taxes, any amendments or supplements of any
of the foregoing and any related or supporting estimates, elections, schedules,
statements or information with respect to any of the foregoing.
“Telverse Agreement” means that certain Agreement for Purchase and Sale of
Assets by and between the Company and Telverse Communications, Inc., dated as of
November 8, 2002, as may have been amended, restated, assigned or assumed from
time to time.
“Transfer Taxes” means all transfer, stamp, documentary, sales, use,
registration, value-added and other similar Taxes (including any applicable real
estate transfer Taxes) incurred in connection with this Agreement and the
transactions contemplated hereby.
“Treasury Regulations” means the regulations promulgated under the Code, as
amended from time to time.
“Underwater Company Options” means Company Options that are not In-the-Money
Company Options.
“Unvested Option Shares” means the shares of Common Stock subject to Unvested
Options.
“Unvested Options” means In-the-Money Company Options that are unvested as of
immediately prior to the Effective Time excluding the Unvested
Performance-Vesting Options.
“Unvested Performance-Vesting Options” means any outstanding Company Options
that are subject to vesting conditions which are not based on time of continuing
service and are unvested as of immediately prior to the Closing (taking into
account any vesting as a result of the Closing), including, without limitation,
the Company Options granted to Steve Pattison in accordance with Section 2 of
that certain Employment Agreement, by and between Steve Pattison and the Company
entered into and effective as of September 23, 2015, to the extent so unvested.
“Vested Option Shares” means the shares of Common Stock subject to Vested
Options.


12

--------------------------------------------------------------------------------




“Vested Options” means In-the-Money Company Options that are vested as of
immediately prior to the Effective Time.
“Willful Breach” means an action or omission that constitutes a breach of a
covenant that was knowingly taken or omitted to be taken with the intent of
breaching such covenant and was not merely a volitional action or omission.
“Willful Misrepresentation” means an action or omission that constitutes a
breach of a representation or warranty that was knowingly taken or omitted to be
taken with the intent of misleading the party to whom such representation or
warranty was made and was not merely a volitional action or omission.
1.2    Certain Additional Definitions. As used in this Agreement, the following
terms shall have the respective meanings ascribed thereto in the respective
sections of this Agreement set forth opposite each such term below:
Term
Section
“2018 Company Sales Amount Calculation”
Section 3.8(b)(i)
“280G Vote”
Section 6.7
“Adjustment Amount”
Section 3.6(c)
“Agreement”
Preamble
“Alternative Transaction”
Section 6.5
“Assumed Company Options”
Section 3.1(d)(ii)
“Audited Financial Statements”
Section 4.8
“Auditor”
Section 3.6(b)
“Buyer”
Preamble
“Buyer Cure Period”
Section 10.1(c)
“Buyer Financial Statements”
Section 5.6(b)
“Buyer Officer’s Certificate”
Section 9.3(c)
“Buyer Options”
Section 3.1(d)(ii)
“Buyer SEC Reports”
Section 5.6(a)
“Buyer Share Cap”
Section 3.1(b)(x)
“Certificate of Merger”
Section 2.1(a)
“Claim Certificate”
Section 12.4(a)
“Claim Dispute Notice”
Section 12.4(b)
“Closing”
Section 2.3
“Closing Balance Sheet”
Section 3.6(a)
“Closing Date”
Section 2.3
“Closing Date Cash”
Section 3.6(a)
“Closing Date Expenses”
Section 3.6(a)
“Closing Date Funded Debt”
Section 3.6(a)
“Closing Date Net Working Capital”
Section 3.6(a)
“Company”
Preamble
“Company Benefit Plan”
Section 4.13(a)
“Company Cure Period”
Section 10.1(b)(i)



13

--------------------------------------------------------------------------------




Term
Section
“Company Intellectual Property”
Section 4.20(b)
“Company Board Recommendation”
Section 4.3(b)
“Company Officer’s Certificate”
Section 9.2(c)
“Company Stock Certificates”
Section 3.1(b)(viii)
“Computer Systems”
Section 4.20(g)
“Confidentiality Agreement”
Section 13.9
“Constituent Corporations”
Section 2.1(a)
“Continuing Employees”
Section 7.3(a)
“Debt Payoff Recipients”
Section 9.2(e)
“Deficit Amount”
Section 3.6(d)(i)
“Determination Date”
Section 3.6(b)
“DGCL”
Section 2.1(b)
“Effective Time”
Section 2.3
“ERISA”
Section 4.13(a)
“Estimated Closing Balance Sheet”
Section 3.5
“Estimated Closing Date Cash”
Section 3.5
“Estimated Closing Date Expenses”
Section 3.5
“Estimated Closing Date Funded Debt”
Section 3.5
“Estimated Closing Date Net Working Capital”
Section 3.5
“Estimated Closing Statement”
Section 3.5
“Excess Payment”
Section 3.6(d)(i)
“Exchange Agent”
Section 3.4(a)
“Expiration Date”
Section 12.1
“Financial Statements”
Section 4.8
“Funding Amount”
Section 3.4(a)
“Gunderson”
Section 13.16
“Holder Representative”
Section 11.1
“Holder Representative Expenses”
Section 11.3
“Holder Representative Fund”
Section 3.7
“Holder Representative Fund Release Amount”
Section 3.7
“Indemnification Obligation”
Section 7.2(c)
“Indemnified Person”
Section 7.2(c)
“Indemnitee”
Section 12.5
“Indemnitor”
Section 12.5
“Initial Deferred Consideration”
Section 3.8(a)
“Interim Financial Statements”
Section 4.8
“Letter of Transmittal”
Section 3.4(b)
“Majority Holders”
Section 11.1
“Merger”
Section 2.1(a)
“Merger Sub”
Preamble
“Multiemployer Plan”
Section 4.13(d)
“Non-Accredited Pre-Closing Holder”
Section 3.1(b)(x)



14

--------------------------------------------------------------------------------




Term
Section
“Open Source Software”
Section 4.20(f)
“Option Consideration”
Section 3.1(d)(ii)
“Other Indemnitors”
Section 7.2(c)
“Parachute Payment Waiver”
Section 6.7
“Payoff Letters”
Section 9.2(e)
“Payout Schedule”
Section 3.3(a)
“Reference Balance Sheet”
Section 3.6(a)
“Remedies Exception”
Section 4.3
“RWI Policy”
Recitals
“Satisfactory Opinion”
Section 3.2(a)
“Schedules”
Article IV
“Section 280G Approval”
Section 6.7
“Section 280G Soliciting Materials”
Section 6.7
“Seller Group”
Section 13.16
“SPIF”
Section 7.7
“Stockholder Written Consent”
Recitals
“Subsequent Deferred Consideration”
Section 3.8(b)
“Support Agreement”
Recitals
“Surviving Corporation”
Section 2.1(b)
“Terminating Buyer Breach”
Section 10.1(c)(i)
“Terminating Company Breach”
Section 10.1(b)(i)
“Termination Date”
Section 10.1(b)(i)
“Third Party”
Section 6.5
“Third Party Claim”
Section 12.5
“Vested Optionholder”
Section 3.1(d)(i)
“Warrant Consideration”
Section 3.1(e)
“Warrantholder”
Section 3.1(e)

1.3    Construction.
(a)    Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement; (iv) the terms “Article”, “Section”, “Schedule” or
“Annex” refer to the specified Article or Section of, or Schedule or Annex to,
this Agreement; (v) the word “including” shall mean “including, without
limitation,” and (vi) the word “or” shall be disjunctive but not exclusive.
(b)    Unless the context of this Agreement otherwise requires, references to
agreements and other documents shall be deemed to include all subsequent
amendments and other modifications thereto.
(c)    Unless the context of this Agreement otherwise requires, references to
statutes shall include all rules and regulations promulgated thereunder.


15

--------------------------------------------------------------------------------




(d)    The language used in this Agreement shall be deemed to be the language
chosen jointly by the parties to express their mutual intent and no rule of
strict construction shall be applied against any party.
(e)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
(f)    The phrase “to the extent” shall mean the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if”.
(g)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(h)    All amounts payable pursuant to this Agreement shall be paid in U.S.
dollars, and all references to “$” or “dollars” shall mean the lawful currency
of the United States of America.
(i)    The phrase “provided to Buyer” or “made available to Buyer” means
providing, to Buyer or its representatives in hard copy or by email, the
referenced materials or making the referenced materials available to Buyer or
its representatives in the on-line data room entitled “Project Endzone” in
connection with the transactions contemplated hereby as of the date of this
Agreement and remaining continuously available therein through the Effective
Time.
(j)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.
(k)    Unless otherwise indicated, the words “ordinary course of business” shall
mean, with respect to a Person, the usual and ordinary conduct of such Person’s
business, consistent with past custom and practice (including with respect to
frequency, quantity and magnitude).
1.4    Knowledge. As used herein, the phrase “to the knowledge” of any party
shall mean the actual knowledge (without any implied duty to investigate) of, in
the case of the Company, Russ Johnson, Jennifer Kidd, Chris Kolstad, Jason
Luehrs, John Macario, David Norman, Steve Pattison and Rumus Sakya, and in the
case of all other parties, such party’s executive officers.

ARTICLE II

THE MERGER; CLOSING


2.1    The Merger.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
and in accordance with the applicable provisions of the DGCL, Buyer, Merger Sub
and the Company (Merger Sub and the Company sometimes being referred to herein
as the “Constituent Corporations”) shall cause Merger Sub to be merged with and
into the Company effective as of the Effective Time, with the Company being the
surviving corporation (the “Merger”) and succeeding to and assuming all the
rights and obligations of Merger Sub in accordance with the DGCL. The Merger
shall be consummated at the Effective Time in


16

--------------------------------------------------------------------------------




accordance with this Agreement and evidenced by a certificate of merger relating
to the Merger in a form to be agreed between Buyer and the Company prior to the
Closing (the “Certificate of Merger”).
(b)    Upon consummation of the Merger, the separate corporate existence of
Merger Sub shall cease and the Company, as the surviving corporation of the
Merger (hereinafter referred to for the periods at and after the Effective Time
as the “Surviving Corporation”), shall continue its corporate existence under
the Delaware General Corporation Law (the “DGCL”) as a wholly owned subsidiary
of Buyer.
2.2    Effects of the Merger. At and after the Effective Time, the effect of the
Merger shall be as provided in this Agreement, the Certificate of Merger and the
applicable provisions of the DGCL. Without limiting the foregoing, the Surviving
Corporation shall thereupon and thereafter possess all of the rights, property,
privileges, powers and franchises, of a public as well as a private nature, of
the Constituent Corporations, and shall become subject to all the restrictions,
disabilities and duties of each of the Constituent Corporations.
2.3    Closing; Effective Time. Subject to the terms and conditions of this
Agreement, the closing of the Merger (the “Closing”) shall take place at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, NY 10022, at 10:00
a.m. Eastern Time on: (i) the date which is three (3) Business Days after the
date on which all conditions set forth in Article IX shall have been satisfied
or waived (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or waiver of such conditions) or
(ii) such other time and place as Buyer and the Company may mutually agree in
writing. The date on which the Closing actually occurs is referred to in this
Agreement as the “Closing Date”. Subject to the satisfaction or waiver of all of
the conditions set forth in Article IX, and provided this Agreement has not
theretofore been terminated pursuant to its terms, Buyer, Merger Sub and the
Company shall cause the Certificate of Merger to be executed, acknowledged and
filed with the Secretary of State of the State of Delaware as provided in
Section 251 of the DGCL. The Merger shall become effective at the time when the
Certificate of Merger has been duly filed with the Secretary of State of the
State of Delaware or at such later time as may be agreed by Buyer and the
Company in writing and specified in the Certificate of Merger (the “Effective
Time”).
2.4    Certificate of Incorporation and Bylaws of the Surviving Corporation.
(a)    At the Effective Time, the certificate of incorporation of the Company
shall be amended as of the Effective Time to read in its entirety as set forth
in the form attached as an exhibit to the Certificate of Merger, and, as so
amended, shall become the certificate of incorporation of the Surviving
Corporation until thereafter amended in accordance with the applicable
provisions of the DGCL and such certificate of incorporation; provided, that any
such amendment shall be subject to the provisions of Section 7.2.
(b)    The parties hereto shall take all actions necessary so that the bylaws of
the Company in effect immediately prior to the Effective Time shall, from and
after the Effective Time, be amended in their entirety in the form of the bylaws
of Merger Sub as in effect immediately prior to the Effective Time (except that
(i) in any event such amended bylaws must comply with Section 7.2 and (ii) all
references to the name of Merger Sub shall be changed to refer to the name of
the Company), until thereafter amended in accordance with the applicable
provisions of the DGCL, the certificate of incorporation of the Surviving
Corporation and such bylaws; provided, that any such amendment shall be subject
to the provisions of Section 7.2.


17

--------------------------------------------------------------------------------




2.5    Directors and Officers of the Surviving Corporation.
(a)    The directors of Merger Sub immediately prior to the Effective Time shall
be the directors of the Surviving Corporation immediately after the Effective
Time, each to hold office in accordance with the certificate of incorporation
and bylaws of the Surviving Corporation until their respective successors are
duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the certificate of incorporation and
bylaws of the Surviving Corporation.
(b)    The officers of Merger Sub immediately prior to the Effective Time shall
be the officers of the Surviving Corporation immediately after the Effective
Time, each to hold office in accordance with the certificate of incorporation
and bylaws of the Surviving Corporation until their respective successors are
duly appointed and qualified or until their earlier death, resignation or
removal in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation, as the case may be.


ARTICLE III

EFFECTS OF THE MERGER ON THE CAPITAL STOCK AND EQUITY AWARDS


3.1    Conversion of Securities; Treatment of Company Options. At the Effective
Time, by virtue of the Merger and without any action on the part of the holder
of any shares of Company Stock or any shares of capital stock of Merger Sub:
(a)    Cancellation of Certain Shares. Each Company Share that is held in the
treasury of the Company and each Company Share owned by Buyer, Merger Sub or any
other wholly-owned subsidiary of Buyer shall be cancelled and retired and no
consideration shall be delivered in exchange therefor.
(b)    Conversion of Company Stock. Subject to the remainder of this Article III
and Article XII:
(i)    Series F Preferred Stock. Each share of Series F Preferred Stock (other
than shares of Company Stock to be cancelled in accordance with Section 3.1(a)
and other than Dissenting Shares) shall be converted at the Effective Time into
the right to receive, in consideration of such cancellation, without interest,
(A) an amount in Buyer Shares (based on the Buyer Share Consideration Value
thereof) and cash (including cash in lieu of any fractional shares in accordance
with Section 3.11) equal to the Series F Liquidation Preference Amount, plus (B)
an amount in Buyer Shares (based on the Buyer Share Consideration Value thereof)
and cash (including cash in lieu of any fractional shares in accordance with
Section 3.11) equal to the Estimated Per Share Merger Consideration, if any,
plus (C) in each case when, if and to the extent payable hereunder, (1) an
amount in cash equal to the Excess Payment payable with respect to such share,
if any, plus (2) an amount in cash equal to the Holder Representative Fund
Release Amount payable with respect to such share, if any, plus (D) an amount in
cash equal to the Deferred Consideration payable with respect to such share.
(ii)    Series E Preferred Stock. Each share of Series E Preferred Stock (other
than shares of Company Stock to be cancelled in accordance with Section 3.1(a)
and other than Dissenting Shares) shall be converted at the Effective Time into
the right to receive, in consideration of such cancellation, without interest,
(A) an amount in Buyer Shares (based on the Buyer Share Consideration Value
thereof) and cash (including cash in lieu of any fractional shares in accordance
with Section 3.11) equal to the Series E Liquidation Preference Amount, plus (B)
an amount in Buyer Shares (based on the Buyer Share Consideration Value thereof)
and cash (including cash in lieu of any fractional shares in accordance with


18

--------------------------------------------------------------------------------




Section 3.11) equal to the Estimated Per Share Merger Consideration, if any,
plus (C) in each case when, if and to the extent payable hereunder, (1) an
amount in cash equal to the Excess Payment payable with respect to such share,
if any, plus (2) an amount in cash equal to the Holder Representative Fund
Release Amount payable with respect to such share, if any, plus (D) an amount in
cash equal to the Deferred Consideration payable with respect to such share.
(iii)    Series D Preferred Stock. Each share of Series D Preferred Stock (other
than shares of Company Stock to be cancelled in accordance with Section 3.1(a)
and other than Dissenting Shares) shall be converted at the Effective Time into
the right to receive, in consideration of such cancellation, without interest,
(A) an amount in Buyer Shares (based on the Buyer Share Consideration Value
thereof) and cash (including cash in lieu of any fractional shares in accordance
with Section 3.11) equal to the Series D Liquidation Preference Amount, plus (B)
an amount in Buyer Shares (based on the Buyer Share Consideration Value thereof)
and cash (including cash in lieu of any fractional shares in accordance with
Section 3.11) equal to the Estimated Per Share Merger Consideration, if any,
plus (C) in each case when, if and to the extent payable hereunder, (1) an
amount in cash equal to the Excess Payment payable with respect to such share,
if any, plus (2) an amount in cash equal to the Holder Representative Fund
Release Amount payable with respect to such share, if any, plus (D) an amount in
cash equal to the Deferred Consideration payable with respect to such share.
(iv)    Series C Preferred Stock. Each share of Series C Preferred Stock (other
than shares of Company Stock to be cancelled in accordance with Section 3.1(a)
and other than Dissenting Shares) shall be converted at the Effective Time into
the right to receive, in consideration of such cancellation, without interest,
(A) an amount in Buyer Shares (based on the Buyer Share Consideration Value
thereof) and cash (including cash in lieu of any fractional shares in accordance
with Section 3.11) equal to the Series C Liquidation Preference Amount, plus (B)
an amount in Buyer Shares (based on the Buyer Share Consideration Value thereof)
and cash (including cash in lieu of any fractional shares in accordance with
Section 3.11) equal to the Estimated Per Share Merger Consideration, if any,
plus (C) in each case when, if and to the extent payable hereunder, (1) an
amount in cash equal to the Excess Payment payable with respect to such share,
if any, plus (2) an amount in cash equal to the Holder Representative Fund
Release Amount payable with respect to such share, if any, plus (D) an amount in
cash equal to the Deferred Consideration payable with respect to such share.
(v)    Series B Preferred Stock. Each share of Series B Preferred Stock (other
than shares of Company Stock to be cancelled in accordance with Section 3.1(a)
and other than Dissenting Shares) shall be converted at the Effective Time into
the right to receive, in consideration of such cancellation, without interest,
(A) an amount in Buyer Shares (based on the Buyer Share Consideration Value
thereof) and cash (including cash in lieu of any fractional shares in accordance
with Section 3.11) equal to the Series B Liquidation Preference Amount, plus (B)
an amount in Buyer Shares (based on the Buyer Share Consideration Value thereof)
and cash (including cash in lieu of any fractional shares in accordance with
Section 3.11) equal to the Estimated Per Share Merger Consideration, if any,
plus (C) in each case when, if and to the extent payable hereunder, (1) an
amount in cash equal to the Excess Payment payable with respect to such share,
if any, plus (2) an amount in cash equal to the Holder Representative Fund
Release Amount payable with respect to such share, if any, plus (D) an amount in
cash equal to the Deferred Consideration payable with respect to such share.
(vi)    Series A Preferred Stock. Each share of Series A Preferred Stock (other
than shares of Company Stock to be cancelled in accordance with Section 3.1(a)
and other than Dissenting Shares) shall be converted at the Effective Time into
the right to receive, in consideration of such cancellation, without interest,
(A) an amount in Buyer Shares (based on the Buyer Share Consideration Value
thereof)


19

--------------------------------------------------------------------------------




and cash (including cash in lieu of any fractional shares in accordance with
Section 3.11) equal to the Series A Liquidation Preference Amount, plus (B) an
amount in Buyer Shares (based on the Buyer Share Consideration Value thereof)
and cash (including cash in lieu of any fractional shares in accordance with
Section 3.11) equal to the Estimated Per Share Merger Consideration, if any,
plus (C) in each case when, if and to the extent payable hereunder, (1) an
amount in cash equal to the Excess Payment payable with respect to such share,
if any, plus (2) an amount in cash equal to the Holder Representative Fund
Release Amount payable with respect to such share, if any, plus (D) an amount in
cash equal to the Deferred Consideration payable with respect to such share.
(vii)    Common Stock. Each share of Common Stock (other than shares of Company
Stock to be cancelled in accordance with Section 3.1(a) and other than
Dissenting Shares) shall be converted at the Effective Time into the right to
receive, in consideration of such cancellation, without interest, (A) an amount
in Buyer Shares (based on the Buyer Share Consideration Value thereof) and cash
(including cash in lieu of any fractional shares in accordance with Section
3.11) equal to the Estimated Per Share Merger Consideration, if any, plus (B) in
each case when, if and to the extent payable hereunder, (1) an amount in cash
equal to the Excess Payment payable with respect to such share, if any, plus (2)
an amount in cash equal to the Holder Representative Fund Release Amount payable
with respect to such share, if any, plus (C) an amount in cash equal to the
Deferred Consideration payable with respect to such share.
(viii)    No Further Ownership Rights of Pre-Closing Holders. All such shares of
Company Stock, when so converted, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate or certificates which immediately prior to the Effective Time
represented such shares of Company Stock (the “Company Stock Certificates”)
shall thereafter cease to have any rights with respect thereto, except the right
to receive the Merger Consideration payable in respect of such Company Stock
Certificates, following the surrender of such Company Stock Certificates in
accordance with the provisions of Section 3.4. Any amount of cash each
Pre-Closing Holder is entitled to receive for the shares of Company Stock held
by such Pre-Closing Holder pursuant to this Section 3.1(b) shall be rounded to
the nearest whole cent.
(ix)    Priority of Payments. All payments of Merger Consideration under this
Agreement (whether payments of the Aggregate Liquidation Preference, the Closing
Merger Consideration, any Deferred Consideration or any amounts released to the
Pre-Closing Holders from the Holder Representative Fund from time to time
pursuant to the terms of this Agreement) shall be made in the priority
consistent with the terms of the Company Charter (assuming for purposes thereof
that the Vested Optionholders exercised their Vested Options immediately prior
to the Effective Time).
(x)    Form of Payment. All Buyer Shares to be allocated pursuant to this
Section 3.1(b) and Section 3.1(e) to the holders of Company Stock and the
Company Warrants as part of the Buyer Share Consideration shall be allocated on
a pro rata basis based upon the total amount of the Merger Consideration
(disregarding for this purpose any Adjustment Amount and the withholding of any
portion of the Holder Representative Fund) payable to each such Pre-Closing
Holder in respect of such holder’s shares of Company Stock in accordance with
the Payout Schedule; provided, however, that notwithstanding the foregoing or
anything else contained in this Agreement, if so determined by Buyer, in its
sole discretion, any portion of the Merger Consideration payable to any
Pre-Closing Holder that is not an Accredited Pre-Closing Holder (any such
Pre-Closing Holder, a “Non-Accredited Pre-Closing Holder”) shall be paid to such
Non-Accredited Pre-Closing Holder in the form of cash only (and not Buyer
Shares), and the number of Buyer Shares to be issued to the Pre-Closing Holders
that are Accredited Investors shall be correspondingly increased (with a
corresponding reduction in the cash paid to such Pre-Closing Holders that are
Accredited Investors) on a pro rata basis. Each Pre-Closing Holder shall be
entitled to receive Closing Merger


20

--------------------------------------------------------------------------------




Consideration and Final Merger Consideration in cash in an amount equal to the
total Merger Consideration that such Pre-Closing Holder is entitled to receive
pursuant to this Section 3.1 less the Market Value of the Buyer Shares such
Pre-Closing Holder receives pursuant to this Section 3.1. Notwithstanding
anything to the contrary in this Section 3.1, in no event shall Buyer be
required to pay cash in excess of the Closing Cash Consideration Value, in the
aggregate, as part of the Closing Merger Consideration.
(c)    Merger Sub. Each issued and outstanding share of the capital stock of
Merger Sub shall be converted into and become as of the Effective Time one (1)
fully paid and non-assessable share of common stock, par value $0.001 per share,
of the Surviving Corporation.
(d)    Treatment of Company Options.
(i)    Vested Option Shares. Subject to Section 3.6, all Vested Options that are
outstanding as of immediately prior to the Effective Time shall be cancelled at
the Effective Time and each holder of Vested Options (each, a “Vested
Optionholder”) shall be entitled to receive, without interest and subject to any
applicable withholding Tax: (A) an amount in cash equal to the product obtained
by multiplying (1) the number of Vested Option Shares by (2) the excess, if any,
of (x) the Estimated Per Share Merger Consideration, less (y) the exercise price
per share of Common Stock of such Vested Option Shares, plus (B) amounts in cash
equal to the product obtained by multiplying such Vested Optionholder’s
Applicable Percentage by each of the (1) the Deferred Consideration, (2), the
Adjustment Amount, if any, and (3) Holder Representative Fund Release Amount, in
each case when, if and to the extent payable hereunder (such aggregate amount
described in the foregoing clauses (A) and (B), the “Option Consideration”).
Notwithstanding anything to the contrary in this Agreement, to the extent
required to comply with Treasury Regulation 1.409A-3(i)(5)(iv), no Option
Consideration shall be paid following the fifth (5th) anniversary of the Closing
Date and any Option Consideration that otherwise would have become payable
following such anniversary pursuant to this Agreement instead shall be forfeited
by the Vested Optionholders without consideration therefor and shall be paid
instead to the Pre-Closing Holders (other than the Vested Optionholders) as
though it were Merger Consideration paid consistent with the priority of
payments described in Section 3.1(b)(ix) above. Any Option Consideration each
Vested Optionholder is entitled to receive pursuant to this Section 3.1(d)(i)
shall be rounded to the nearest whole cent.
(ii)    Unvested Option Shares. All Unvested Options (“Assumed Company Options”)
will be assumed by Buyer and converted into an option to purchase Buyer Shares
(“Buyer Options”). Each Buyer Option will continue to have, and be subject to,
the same terms and conditions, except that (1) each Buyer Option shall be
exercisable (or will become exercisable in accordance with its terms) for that
number of whole shares of Buyer Shares equal to the product of the number of
shares of Common Stock that were issuable upon exercise of such Assumed Company
Option immediately prior to the Effective Time multiplied by the Exchange Ratio
(rounded down to the nearest whole share), and (2) the per share exercise price
for the Buyer Shares issuable upon exercise of such Buyer Option shall be equal
to the quotient determined by dividing the exercise price per share of Common
Stock at which such Assumed Company Option was exercisable immediately prior to
the Effective Time by the Exchange Ratio (rounded up to the nearest whole cent).
The conversion of Assumed Company Options provided for in this Section
3.1(d)(ii) (A) shall be effected in a manner consistent with Section 409A of the
Code and (B) with respect to any Assumed Company Options that are “incentive
stock options” (as defined in Section 422 of the Code) shall be effected in a
manner consistent with Section 424(a) of the Code and otherwise in a manner
intended to preserve incentive stock option treatment to the extent permitted by
applicable Law.
(iii)    As of the Closing, all Underwater Company Options and Unvested
Performance-Vesting Options shall be forfeited and cancelled without
consideration, and such Underwater


21

--------------------------------------------------------------------------------




Company Options and Unvested Performance-Vesting Options shall no longer be
exercisable by the former holder thereof.
(iv)    Prior to the Effective Time, the Company shall take any actions
reasonably necessary to give effect to the transactions contemplated under this
Section 3.1(d) under the Company Option Plan and all agreements evidencing
Company Options.
(v)    Within twenty (20) business days following the Closing, Buyer shall file
with the Securities and Exchange Commission a registration statement on Form S-8
that will register the Buyer Shares issuable upon exercise of the Assumed
Company Options to the extent permitted by Federal securities laws and shall use
its commercially reasonable efforts to maintain the effectiveness of such
registration statement or registration statements (and maintain the current
status of the prospectus or prospectuses delivered with respect to such shares)
for so long as the Assumed Company Options remain outstanding. The parties
acknowledge and agree that this Section 3.1(d)(v) is included for the sole
benefit of the parties hereto and is not intended by the parties to, and nothing
in this Section 3.1(d)(v) or otherwise in this Agreement, whether express or
implied, shall, confer on any holder of any Company Option or any other Person
any rights or remedies (including third party beneficiary rights).
(e)    Treatment of Company Warrants. Subject to the remainder of this Article
III and Article XII, the Company Warrants will, at the Effective Time, to the
extent not previously exercised for shares of Company Stock by the holders
thereof, be terminated and convert, without payment by the holder of any
exercise price, into the right of the holder of the terminated Company Warrants
(each, a “Warrantholder”) to receive, in consideration of such termination (such
aggregate amount, the “Warrant Consideration”), without interest:
(i)    With respect to the Company Series E Warrants: (A) an amount in Buyer
Shares (based on the Market Value thereof) and cash (including cash in lieu of
any fractional shares in accordance with Section 3.11) equal to the product
obtained by multiplying (1) the aggregate number of shares of Series E Preferred
Stock issuable upon the exercise of such unexercised Company Series E Warrants
(collectively, with respect to such Company Series E Warrants, the “Series E
Warrant Shares”), by (2) the excess, if any, of (I) the Series E Liquidation
Preference Amount, less (II) the exercise price per share of Series E Preferred
Stock of such Company Series E Warrant; plus (B) an amount in Buyer Shares
(based on the Market Value thereof) and cash (including cash in lieu of any
fractional shares in accordance with Section 3.11) equal to the Estimated Per
Share Merger Consideration, if any; plus (C) in each case when, if and to the
extent payable hereunder, (1) an amount in cash equal to the Excess Payment
payable with respect to such Series E Warrant Shares, if any, plus (2) an amount
in cash equal to the Holder Representative Fund Release Amount payable with
respect to such Series E Warrant Shares, if any, plus (D) an amount in cash
equal to the Deferred Consideration payable with respect to such Series E
Warrant Shares.
(ii)    With respect to the Company Series F Warrants: (A) an amount in Buyer
Shares (based on the Market Value thereof) and cash (including cash in lieu of
any fractional shares in accordance with Section 3.11) equal to the product
obtained by multiplying (1) the aggregate number of shares of Series F Preferred
Stock issuable upon the exercise of such unexercised Company Series F Warrants
(collectively, with respect to such Company Series E Warrants, the “Series F
Warrant Shares”), by (2) the excess, if any, of (I) the Series E Liquidation
Preference Amount, less (II) the exercise price per share of Series F Preferred
Stock of such Company Series E Warrant; plus (B) an amount in Buyer Shares
(based on the Market Value thereof) and cash (including cash in lieu of any
fractional shares in accordance with Section 3.11) equal to the Estimated Per
Share Merger Consideration, if any; plus (C) in each case when, if and to the
extent payable hereunder, (1) an amount in cash equal to the Excess Payment
payable with respect to


22

--------------------------------------------------------------------------------




such Series F Warrant Shares, if any, plus (2) an amount in cash equal to the
Holder Representative Fund Release Amount payable with respect to such Series F
Warrant Shares, if any, plus (D) an amount in cash equal to the Deferred
Consideration payable with respect to such Series F Warrant Shares.
Following the Effective Time, the Company Warrants shall no longer be
exercisable by the holder thereof, but shall only entitle such holder to the
payment of the applicable Warrant Consideration. The Company shall take all
necessary actions, including providing any required notice to, and obtaining any
required consents to the terms set forth in this Section 3.1(e) from, the
Warrantholder as may be required under the terms of any agreement evidencing a
Company Warrant, provided, that such actions shall expressly be conditioned upon
the consummation of the Merger and shall be of no force or effect if this
Agreement is terminated. Any Warrant Consideration that the Warrantholder is
entitled to receive pursuant to this Section 3.1(e) shall be rounded to the
nearest whole cent.
3.2    Buyer Shares.
(a)    The Buyer Shares issued pursuant to the terms of this Agreement will be
issued in a transaction exempt from registration under the Securities Act by
reason of Section 4(a)(2) thereof and/or Regulation D promulgated under the
Securities Act and may not be re-offered or resold other than in conformity with
the registration requirements of the Securities Act and such other applicable
rules and regulations or pursuant to an exemption therefrom. Unless otherwise
transferable pursuant to an exemption from such registration otherwise required
thereunder, the Buyer Shares issued to the Pre-Closing Holders shall be
characterized as “restricted securities” under the Securities Act and, if
certificated, shall bear the following legend (or if held in book entry form,
will be noted with a similar restriction):
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES ONLY, AND THE RESALE OF SUCH SHARES HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION WITHOUT AN EXEMPTION UNDER THE
SECURITIES ACT.”
Buyer agrees to cooperate reasonably in a timely manner with any Pre-Closing
Holder who requests the removal of any restrictive legends or similar transfer
instructions from the Buyer Shares held by it to give effect to any such
removal. Notwithstanding the foregoing sentence, in the event that Buyer
requests a customary opinion of legal counsel to the applicable Pre-Closing
Holder, in a form reasonably satisfactory to Buyer, to the effect that such
Pre-Closing Holder’s Buyer Shares no longer constitute “restricted securities”
under the Securities Act (a “Satisfactory Opinion”), Buyer shall not be required
to pursue the removal of any such restrictive legends prior to its receipt of a
Satisfactory Opinion.
(b)    Buyer shall pay all fees and expenses in connection with compliance with
its obligations under this Section 3.2 including all fees and expenses of
compliance with securities or “blue sky” Laws, transfer agent fees, and the
listing of the Buyer Shares on NASDAQ, including all registration, filing,
qualification, printing, accounting and other fees and expenses, except that
Buyer shall not be responsible for the fees of the representatives of and
counsel to, the Pre-Closing Holders.
(c)    Each Pre-Closing Holder and Warrantholder that will receive Buyer Shares
in connection with the transactions contemplated hereby shall be required to
deliver an Accredited Investor Questionnaire and enter into a Lock-Up Agreement
in substantially the form attached hereto as Annex C at least three (3) Business
Days prior to the Closing Date as a condition to receiving such Buyer Shares.


23

--------------------------------------------------------------------------------




3.3    Payout Schedule.
(a)    No later than two (2) Business Days prior to the Closing Date, the
Company shall prepare and deliver (A) to Buyer a schedule showing (i) the number
of Company Shares to be outstanding immediately prior to the Effective Time,
(ii) the grant or issuance dates for such Company Shares and (iii) the owners
thereof, which schedule shall be complete and accurate in all respects and (B)
based on such schedule and the calculations set forth in the Estimated Closing
Statement, to Buyer and the Exchange Agent a schedule, in a form reasonably
acceptable to Buyer (the “Payout Schedule”) showing (i) the Applicable
Percentage of the Closing Merger Consideration (divided into cash and Buyer
Shares) to be distributed to each Pre-Closing Holder in respect of its Company
Shares, (ii) the Applicable Percentage of each Pre-Closing Holder for purposes
of determining any subsequent payments of Merger Consideration pursuant to the
terms of this Agreement and (iii) the amount of Taxes (if any) required to be
deducted or withheld under applicable Law with respect to such payments. Buyer
shall be entitled to review, and the Company shall consider in good faith the
reasonable comments of Buyer on, the draft Payout Schedule. Such Payout Schedule
(as modified for any reasonable comments of Buyer) shall be final, binding and
conclusive upon all Pre-Closing Holders. Buyer, the Surviving Corporation and
the Exchange Agent and their respective Affiliates shall have no liability to
any current, former or alleged Pre-Closing Holder for relying on or paying the
Merger Consideration in accordance with the Payout Schedule.
(b)    From and after the Effective Time, (i) holders of Company Stock
Certificates shall cease to have any rights as stockholders of the Company and
(ii) the consideration paid pursuant to this Article III upon the surrender of
Company Stock Certificates in accordance with the terms of this Agreement shall
be deemed to have been paid in full satisfaction of all rights pertaining to the
Company Shares, subject to the continuing rights of the Pre-Closing Holders to
the payments of additional portions of the Merger Consideration (if applicable)
under Sections 3.6(d)(i) and 11.2 of this Agreement. At the Effective Time, the
transfer books of the Company shall be closed and no transfer of Company Shares
shall be made thereafter. If, between the date of this Agreement and the
Effective Time, the shares of Common Stock or Preferred Stock are changed into a
different number or class of shares by means of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification or other similar transaction, then the Payout Schedule
shall be appropriately adjusted.
3.4    Payment and Exchange of Certificates.
(a)    At or immediately following the Effective Time (and in any event on the
Closing Date), Buyer shall deliver or cause to be delivered to an exchange agent
to be mutually agreed upon by Buyer and the Holder Representative prior to
Closing (in such capacity, the “Exchange Agent”), to be paid, on behalf of
Buyer, to the holders of shares of Company Stock (other than Dissenting
Stockholders and the Company Warrants and to the Surviving Corporation to be
paid to the Vested Optionholders, in each case entitled to receive a portion of
the Merger Consideration pursuant to Section 3.1, (v) the Estimated Merger
Consideration plus (w) the Aggregate Liquidation Preference less (x) the product
of (A) the number of Dissenting Shares and (B) the Estimated Per Share Merger
Consideration (determined based upon the Estimated Merger Consideration and
before giving effect to the adjustments provided for in Section 3.6) by wire
transfer of immediately available funds (such amount, the “Funding Amount”);
provided, however, that Buyer shall promptly thereafter deposit with the
Exchange Agent by wire transfer of immediately available funds any amounts by
which the Funding Amount increases due to any Dissenting Shares becoming
non-Dissenting Shares in accordance with Section 3.12 for the benefit of the
holders thereof. Buyer may increase the amount of the Funding Amount from time
to time by the amount of (A) any Excess Payment or (B) any other amounts to be
paid by or on behalf of Buyer hereunder, in each case to the extent that the
Exchange Agent shall be utilized to facilitate payment of such amounts to the
Pre-Closing Holders, in which case Buyer


24

--------------------------------------------------------------------------------




shall direct the Exchange Agent to distribute such amounts to the Pre-Closing
Holders in accordance with this Agreement as promptly as practicable following
the deposit of such amounts with the Exchange Agent.
(b)    Promptly following the Closing (and in any case within three (3) days
following the Closing), Buyer shall mail or cause to be mailed to each
Pre-Closing Holder (other than the Vested Optionholders) a Letter of
Transmittal, together with any notice required pursuant to Section 262 of the
DGCL and a request to have such Pre-Closing Holder deliver the Company Stock
Certificate(s) representing such Pre-Closing Holder’s Company Shares and a duly
executed and completed Letter of Transmittal to the Company (with a copy to
Buyer). After the Effective Time, each Pre-Closing Holder of an outstanding
Company Stock Certificate, upon surrender of such Company Stock Certificates and
a duly executed and completed letter of transmittal in a form to be agreed by
Buyer and the Company prior to the Closing (“Letter of Transmittal”) (which
shall include, among other things, an executed consent to the appointment of the
Holder Representative as contemplated by Article XI and such other documents as
may be required to be delivered by a Pre-Closing Holder pursuant to the
instructions thereto, and including, for the avoidance of doubt, with respect to
any Pre-Closing Holder receiving any part of the Merger Consideration in
connection with this Agreement in the form of Buyer Shares, the Accredited
Investor Questionnaire and the Lock-Up Agreement) to the Company (with a copy to
Buyer) and such other documentation as may be reasonably requested by the
Exchange Agent, Buyer or the Holder Representative, shall be entitled to receive
from the Exchange Agent (and Buyer shall cause the Exchange Agent to pay) in
exchange therefor (subject to the provisions of Section 3.4) such portion of the
Merger Consideration payable as of such date pursuant to the terms of this
Agreement into which such holder’s Company Shares shall have been converted as a
result of the Merger; provided, however, that any payment with respect to Common
Stock held by employees of the Company or its Affiliates shall be reduced by the
amount of any Taxes required to be deducted or withheld under applicable Law
with respect to such payments and amounts so withheld shall be paid by the
Exchange Agent to the Company or relevant Affiliate for disbursement to the
applicable taxing authority. Notwithstanding the foregoing, in the event that
any Pre-Closing Holder delivers the Company Stock Certificate(s) representing
such Company Shares and a duly executed and completed Letter of Transmittal to
Buyer at least two (2) Business Days prior to the Closing, Buyer shall pay the
amount of the Closing Merger Consideration to which such holder is entitled
pursuant to Section 3.3(a) in consideration therefor directly to such holder at
the Closing by wire transfer of immediately available funds and the Funding
Amount payable to the Exchange Agent shall be reduced by such amount (subject,
in the case of any Common Stock held by employees of the Company or its
Affiliates to withholding for Taxes, which amounts shall be paid to the Company
or relevant Affiliate for disbursement to the applicable taxing authority).
Pending such surrender and exchange of a Pre-Closing Holder’s Company Stock
Certificate(s), a holder’s Company Stock Certificate(s) shall be deemed for all
purposes to evidence only such holder’s right to receive the portion of the
Merger Consideration payable as of such date pursuant to the terms of this
Agreement into which such Company Shares shall have been converted as a result
of the Merger.
(c)    At the Closing, Buyer shall, or shall cause Merger Sub to, pay to the
intended beneficiaries thereof (as identified in writing by the Company to Buyer
at least two (2) Business Days prior to the Closing and, in the case of
applicable Closing Date Expenses, by invoices) (A) the Funded Debt set forth on
Schedule 3.4(c)(i) in accordance with the Payoff Letters and and (B) the Closing
Date Expenses that have not been paid in full prior to the Closing and which by
their terms or pursuant to this Agreement are required to be paid at the
Closing, and which Closing Date Expenses shall be paid, in the case of the
Engagement Letter and the Telverse Agreement, in accordance with payoff letters
from the counterparties thereto that are in form and substance reasonably
satisfactory to Buyer. Additionally, the Company shall deliver, or cause to be
delivered, to Buyer at or prior to the Closing the following agreements and
documents, each of which shall be in full force and effect at and as of the
Closing: (i) a good standing certificate with respect to the Company from the
Secretary of State of the State of Delaware dated no more than five (5)


25

--------------------------------------------------------------------------------




days before the Closing Date, (ii) written resignations of all directors of the
Company effective as of the Effective Time, (iii) evidence of the termination,
in each case effective as of (but no earlier than) the Closing, of each of the
agreements set forth on Schedule 3.4(c)(iii), in each case, in form and
substance reasonably satisfactory to Buyer and such that after the Closing, the
Company shall not be bound thereby or have any liabilities thereunder, and (iv)
stock certificates of each of the Company’s Subsidiaries.
3.5    Estimated Net Working Capital Adjustment Amount; Estimated Closing Date
Funded Debt; Estimated Closing Date Cash; Estimated Closing Date Expenses. Not
less than three (3) Business Days prior to the Closing Date and in no event more
than ten (10) Business Days prior to the Closing Date, the Company shall deliver
to Buyer a certificate of the Company’s chief executive officer setting forth
(x) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as of the Calculation Time without giving effect to the consummation of the
Merger (the “Estimated Closing Balance Sheet”), which shall be prepared in
accordance with GAAP and, to the extent in accordance with GAAP, applied in a
manner consistent with the principles applied in connection with the preparation
of the Reference Balance Sheet and (y) a written statement (the “Estimated
Closing Statement”) setting forth the Company’s good faith estimate of (i)
Closing Date Net Working Capital (“Estimated Closing Date Net Working Capital”),
(ii) Closing Date Funded Debt (“Estimated Closing Date Funded Debt”), (iii)
Closing Date Cash (“Estimated Closing Date Cash”), (iv) Closing Date Expenses
(“Estimated Closing Date Expenses”) and the Company’s calculation of the
Estimated Net Working Capital Adjustment Amount and the Closing Merger
Consideration resulting from such estimates and the Estimated Closing Balance
Sheet. From the delivery of the Estimated Closing Balance Sheet and Estimated
Closing Statement through the Closing Date, the Company shall provide Buyer and
its representatives reasonable access during normal business hours and upon
reasonable prior notice to the books, records, properties, personnel and
(subject to the execution of customary work paper access letters if requested)
auditors of the Company and its Subsidiaries relating to the preparation of the
Estimated Closing Balance Sheet and the Estimated Closing Statement and shall
cause the personnel of the Company and its Subsidiaries to cooperate with Buyer
in connection with its review thereof; provided, that such access and
cooperation shall be granted under the condition that they shall not
unreasonably interfere with the business and operations of the Company and its
Subsidiaries. Buyer shall have the right to approve the Estimated Closing
Balance Sheet and the Estimated Closing Statement, which approval shall not be
unreasonably withheld.
3.6    Adjustment Amount.
(a)    As soon as reasonably practicable following the Closing Date, and in any
event within ninety (90) calendar days thereof, Buyer shall prepare and deliver
to the Holder Representative a certificate of the Company’s chief executive
officer setting forth (i) an unaudited consolidated balance sheet of the Company
and its Subsidiaries as of the Calculation Time (the “Closing Balance Sheet”),
(ii) a calculation of Net Working Capital as of the Calculation Time (“Closing
Date Net Working Capital”), (iii) a calculation of the aggregate amount of all
Funded Debt of the Company as of immediately prior to the Effective Time
(“Closing Date Funded Debt”), (iv) a calculation of Cash of the Company as of
the Calculation Time (“Closing Date Cash”), (v) a calculation of the unpaid
Company Transaction Expenses as of immediately prior to the Effective Time
(including, for the avoidance of doubt, any such amounts triggered at the
Effective Time by the consummation of the Merger) (“Closing Date Expenses”) and
(vi) a calculation of the Adjustment Amount and the Final Merger Consideration
resulting therefrom, consistent (except as provided in this Section 3.6(a)) with
GAAP, the definitions set forth in this Agreement and the Closing Balance Sheet.
The Estimated Closing Date Net Working Capital and the Closing Date Net Working
Capital calculations shall be prepared in accordance with the definition of Net
Working Capital and shall include a calculation of each line item set forth on
the schedule attached to the Adjustment Principles. The Estimated Closing
Balance Sheet and the Closing Balance Sheet shall be prepared in accordance with
GAAP and, to the extent in accordance with


26

--------------------------------------------------------------------------------




GAAP, applied in a manner consistent with the principles applied in connection
with the preparation of the most recent audited balance sheet included in the
Financial Statements (the “Reference Balance Sheet”); provided, however, that
(x) except as set forth in clause (y) the Estimated Closing Balance Sheet and
the Closing Balance Sheet shall be prepared using the same accounting practices,
policies, judgments and methodologies used in the preparation of the Reference
Balance Sheet (including, to the extent in accordance with GAAP, the
methodologies used in calculating reserves therein) and (y) the Estimated
Closing Balance Sheet and the Closing Balance Sheet (I) shall not give effect to
the consummation of the Merger, including any payments of cash in respect of the
Merger Consideration or any financing transactions in connection therewith or,
after the Effective Time, any other action or omission by Buyer, the Surviving
Corporation or any of its Subsidiaries that is not in the ordinary course of
business consistent with past practice and (II) shall not reflect any expense or
liability for which Buyer is expressly responsible under this Agreement.
Following the Closing, Buyer shall provide the Holder Representative and its
representatives reasonable access during normal business hours and upon
reasonable prior notice to the records, properties, personnel and (subject to
the execution of customary work paper access letters if requested) auditors of
the Company and its Subsidiaries relating to the preparation of the Closing
Balance Sheet and shall cause the personnel of the Company and its Subsidiaries
to cooperate with the Holder Representative in connection with its review of the
Closing Balance Sheet; provided, that such access and cooperation shall be
granted under the condition that they shall not unreasonably interfere with the
business and operations of the Company and its Subsidiaries.
(b)    If the Holder Representative shall disagree with such calculations of
Closing Date Net Working Capital, Closing Date Funded Debt, Closing Date Cash or
Closing Date Expenses (or the calculations of the Adjustment Amount and Final
Merger Consideration resulting therefrom), it shall notify Buyer of such
disagreement in writing, setting forth in reasonable detail the particulars of
each such disagreement, within twenty (20) days after its receipt of the Closing
Balance Sheet. In the event that the Holder Representative does not provide a
notice of disagreement within such twenty (20)-day period, the Holder
Representative and Buyer shall be deemed to have agreed to the Closing Balance
Sheet and the calculations of Closing Date Net Working Capital, Closing Date
Funded Debt, Closing Date Cash and Closing Date Expenses (and the calculations
of the Adjustment Amount and the Final Merger Consideration resulting therefrom)
delivered by Buyer, which shall be final, binding and conclusive for all
purposes hereunder. In the event any notice of disagreement is timely provided,
Buyer and the Holder Representative shall use reasonable best efforts for a
period of twenty (20) days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the calculations of Closing Date Net
Working Capital, Closing Date Funded Debt, Closing Date Cash or Closing Date
Expenses (and the calculations of the Adjustment Amount and the Final Merger
Consideration resulting therefrom). If, at the end of such period, they are
unable to resolve such disagreements, then any such remaining disagreements
shall be resolved by an independent accounting or financial consulting firm of
recognized national standing to be mutually agreed in writing by Buyer and the
Holder Representative (such firm, the “Auditor”). Each of Buyer and the Holder
Representative shall promptly provide their respective assertions regarding
Closing Date Net Working Capital, Closing Date Funded Debt, Closing Date Cash
and Closing Date Expenses (and the calculations of the Adjustment Amount and the
Final Merger Consideration resulting therefrom), in each case, if then remaining
in dispute, and, to the extent relevant thereto, the Closing Balance Sheet in
writing to the Auditor and to each other. The Auditor shall be instructed to
render its determination with respect to such disagreements as soon as
reasonably possible (which the parties hereto agree should not be later than
twenty (20) days following the day on which the disagreement is referred to the
Auditor). The Auditor shall base its determination solely on (i) the written
submissions of the parties and shall not conduct an independent investigation
and (ii) the extent (if any) to which Closing Date Net Working Capital, Closing
Date Funded Debt, Closing Date Cash or Closing Date Expenses (and the
calculations of the Adjustment Amount and the Final Merger Consideration
resulting therefrom) require adjustment (only with respect to the remaining


27

--------------------------------------------------------------------------------




disagreements submitted to the Auditor) in order to be determined in accordance
with this Agreement (including the definitions of the defined terms used in this
Agreement); provided that the Auditor, in resolving such disputed items, shall
not assign to any disputed item a value greater than the greatest value for such
disputed item assigned by Buyer or the Holder Representative, or less than the
smallest value for such disputed item assigned by Buyer or the Holder
Representative; provided, further, that any dispute regarding the meaning of any
provision of this Agreement (or any defined terms used in this Agreement) shall
not be resolved by the Auditor, and shall instead be resolved pursuant to the
dispute resolutions provisions set forth in Section 13.13 of this Agreement. The
determination of the Auditor shall be final, conclusive and binding on the
parties. The date on which Closing Date Net Working Capital, Closing Date Funded
Debt, Closing Date Cash and Closing Date Expenses (and the calculations of the
Adjustment Amount and the Final Merger Consideration resulting therefrom) are
finally determined in accordance with this Section 3.6(b) is hereinafter
referred to as the “Determination Date.” All fees and expenses of the Auditor
relating to the work, if any, to be performed by the Auditor hereunder shall be
borne pro rata as between Buyer, on the one hand, and the Holder Representative
as a Holder Representative Expense, on the other hand, in proportion to the
allocation of the dollar value of the amounts in dispute as between Buyer and
the Holder Representative (set forth in the written submissions to the Auditor)
made by the Auditor such that the party prevailing on the greater dollar value
of such disputes pays the lesser proportion of the fees and expenses. For
example, if the Holder Representative challenges items underlying the
calculations of Closing Date Net Working Capital, Closing Date Funded Debt and
Closing Date Cash in the net amount of $1,000,000, and the Auditor determines
that Buyer has a valid claim for $400,000 of the $1,000,000, Buyer shall bear
60% of the fees and expenses of the Auditor and the Holder Representative shall
bear the remaining 40% of the fees and expenses of the Auditor as a Holder
Representative Expense.
(c)    The “Adjustment Amount”, which may be positive or negative, shall mean
(i) Closing Date Net Working Capital (as finally determined in accordance with
Section 3.6(b)), minus Estimated Closing Date Net Working Capital, plus (ii)
Estimated Closing Date Funded Debt, minus Closing Date Funded Debt (as finally
determined in accordance with Section 3.6(b)), plus (iii) Closing Date Cash (as
finally determined in accordance with Section 3.6(b)), minus Estimated Closing
Date Cash, plus (iv) Estimated Closing Date Expenses minus Closing Date Expenses
(as finally determined in accordance with Section 3.6(b)).
(d)    
(i)    If the Adjustment Amount is a positive number (the absolute value of such
amount, the “Excess Payment”), then, promptly following the Determination Date,
and in any event within three (3) Business Days of the Determination Date, Buyer
shall deliver to the Exchange Agent, to be paid to the Pre-Closing Holders on
behalf of Buyer, an amount in cash equal to the Adjustment Amount, and the
Exchange Agent (following receipt of the Adjustment Amount) shall pay to each
Pre-Closing Holder (other than amounts to be paid to Vested Optionholders, which
shall be delivered to the Surviving Corporation for payment to each Vested
Optionholder), an amount in cash equal to (A) such Pre-Closing Holder’s
Applicable Percentage, multiplied by (B) the Adjustment Amount.
(ii)    If the Adjustment Amount is a negative number (the absolute value of
such amount, the “Deficit Amount”), then the Deferred Consideration to be paid
pursuant to Section 3.8 shall be reduced by the Deficit Amount.
(iii)    Notwithstanding the foregoing, any distributions to the Pre-Closing
Holders of Common Stock or Vested Optionholders that are current or former
employees of the Company or its Affiliates pursuant to this Section 3.6(d)(i)
shall be net of the amount of any Taxes required to be withheld


28

--------------------------------------------------------------------------------




from such distributions under applicable Law, and the amounts so withheld shall
be paid over to the Company for payment by the Company to the applicable
Governmental Authority as required by Law.
3.7    Holder Representative Expenses. On the Closing Date, Buyer shall pay to
an account designated by the Holder Representative immediately available funds
in the amount of $200,000 (the “Holder Representative Fund”), which may be used
by the Holder Representative for the purposes of paying directly, or reimbursing
the Holder Representative for, any third party expenses pursuant to this
Agreement and the agreements ancillary hereto. The Pre-Closing Holders will not
receive any interest or earnings on the Holder Representative Fund and
irrevocably transfer and assign to the Holder Representative any ownership right
that they may otherwise have had in any such interest or earnings. The Holder
Representative will not be liable for any loss of principal of the Holder
Representative Fund other than as a result of its gross negligence or willful
misconduct. The Holder Representative will hold these funds separate from its
corporate funds, will not use these funds for its operating expenses or any
other corporate purposes and will not voluntarily make these funds available to
its creditors in the event of bankruptcy. As soon as practicable following the
completion of the Holder Representative’s responsibilities, the Holder
Representative will deliver any remaining balance of the Holder Representative
Fund (the “Holder Representative Fund Release Amount”) to the Exchange Agent for
further distribution to the Pre-Closing Holders; provided, however, that,
notwithstanding anything to the contrary in this Agreement, in no event shall
the Holder Representative Fund Release Amount become payable to Buyer.. For tax
purposes, the Holder Representative Fund will be treated as having been received
and voluntarily set aside by the Pre-Closing Holders at the time of Closing.
Whether or not paid on or prior to the Closing Date, no amount shall be included
on the Closing Balance Sheet with respect to liabilities for the expenses of the
Holder Representative, and Buyer and its Affiliates (including, after the
Effective Time, the Surviving Corporation and its Subsidiaries) shall have no
liability with respect thereto.
3.8    Deferred Consideration.
(a)    Subject to Section 3.6(d)(ii) and Section 12.10, on the six (6) month
anniversary of the Closing Date, Buyer shall pay $15,000,000 minus (i) 50% of
any retention amounts paid by Buyer under the RWI Policy on or prior to such
date and (ii) the Deficit Amount, if any (the “Initial Deferred Consideration”)
in immediately available funds to the Exchange Agent (and to the Surviving
Corporation for payment to each Vested Optionholder), with such amount to be
further distributed to each of the Pre-Closing Holders in accordance with each
such Pre-Closing Holder’s Applicable Percentage.
(b)    Subject to Section 3.6(d)(ii) and Section 12.10, on the Subsequent
Deferred Consideration Payment Date, Buyer shall pay $15,000,000 minus 50% of
any retention amounts paid by Buyer under the RWI Policy on or prior to such
date and since the payment of the Initial Deferred Consideration (the
“Subsequent Deferred Consideration”) in immediately available funds to the
Exchange Agent (and to the Surviving Corporation for payment to each Vested
Optionholder), with such amount to be further distributed to each of the
Pre-Closing Holders in accordance with such Pre-Closing Holder’s Applicable
Percentage.
(i)    As soon as reasonably practicable following the finalization of Buyer’s
audited financial statements for 2018, and in any event within fifteen (15)
calendar days thereof, Buyer shall prepare and deliver to the Holder
Representative a certificate of the CFO of Buyer setting forth the calculation
of the 2018 Company Sales Amount. Following the delivery of such certificate,
Buyer shall provide the Holder Representative and its representatives reasonable
access during normal business hours and upon reasonable prior notice to the
records, properties, personnel and (subject to the execution of customary work
paper access letters if requested) auditors of the Company and its Subsidiaries
relating to the calculation of


29

--------------------------------------------------------------------------------




the 2018 Company Sales Amount; provided, that such access and cooperation shall
be granted under the condition that they shall not unreasonably interfere with
the business and operations of the Company and its Subsidiaries.
(ii)    In the event of a dispute with respect to the calculation of the 2018
Company Sales Amount, the Holder Representative shall deliver a notice of
disagreement to Buyer. The notice of disagreement shall set forth the basis and
amount for each dispute of any such calculation in reasonable detail together
with relating supporting documentation and calculations, as well as the
alternative calculation with respect to the 2018 Company Sales Amount. Buyer and
the Holder Representative shall work in good faith to resolve the disagreement.
If Buyer and the Holder Representative are unable to reach a mutually acceptable
resolution of any such dispute within thirty (30) days (and do not choose to
mutually agree in writing to extend such period of negotiations), the dispute
shall be submitted to the Auditor for resolution consistent with Section 3.6.
The determination of the Auditor shall, in the absence of manifest error, be
final and binding on the parties hereto.
(c)    Non-Assignment of Rights to Deferred Consideration. No Pre-Closing Holder
may assign, delegate or otherwise transfer any of its rights to the Deferred
Consideration unless, no fewer than five (5) days prior to such assignment,
delegation or transfer, such Pre-Closing Holder (i) notifies Buyer of such
assignment, delegation or transfer, and (ii) provides Buyer with such details
regarding the proposed transferee as Buyer may reasonably request. Any attempted
or purported transfer in violation of the foregoing sentence will be null and
void. The Company hereby acknowledges and agrees, and by their adoption of this
Agreement, acceptance of consideration under this Agreement, and/or the delivery
of the Letters of Transmittal, the Pre-Closing Holders acknowledge and agree,
that: (i) the Deferred Consideration does not represent any ownership or equity
participation interest in the Company, Merger Sub, the Surviving Corporation or
Buyer and does not entitle any Pre-Closing Holder to voting rights or rights to
dividend payments, (ii) the Deferred Consideration is solely represented hereby
and is not represented by any certificate, instrument or other delivery, (iii)
the Deferred Consideration is solely a right enforceable by Contract and is not
a security for purposes of any securities Laws, and confers upon the Pre-Closing
Holders only the rights of a general unsecured creditor under applicable Law,
(iv) the Deferred Consideration does not bear interest and (v) the Deferred
Consideration is not redeemable.
(d)    For the avoidance of doubt, the obligation of Buyer to pay the Deferred
Consideration in accordance with the provisions of this Section 3.8 shall be
absolute, subject only to Section 12.10, and not conditioned upon the occurrence
or achievement of any event or milestone other than as specifically set forth in
this Section 3.8.
3.9    Termination of Duties of Exchange Agent. Promptly following the later of
the date (i) which is eighteen (18) months after the Effective Time and (ii)
after which no further payments will become payable to the Pre-Closing Holders
hereunder, Buyer shall instruct the Exchange Agent to deliver to Buyer all cash,
Company Stock Certificates and other documents in its possession relating to the
transactions contemplated hereby, and the Exchange Agent’s duties shall
terminate. Thereafter, each Pre-Closing Holder of a Company Stock Certificate
(other than Company Stock Certificates representing Dissenting Shares) may
surrender such Company Stock Certificate along with a duly executed and
completed Letter of Transmittal to Buyer and (subject to applicable abandoned
property, escheat and similar Laws) receive in consideration therefor, and Buyer
shall promptly pay, the portion of the Merger Consideration deliverable in
respect thereof as of such date, as determined in accordance with this Article
III without any interest thereon.
3.10    Lost Certificate. In the event any Company Stock Certificate has been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Company Stock


30

--------------------------------------------------------------------------------




Certificate to be lost, stolen or destroyed, in form and substance reasonably
acceptable to Buyer, the Exchange Agent shall issue in exchange for such lost,
stolen or destroyed Company Stock Certificate the Merger Consideration
deliverable in respect thereof as of such date, as determined in accordance with
this Article III.
3.11    No Fractional Shares. No fractional Buyer Shares shall be issued in
exchange for shares of Company Stock, and such fractional share interests shall
not entitle the owner thereof to vote or to any other rights of a stockholder of
Buyer. Each holder of shares of Company Stock converted pursuant to the Merger
who would otherwise have been entitled to receive a fraction of a Buyer Share
(after taking into account all Company Stock Certificates delivered by such
holder and the aggregate number of shares of Company Stock represented thereby)
shall receive, in lieu thereof, Cash (without interest and subject to applicable
Tax withholding) in an amount equal to such fractional part of a Buyer Share
multiplied by the Buyer Share Consideration Value thereof.
3.12    Dissenting Shares. Notwithstanding the foregoing provisions of this
Article III, the Dissenting Shares shall not be converted into a right to
receive any portion of the Merger Consideration and the holders thereof shall be
entitled to such rights as are granted by Section 262 of the DGCL. At the
Effective Time, the Dissenting Shares shall no longer be outstanding and shall
automatically be cancelled, and each holder of Dissenting Shares shall cease to
have any rights with respect to such Dissenting Shares, except the right to
receive the fair value of such Dissenting Shares in accordance with the
provisions of Section 262 of the DGCL. Each Dissenting Stockholder who becomes
entitled to payment for such shares pursuant to Section 262 of the DGCL shall
receive payment therefor from the Surviving Corporation in accordance with the
DGCL; provided, however, that (i) if any such Dissenting Stockholder shall have
failed to establish such holder’s entitlement to appraisal rights or to receive
payment of the fair value of such holder’s Dissenting Shares in accordance with
and as provided in Section 262 of the DGCL, or (ii) if any such Dissenting
Stockholder shall have effectively withdrawn such holder’s demand for appraisal
of such shares or lost such holder’s right to appraisal and payment for such
holder’s shares under Section 262 of the DGCL, such holder shall forfeit the
right to appraisal of such shares and each such share shall not constitute a
Dissenting Share and shall be treated as if it had been a Company Share
immediately prior to the Effective Time and converted, as of the Effective Time,
into a right to receive from the Surviving Corporation the portion of the Merger
Consideration deliverable in respect thereof as of such date as determined in
accordance with this Article III, without any interest thereon (and such holder
shall be treated as a Pre-Closing Holder). The Company will give Buyer prompt
notice of all written notices received by the Company pursuant to Section 262 of
the DGCL. Without the prior written consent of Buyer, the Company shall not
voluntarily negotiate, make any payment with respect to, or settle or offer to
settle, any such demand for payment. From and after the Effective Time, no
stockholder who has properly exercised and perfected appraisal rights pursuant
to Section 262 of the DGCL shall be entitled to vote his or her shares of
Company Stock for any purpose or receive payment of dividends or other
distributions with respect to his or her shares of Company Stock (except
dividends and distributions payable to stockholders of record at a date which is
prior to the Effective Time).
3.13    Withholding. Notwithstanding any other provision in this Agreement,
Buyer, the Company, the Surviving Corporation, the Holder Representative, the
Exchange Agent, any of their respective Affiliates and any other party required
to make a payment with respect to the transactions contemplated hereby shall be
entitled to deduct and withhold from the amounts otherwise payable or
deliverable in connection with the transactions contemplated hereby, such
amounts that they are required to deduct and withhold with respect to any such
deliveries and payments under the Code, the Treasury Regulations or any
provision of state, local, provincial or foreign Law. To the extent that amounts
are so deducted or withheld pursuant to the preceding sentence, such amounts
shall be duly and timely deposited with the appropriate Governmental Authority
and shall be treated for all purposes of this Agreement as having been paid to
the Person in respect


31

--------------------------------------------------------------------------------




of which such deduction and withholding was made. Notwithstanding the foregoing,
the parties hereto agree that any compensatory payments to be made with respect
to this Agreement shall be paid through the Company’s regular payroll procedures
(or, to the extent determined appropriate, a special payroll run on or about the
Closing Date).
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the schedules to this Agreement (the “Schedules”),
subject to Section 13.8, the Company represents and warrants to Buyer and Merger
Sub as of the date of this Agreement and as of the Closing as follows:
4.1    Corporate Organization of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
Laws of the State of Delaware and has the corporate power and authority to own
or lease its properties and to conduct its business as it is now being
conducted. The copies of the certificate of incorporation and bylaws of the
Company previously made available by the Company to Buyer or its representatives
are true and complete. The Company is duly licensed or qualified to do business
and (where applicable) is in good standing as a foreign corporation in each
jurisdiction in which the ownership of its property or the character of its
activities is such as to require it to be so licensed or qualified or in good
standing, as applicable, except where the failure to be so licensed or qualified
or in good standing would not reasonably be expected to have a Material Adverse
Effect on the Company. There has not been any violation of the certificate of
incorporation or bylaws of the Company and the Company has not taken any action
that is inconsistent in any respect with any resolutions adopted by the
stockholders of the Company, its Board of Directors, or any committees thereof.
4.2    Subsidiaries. The Subsidiary of the Company and its jurisdiction of
incorporation or organization are set forth on Schedule 4.2. The Subsidiary has
been duly formed or organized and is validly existing under the laws of the
United Kingdom and has the power and authority to own or lease its properties
and conduct its business as now being conducted. The Company has previously
provided to Buyer true and complete copies of the organizational documents of
its Subsidiary. The Subsidiary of the Company is duly licensed or qualified to
do business and (where applicable) in good standing as a foreign corporation (or
other entity, if applicable) in each jurisdiction in which the ownership of its
property or the character of its activities is such as to require it to be so
licensed or qualified or in good standing, as applicable, except where the
failure to be so licensed or qualified or in good standing would not reasonably
be expected to have a Material Adverse Effect on the Company.
4.3    Due Authorization.
(a)    The Company has all requisite corporate power and authority to execute
and deliver this Agreement and (subject to the consents, approvals,
authorizations and other requirements described in Section 4.5) to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized and approved by the
Board of Directors of the Company, and no other corporate proceeding on the part
of the Company or approval of any holder of Company Stock is necessary to
authorize this Agreement (other than the Stockholder Written Consent). This
Agreement has been duly and validly executed and delivered by the Company and
(assuming this Agreement constitutes a legal, valid and binding obligation of
Buyer and Merger Sub) constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy,


32

--------------------------------------------------------------------------------




insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (collectively, the “Remedies Exception”).
(b)    At a meeting duly called and held, the Company Board of Directors has
(i) unanimously determined that this Agreement and the transactions contemplated
hereby are fair to, advisable and in the best interests of the Company’s
stockholders, (ii) unanimously approved and adopted this Agreement and the
transactions contemplated hereby and (iii) unanimously resolved to recommend
adoption of this Agreement and approval of the Merger and the other transactions
contemplated hereby by the Company’s stockholders (such recommendation, the
“Company Board Recommendation”).
4.4    No Conflict. Subject to the receipt of the consents, approvals,
authorizations and other requirements set forth in Section 4.5, the execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby do not and will not (a) conflict
with or violate any provision of, or result in the breach of, any applicable Law
to which the Company or any of its Subsidiaries is subject or by which any
property or asset of the Company or any of its Subsidiaries is bound, (b)
conflict with the certificate of incorporation, bylaws or other organizational
documents of the Company or its Subsidiary, (c) violate any provision of or
result in a breach of, or require a consent under, any Contract listed or
required to be listed on Schedule 4.12, any Permit or any Contract relating to
insurance policies required to be listed on Schedule 4.17, or terminate or
result in the termination of any such Contract or the acceleration of any
payments, benefits or obligations under any such Contract, or result in the
creation of any Lien upon any of the properties or assets of the Company or any
of its Subsidiaries, or constitute an event which, after notice or lapse of time
or both, would result in any such violation, breach, termination or creation of
a Lien, (d) result in a violation or revocation of any required license, permit
or approval from any Governmental Authority, or (e) result in the loss,
termination or impairment of any rights of the Company or any of its
Subsidiaries in any Intellectual Property, except to the extent that the
occurrence of any of the foregoing items set forth in clauses (a), (c), (d) or
(e) would not reasonably be expected to have (x) a Material Adverse Effect on
the ability of the Company to enter into and perform its obligations under this
Agreement or (y) be material to the Company and its Subsidiaries taken as a
whole.
4.5    Governmental Consents. Assuming the truth and completeness of the
representations and warranties of Buyer contained in this Agreement, no consent,
waiting period expiration or termination, approval or authorization of, or
registration, designation, declaration, notice or filing with, any Governmental
Authority is required on the part of the Company or its Subsidiary with respect
to the Company’s execution or delivery of this Agreement or the consummation by
the Company of the transactions contemplated hereby, except for (a) applicable
requirements of the HSR Act or any other foreign antitrust, competition or
merger control law, (b) compliance with any applicable requirements of the
securities Laws and (c) the filing of the Certificate of Merger in accordance
with the DGCL.
4.6    Capitalization of the Company.
(a)    The authorized capital stock of the Company consists of 65,000,000 shares
of Common Stock and 43,734,385 shares of Preferred Stock, with the authorized
Preferred Stock being further divided into (i) 2,392,345 shares of Series A
Preferred Stock, (ii) 3,500,000 shares of Series B Preferred Stock, (iii)
9,500,000 shares of Series C Preferred Stock, (iv) 7,875,718 shares of Series D
Preferred Stock, (v) 11,666,322 shares of Series E Preferred Stock and (vi)
8,800,000 shares of Series F Preferred Stock. All of the issued and outstanding
shares of Company Stock have been, and all shares of Company Stock that may be
issued pursuant to the Company Warrants will, when issued, be duly authorized
and validly issued, are fully paid and non-assessable, are fully vested and have
not been issued in violation of any preemptive


33

--------------------------------------------------------------------------------




or similar rights and have been issued in compliance, in all material respects,
with all applicable securities Laws. Set forth on Schedule 4.6(a) is a true,
correct and complete list of each holder of Company Stock, the number, class and
series of Company Stock owned by each such holder as of the date of this
Agreement, whether or not such Company Stock was received upon exercise of a
Company Option (or other option to purchase Company Shares) or otherwise was
compensatory in nature.
(b)    Schedule 4.6(b) sets forth a true, correct and complete list of each
Company Option, together with the holder thereof, the date of grant, the vesting
schedule, and whether or not such Company Option constitutes an “incentive stock
option” within the meaning of Section 422 of the Code. Except as set forth on
Schedule 4.6(b), there are no outstanding options, warrants, rights or other
securities convertible into or exchangeable or exercisable for shares of Company
Stock (or other equity interests in the Company), or any equity equivalents or
similar rights, the value of which are determined in whole or in part by
reference to the value of Company Stock, or any other commitments or agreements
providing for the issuance of additional shares (or other equity interests), the
sale of treasury shares, or for the repurchase or redemption of shares of
Company Stock, and there are no agreements of any kind which may obligate the
Company to issue, purchase, register for sale, redeem or otherwise acquire any
of its capital stock. Except for this Agreement or as set forth on Schedule
4.6(b), there is no voting trust, proxy or other agreement or understanding with
respect to the voting of the shares of Company Stock. As of the Effective Time,
following the assumption of the Assumed Company Options, there shall be no
outstanding Company Options or other options to purchase shares of Common Stock
or other equity interests in the Company.
4.7    Capitalization of Subsidiary. The outstanding shares of capital stock of
(or other equity interests in) each of the Company’s Subsidiary have been duly
authorized and validly issued and (if applicable) are fully paid and
non-assessable, have not been issued in violation of any preemptive or similar
rights and have been issued in compliance, in all material respects, with all
applicable securities Laws. Set forth on Schedule 4.7 is a true, correct and
complete list of the Company’s Subsidiary, its outstanding equity interests, the
owners of all of its outstanding equity interests and the number, class and
series of equity interests owned by each such Person. Except as set forth on
Schedule 4.7, the Company or one or more of its wholly owned Subsidiaries own of
record and beneficially all the issued and outstanding shares of capital stock
of (or other equity interests in) such Subsidiaries free and clear of any Liens
other than (a) as may be set forth in the certificate of formation, limited
liability company agreement, limited partnership agreement, certificate of
incorporation or bylaws, or similar organizational documents of such Subsidiary,
(b) for any restrictions on sales of securities under applicable securities Laws
and (c) Permitted Liens. Except as set forth on Schedule 4.7, there are no
outstanding options, warrants, rights or other securities convertible into or
exercisable or exchangeable for any shares of capital stock of (or other equity
interests in) such Subsidiaries, any equity equivalents or similar rights the
value of which is determined in whole or in part by reference to the value of
any Subsidiary’s capital stock, any other commitments or agreements providing
for the issuance of additional shares (or other equity interests), the sale of
treasury shares, or for the repurchase or redemption of such Subsidiaries’
shares of capital stock (or other equity interests), or any agreements of any
kind which may obligate any Subsidiary of the Company to issue, purchase,
register for sale, redeem or otherwise acquire any of its shares of capital
stock (or other equity interests). Except for the equity interests of the
Subsidiaries set forth on Schedule 4.2, neither the Company nor any of its
Subsidiaries owns any equity interest in any other Person.
4.8    Financial Statements. Attached as Schedule 4.8 are true and complete
copies of (a) the audited consolidated balance sheets and statements of income,
cash flow and stockholders’ equity of the Company and its Subsidiaries as of and
for the twelve-month periods ended December 31, 2015, December 31, 2016 and
December 31, 2017, together with the auditor’s reports thereon (the “Audited
Financial Statements”) and (b) an unaudited consolidated balance sheet and
statements of income of the Company and


34

--------------------------------------------------------------------------------




its Subsidiaries as of and for the five-month period ended May 31, 2018 (the
“Interim Financial Statements” and, together with the Audited Financial
Statements, the “Financial Statements”). Except as set forth on Schedule 4.8,
the Financial Statements present fairly, in all material respects, the
consolidated financial position and results of operations of the Company and its
Subsidiaries as of the dates and for the periods indicated in such Financial
Statements in conformity with GAAP (except in the case of the Interim Financial
Statements for the absence of footnotes and other presentation items and for
normal year-end adjustments, none of which will be inconsistent with past
practice or, individually or in the aggregate, material to the Company and its
Subsidiaries taken as a whole).
4.9    Undisclosed Liabilities. Except as set forth on Schedule 4.9, there is no
liability or debt of the Company or any of its Subsidiaries, except for
liabilities (a) reflected or reserved for on the face of the Financial
Statements or expressly disclosed in the notes thereto, (b) that have arisen
since the date of the most recent balance sheet included in the Financial
Statements in the ordinary course of the operation of business of the Company
and its Subsidiaries (none of which arise from any breach or default under any
Contract, breach of warranty, tort, infringement, misappropriation or violation
of Law) or (c) disclosed in Schedule 4.9.
4.10    Litigation and Proceedings. Except as set forth on Schedule 4.10, there
are, and for the past three (3) years there have been, no pending or, to the
knowledge of the Company, threatened, lawsuits, Actions, suits, claims or other
proceedings at law or in equity or, to the knowledge of the Company,
investigations, in each case, before or by any Governmental Authority involving
the Company or any of its Subsidiaries. There is no unsatisfied judgment or any
open injunction binding upon the Company or any of its Subsidiaries. Except as
set forth on Schedule 4.10, neither the Company nor any of its Subsidiaries is,
or during the preceding three (3) years has been, subject to any Governmental
Order. Notwithstanding the foregoing, for all purposes of the Agreement, the
Company does not make any representation or warranty (pursuant to this Section
4.10 or elsewhere in the Agreement) regarding the effect of the applicable
antitrust, merger control, or competition laws on its ability to execute,
deliver, or perform its obligations under this Agreement or to consummate the
transactions described in this Agreement as a result of the enactment,
promulgation, application, or threatened or actual judicial or administrative
investigation or litigation under, or enforcement of, any antitrust, merger
control, or competition law with respect to the consummation of the transactions
described in this Agreement.
4.11    Legal Compliance. The Company and its Subsidiaries are, and for the past
three (3) years have been, in compliance in all material respects with all
applicable Laws. Neither the Company nor any of its Subsidiaries has received
any written, or to the knowledge of the Company, oral notice from any
Governmental Authority of a material violation of any applicable Law at any time
during the past three (3) years that would reasonably be expected to be material
to the Company and its Subsidiaries taken as a whole.
4.12    Contracts; No Defaults.
(a)    Schedule 4.12(a) contains a listing of all Contracts described in clauses
(i) through (xxi) below to which, as of the date of this Agreement, the Company
or any of its Subsidiaries is a party (other than Company Benefit Plans,
Contracts set forth on Schedule 4.14(g) and Contracts relating to insurance
policies set forth on Schedule 4.17). True and complete copies of the Contracts
listed on Schedule 4.12(a) have been provided to Buyer.
(i)    Each Contract (other than Contracts set forth in other clauses of
Schedule 4.12(a)) that the Company reasonably anticipates will involve annual
payments or consideration furnished by or to the Company or any of its
Subsidiaries of more than $250,000;


35

--------------------------------------------------------------------------------




(ii)    Each note, debenture, other evidence of indebtedness, guarantee,
performance bond, loan, credit, security or financing agreement or instrument or
other Contract for money borrowed by the Company or any of its Subsidiaries or
other Funded Debt or any letter of credit, swap or hedging arrangement;
(iii)    Each Contract for the acquisition of any Person or any business
division thereof or the disposition of any material assets of the Company or any
of its Subsidiaries in each case that was entered into in the last five (5)
years;
(iv)    Each Contract in respect of the issuance, sale or transfer of capital
stock, bonds or other securities of the Company or any of its Subsidiaries;
(v)    Each Lease, rental or occupancy agreement, real property license,
installment and conditional sale agreement or other Contract that, in each case,
provides for the ownership of, leasing of, title to, use of, or any leasehold or
other interest in any real or tangible personal property;
(vi)    Each joint venture Contract, partnership agreement, limited liability
company agreement or other material arrangement involving a sharing of profits,
losses, costs or liabilities with a third party (in each case, other than among
wholly owned Subsidiaries of the Company);
(vii)    Each Contract requiring capital expenditures after the date of this
Agreement in an annual amount in excess of $50,000;
(viii)    Each Contract containing covenants expressly limiting in any material
respect the freedom of the Company or any of its Subsidiaries to compete with
any Person in a product line or line of business or to operate in any geographic
area or otherwise containing any most favored customer pricing provision,
granting any exclusive rights, rights of first refusal, rights of first
negotiation or requiring the Company or its Subsidiaries to satisfy any minimum
purchase or (except for covenants of non-use and non-disclosure with respect to
third party confidential information) that limits or purports to limit the
ability of the Company to own, operate, sell, transfer, pledge or otherwise
dispose of any material amount of assets or businesses;
(ix)    Each Contract pursuant to which the Company or any of its Subsidiaries
(i) acquires, transfers, or licenses material Intellectual Property from a third
party or (ii) licenses or transfers to a third party (or permits use by a third
party of) any Company Intellectual Property, other than, in the case of (i),
click-wrap, shrink-wrap, Open Source Software, or off-the-shelf software
licenses that are available on standard terms to the public generally with
annual or one-time license, maintenance, support and other fees of less than
$25,000 per year and, in the case of (i) and (ii) non-disclosure agreements
entered into in the ordinary course of business;
(x)    Each Contract under which payments in excess of $250,000 per year in the
aggregate were received by the Company or its Subsidiaries with any customer,
supplier or vendor in 2015, 2016, 2017 or 2018;
(xi)    Each Contract (excluding employee invention assignment agreements on the
Company’s standard form provided to Buyer) relating to the former (to the extent
that the Company or any Subsidiary has continuing obligations under any such
Contract) or current employment or engagement by the Company or any of its
Subsidiaries (i) of any Person who is reasonably expected to receive (or in
2015, 2016 or 2017 received) annual compensation in excess of $150,000 or (ii)
of any Person which provides for (A) any compensation or benefits (other than as
required by Law) upon termination of such employment


36

--------------------------------------------------------------------------------




or engagement or (B) any change of control, transaction bonus, retention, stay
or similar payments to such Person;
(xii)    Each Contract among the Company or any of its Subsidiaries;
(xiii)    Each collective bargaining agreement or other Contract with any labor
union, labor organization or works council;
(xiv)    Each Contract that is a settlement, conciliation, or similar agreement
(a) with any Governmental Authority, (b) where the settlement amount exceeds
$100,000 or (c) that imposes any monetary or other material obligation upon the
Company or any of its Subsidiaries after the date of this Agreement;
(xv)    Each Contract pursuant to which any Person receives compensation or
remuneration on a commission basis;
(xvi)    Each Contract that provides for or obligates the Company or any of its
Subsidiaries to indemnify, hold harmless or defend any Person (including any
officers, directors, members, managers, partners, employees or agents of the
Company or any of its Subsidiaries), other than Contracts entered into in the
ordinary course of business the primary purpose of which is not related to the
indemnification of any Person;
(xvii)    Each Contract under which the Company or any of its Subsidiaries has
made advances or loans to any other Person (other than advances made to an
employee in the ordinary course of business);
(xviii)    Each Contract pursuant to which the Company grants a power of
attorney, revocable or irrevocable, to any Person;
(xix)    Each Contract purporting to bind Affiliates of the Company (other than
Subsidiaries) to any material obligation;
(xx)    Contracts (pursuant to which the Company or any other party thereto has
continuing obligations) involving the payment of royalties or other amounts
calculated based upon the revenues or income of the Company; and
(xxi)    Each Contract, either oral or in writing, to enter into any of the
Contracts described in this Section 4.12.
(b)    Except for Contracts that have expired in accordance with their terms
following the date of this Agreement, all of the Contracts set forth, or
required to be set forth, on Schedule 4.12(a) are (i) in full force and effect,
subject to the Remedies Exception, and (ii) represent the valid and binding
obligations of the Company or one of its Subsidiaries party thereto and, to the
knowledge of the Company, represent the valid and binding obligations of the
other parties thereto. Except, in each case, where the occurrence of such breach
or default would not reasonably be expected to be material to the Company and
its Subsidiaries, (x) neither the Company, any of its Subsidiaries nor, to the
knowledge of the Company, any other party thereto is in breach of or default
under any Contract set forth or required to be set forth on Schedule 4.12(a),
(y) neither the Company nor any of its Subsidiaries has received any claim or
notice of material breach of or material default under any Contract set forth or
required to be set forth on Schedule 4.12(a), and (z) no event has occurred
which, individually or together with other events, would reasonably be expected
to


37

--------------------------------------------------------------------------------




result in a breach of or a default under any such Contract (in each case, with
or without notice or lapse of time or both). Neither the Company nor any of its
Subsidiaries has received any written, or, to the knowledge of the Company, oral
notice of the intention of any Person to terminate any Contract set forth, or
required to be set forth, on Schedule 4.12(a) or materially modify the terms
thereof.
4.13    Company Benefit Plans.
(a)    Schedule 4.13 sets forth a complete list of each Company Benefit Plan.
For purposes of this agreement, “Company Benefit Plan” means each “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), whether or not subject to ERISA, and
any other plan, policy, agreement, arrangement, program or Contract providing
for compensation, retirement, pension, profit sharing, deferred compensation,
savings, bonus, incentive, cafeteria, medical, dental, vision, hospitalization,
life insurance, accidental death and dismemberment, medical expense
reimbursement, dependent care assistance, tuition reimbursement, disability,
sick pay, holiday, vacation, employment, retention, severance, change of
control, equity purchase, equity option, restricted equity, phantom equity,
equity appreciation rights, equity-based, fringe benefit or other benefits to
any current or former director, officer, employee or independent contractor,
which are maintained, sponsored or contributed to (or been obligated to
maintain, sponsor or contribute to) by the Company or any of its Subsidiaries,
or with respect to which the Company or any of its Subsidiaries has or could
have any obligation or liability, whether absolute or contingent (including,
without limitation, any plan sponsored, maintained or contributed to (or been
obligated to maintain, sponsor or contribute to) by any ERISA Affiliate). No
Company Benefit Plan (i) provides compensation or benefits to any current or
former director, officer, employee or independent contractor (or any dependent
thereof) who performs (or has performed) services for the Company or any of its
Subsidiaries outside of the United States or (ii) is governed by Law outside of
the United States.
(b)    With respect to each Company Benefit Plan, the Company has provided to
Buyer, if applicable, copies of (i) the plan document and any amendments
thereto, (ii) any trust, insurance, annuity or other Contract or agreement
related thereto, (ii) the most recent summary plan description and summaries of
material modification for such Company Benefit Plan, (iii) the three most recent
annual reports on Form 5500 and all attachments thereto filed with the Internal
Revenue Service, (iv) the most recent financial statements and actuarial or
other valuation reports, (v) the most recent determination or opinion letter, if
any, issued by the Internal Revenue Service with respect to such Company Benefit
Plan, and (vi) all non-routine correspondence with any Governmental Authority in
the past three years.
(c)    (i) Each Company Benefit Plan has been established and administered in
all material respects in accordance with its terms and all applicable Laws,
including ERISA and the Code; (ii) all contributions and payments required to be
made with respect to any Company Benefit Plan (and any related insurance
policies) have been timely made in accordance with the terms of the Company
Benefit Plans and applicable Law, and adequate reserves have been established by
the Company to satisfy contributions and payments that have not been made
because they are not yet due under the terms of such Company Benefit Plans or
applicable Law; and (iii) each Company Benefit Plan which is intended to be
qualified within the meaning of Section 401(a) of the Code (A) has received a
favorable determination or opinion letter as to its qualification, (B) has been
established under a standardized master and prototype or volume submitter plan
for which a current favorable Internal Revenue Service advisory letter or
opinion letter has been obtained by the plan sponsor and is valid as to the
adopting employer, or (C) has time remaining under applicable Laws and related
guidance to apply for a determination or opinion letter or to make any
amendments necessary to obtain a favorable determination or opinion letter
within the remedial amendment period, and nothing has occurred that could
adversely affect the qualified status of such Company Benefit Plan.


38

--------------------------------------------------------------------------------




(d)    No Company Benefit Plan is a multiemployer pension plan (as defined in
Section 3(37) of ERISA) (a “Multiemployer Plan”) or a pension plan subject to
Section 302 or Title IV of ERISA or Section 412 or 430 of the Code, and neither
the Company nor any of its ERISA Affiliates has maintained, sponsored or
contributed to (or been required to maintain, sponsor or contribute to) a
Multiemployer Plan or pension plan subject to Section 302 or Title IV of ERISA
or Section 412 or 430 of the Code at any time within the previous six (6) years.
Neither the Company nor any of its Subsidiaries has or could have any liability
or obligation, whether absolute or contingent, with respect to any employee
benefit plan on account of any ERISA Affiliate, whether pursuant to ERISA, the
Code or otherwise. No Company Benefit Plan provides, and neither the Company nor
any of its Subsidiaries has promised to provide, retiree or post-employment
health or life insurance benefits (other than health continuation coverage
required by Section 4980B of the Code for which the covered individual pays the
full premium cost).
(e)    With respect to the Company Benefit Plans, (i) no Actions or voluntary
corrections (other than routine claims for benefits in the ordinary course) are
pending or, to the knowledge of the Company, threatened, (ii) to the knowledge
of the Company, no facts or circumstances exist that could reasonably be
expected to give rise to any such Actions or voluntary corrections, and (iii)
there have been no non-exempt “prohibited transactions” (as defined in Section
406 of ERISA or Section 4975 of the Code) or breaches of fiduciary duty, that
could reasonably be expected to result in material liability or obligation to
the Company or any of its Subsidiaries, any Company Benefit Plan or any
fiduciary of any Company Benefit Plan.
(f)    Each Company Benefit Plan that constitutes a “nonqualified deferred
compensation plan” (as defined in Section 409A(d)(1) of the Code) has been
operated and maintained, in form and operation, in accordance in all material
respects with Section 409A of the Code and applicable guidance of the Department
of Treasury and Internal Revenue Service; no amount under any such Company
Benefit Plan is or has been subject to the interest and additional tax set forth
under Section 409A(a)(1)(B) of the Code; and neither the Company nor any
Subsidiary has any obligation to gross-up or indemnify any Person with respect
to any Tax, interest or penalty, including under Section 409A or Section 4999 of
the Code.
(g)    Except as set forth on Schedule 4.13(g), neither the execution, delivery
and performance of this Agreement, nor the consummation of the transactions
contemplated hereby (whether alone or in connection with any subsequent
event(s), including a termination of employment), could, directly or indirectly,
(i) entitle any current or former director, officer, employee or contractor of
the Company or any of its Subsidiaries to severance pay, a change of control
payment or any other payment or benefit or (ii) accelerate the time of payment,
funding or vesting, or increase the amount of compensation (including funding of
compensation or benefits through a trust or otherwise) due to any current or
former director, officer, employee or contractor of the Company or any
Subsidiary, including under any Company Benefit Plan, (iii) result in any breach
under, or limit the rights of the Company, Buyer, the Surviving Corporation or
any of their respective Subsidiaries to amend, modify or terminate any Company
Benefit Plan, or (iv) result in the payment of any “excess parachute payments”
within the meaning of Section 280G of the Code.
4.14    Labor Relations.
(a)    Neither the Company nor any of its Subsidiaries is a party to or bound by
any collective bargaining agreement or other Contract with any labor union,
labor organization or works council and no employees or other service providers
of the Company or any of its Subsidiaries are represented by any labor union,
labor organization or works council with respect to their employment or
engagement with the Company or any of its Subsidiaries (and no such organization
or group of employees has made a demand for recognition or certification). To
the knowledge of the Company, there have been no union organizing activities
with respect to any employees or other service providers of the Company or its
Subsidiaries. In


39

--------------------------------------------------------------------------------




the past three (3) years there have not been any strikes, walkouts, lockouts,
slowdowns, material grievances, or other material job actions or labor disputes
pending, or to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries. In the past three (3) years, (i) neither the Company
nor any of its Subsidiaries has committed any unfair labor practice, and (ii)
there have been no pending or, to the knowledge of the Company threatened unfair
labor practice charges against the Company or any of its Subsidiaries. With
respect to the transactions contemplated hereby, the Company and its
Subsidiaries have satisfied all notice, consultation, bargaining, and consent
obligations owed to their employees and their employees’ representatives under
applicable Law or Contract.
(b)    The Company and its Subsidiaries are, and for the past three (3) years
have been, in compliance in all material respects with all applicable Laws and
Contracts relating to labor or employment, including provisions thereof relating
to, without limitation, hiring, background checks, testing, wages, hours, meal
and rest breaks, equal opportunity, leaves of absence and other time off work,
accommodations, fair labor standards, employee and worker classification,
discrimination, harassment, retaliation, discipline, termination, workers
compensation, collective bargaining, workplace safety, immigration, and the
payment of social security and other payroll Taxes. The Company and its
Subsidiaries have timely paid all wages, salaries, wage premiums, commissions,
bonuses, fees, reimbursable business expenses, and other compensation that have
come due and payable to their current and former employees and other service
providers under applicable Law, Contract, Company Benefit Plan or Company
policy; and neither the Company nor any of its Subsidiaries is, or has been, in
the past three (3) years, liable for any fines, Taxes, interest, or other
penalties for any failure to pay or delinquency or delay in paying such
compensation. Neither the Company or its Subsidiaries are or have been subject
to any judgments, decrees, or other order from, or any agreements with, a
Governmental Authority, with respect to labor or employment matters that remains
unsatisfied or outstanding.
(c)    Schedule 4.14(c) sets forth a true and complete list of all employees of
the Company or any of its Subsidiaries as of the date of this Agreement,
including name, job title, classification as exempt or non-exempt under
applicable wage and hour Laws, base salary or hourly rate and/or other wages as
applicable, principle work location (city, state and country), and regular hours
per workweek. The Company and its Subsidiaries (x) have not employed any
employees outside of the United States, except as set forth on Schedule 4.14(c)
and (y) do not employ any employees outside of the United States. All current
and former employees of the Company or any of its Subsidiaries who were employed
at any time within the past three (3) years are or were properly classified as
exempt or non-exempt under applicable wage and hour Laws. There are, and within
the past three (3) years have been, no pending or, to the knowledge of the
Company, threatened Actions or material issues concerning the classification of
any of the Company’s or its subsidiaries’ employees or other wage and hour
practices of the Company or its subsidiaries.
(d)    Schedule 4.14(d) sets forth a true and complete list of all service
providers of the Company or any of its subsidiaries as of the date of this
Agreement, who are engaged on an independent contractor or other non-employee
basis, including name, job function or description of services, principle work
location (city and state), compensation terms, hire date, and term of
engagement. All current and former service providers of the Company or any of
its Subsidiaries who are or were engaged on an independent contractor or other
non-employee basis at any time within the past three (3) years are or were
properly classified as such under all applicable Laws. There are, and within the
past three (3) years have been, no pending or, to the knowledge of the Company,
threatened Actions or material issues concerning the classification of any of
the Company’s or its subsidiaries’ service providers under any applicable Laws.
(e)    For the past three (3) years, the Company and its Subsidiaries have not
implemented any plant closings, relocations, layoffs or other employment losses
that triggered or could trigger notice or


40

--------------------------------------------------------------------------------




otherwise implicate the Worker Adjustment and Retraining Notification Act of
1988 or any similar applicable Law (including any applicable state and foreign
Law), and no such events are currently planned, anticipated or announced. To the
knowledge of the Company, no officer, executive or other key employee of the
Company or any of its Subsidiaries has any present intention to terminate his or
her employment with the Company or any of its Subsidiaries. No employee of the
Company or any of its Subsidiaries is in any material respect in violation of
any term of any agreement, obligation, duty or other obligation to a former
employer relating to the right of any such employee to be employed by the
Company or any of its Subsidiaries or to the knowledge or use of trade secrets
or proprietary information. No current or former employee of the Company or any
of its Subsidiaries is in any material respect in violation of any agreement,
obligation, duty or other obligation to the Company or any of its Subsidiaries.
(f)    To the knowledge of the Company, in the last five (5) years, no
allegations of sexual or other unlawful harassment or discriminations have been
made against any officer, executive or other key employee of the Company or any
of its Subsidiaries.
(g)    The Contracts listed on Schedule 4.14(g) include all individual written
employment, retention, change in control bonus or severance agreements to which,
as of the date of this Agreement, either the Company or one of its Subsidiaries
is a party with respect to any current employee either whose salary and bonus
during the fiscal year ended December 31, 2017 exceeded $200,000 or which may
not be terminated at will without cost or penalty. The Company has provided to
Buyer true and complete copies of each such Contract as of the date of this
Agreement.
4.15    Taxes. Except as set forth on Schedule 4.15:
(a)    Each of the Company and its Subsidiary have (i) timely filed each income
and other material Tax Return required to be filed, and each such Tax Return is
accurate, complete and correct in all respects, (ii) timely and properly paid
all material Taxes for which it is liable, whether or not shown on any Tax
Returns, and (iii) complied in all material respects with all applicable Laws
relating to the withholding and collection of Taxes and the payment thereof,
including in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other Person. No power of attorney with
respect to any Taxes of the Company or its Subsidiary has been filed or executed
with any Governmental Authority that is still in effect. Neither the Company nor
its Subsidiary has requested or been granted an extension of the time for filing
any Tax Return that has not yet been filed, other than those extensions
requested and granted in the ordinary course of business.
(b)    The accrued and unpaid Tax liabilities of the Company and its Subsidiary
did not, as of the date of the latest Financial Statements, exceed the reserve
for Tax liabilities (excluding any reserve for deferred Taxes) included in such
Financial Statements, and since such date the Company and its Subsidiary have
not incurred any liability for Taxes outside the ordinary course of business.
(c)    Except as set forth on Schedule 4.15(c), during the prior three (3)
Taxable years, no deficiency for or adjustment in respect of any Taxes has been
claimed, asserted or assessed by any Governmental Authority against the Company
or its Subsidiary (or, to the knowledge of the Company, has been threatened or
proposed in writing). There is no Action, suit, proceeding, or audit with
respect to any Tax in progress, pending, or, to the knowledge of the Company,
threatened or proposed against or with respect to the Company or its Subsidiary,
and no claim for assessment or collection of Taxes which previously has been
asserted relating in whole or in part to the Company or its Subsidiary remains
unpaid or is otherwise not completely resolved. No deficiency relating to Taxes
of the Company or its Subsidiary has been raised


41

--------------------------------------------------------------------------------




in writing by the relevant Governmental Authority in any audit, examination or
other similar proceeding that would reasonably be expected to result in a
material amount of Taxes in a later Tax period.
(d)    The Company and its Subsidiary are not a party to or bound by any Tax
indemnity agreement, Tax sharing agreement, Tax allocation agreement, or similar
contract, nor does the Company or any of its Subsidiaries have any liability to
another party under any such agreement (in each case, other than arrangements
and agreements entered into in the ordinary course of business the primary
purpose of which does not relate to Taxes and pursuant to which neither the
Company nor its Subsidiary has any material outstanding or future liability for
Taxes).
(e)    Neither the Company nor its Subsidiary has waived any statute of
limitations with respect to any Taxes or consented or agreed to any extension of
time with respect to a Tax assessment, collection or deficiency which waiver or
extension is still in effect.
(f)    There are no Liens for Taxes (other than statutory Liens described in
clause (ii) of the definition of Permitted Liens) upon the assets of the Company
or its Subsidiary.
(g)    Neither the Company nor its Subsidiary (i) has ever been a member of an
affiliated group of corporations (defined in Section 1504(a) of the Code) or any
other combined, consolidated, unitary or other similar group for any Tax
purposes, or (ii) has any liability for the Taxes of any Person under Law
(including pursuant to Treasury Regulations Section 1.1502-6 or any similar
provision of state, local or foreign Law, or as a transferee or successor).
(h)    Neither the Company nor its Subsidiary will be required to include in any
taxable period (or portion thereof) ending after the Closing Date any taxable
income, or exclude in any such period (or portion thereof) any item of deduction
or loss, as a result of (i) a change in accounting method under Section 481 of
the Code (or any similar provision of state, provincial, local, or foreign Law)
that was made or requested before Closing, (ii) any installment sale or open
transaction that was entered into before Closing, (iii) the long-term contract
method of accounting with respect to a contract entered into before Closing,
(iv) a Contract with a Governmental Authority entered into before Closing, (v)
any election under Section 108(i) of the Code (or similar provisions of state,
local or foreign Law), or (vi) any prepaid amount received on or prior to the
Closing Date.
(i)    No claim has ever been made by a Governmental Authority in a jurisdiction
where the Company or its Subsidiary does not pay Taxes or file Tax Returns with
respect to a particular type of Tax that the Company or such relevant Subsidiary
is or may be subject to Taxes or a Tax Return filing obligation for such type of
Tax in such jurisdiction. Neither the Company nor any of its Subsidiaries has
engaged in a trade or business, had a permanent establishment, or otherwise
become subject to Tax jurisdiction in any country other than the United States.
(j)    The Company’s Subsidiary has not made any election pursuant to Treasury
Regulations Section 301.7701-3 (or any similar provision of federal, state,
local or foreign Law).
(k)    The Company’s Subsidiary has not realized any “subpart F income” within
the meaning of Section 952 of the Code and does not and has not owned any
“United States property” within the meaning of Section 956 of the Code. Neither
Buyer nor any of its Affiliates (including the Company and the Surviving
Corporation) will be required to include any income in taxable income or pay any
Tax pursuant to Section 965 of the Code in respect of the Company’s Subsidiary,
and the Company has not made any election under or with respect to Section 965
of the Code.


42

--------------------------------------------------------------------------------




(l)    The Company’s Subsidiary does not own or conduct, nor has it since its
formation owned or conducted, any assets or operations, and the Company’s
Subsidiary does not have, nor has it ever had, any current or accumulated
earnings and profits (as determined for U.S. federal income tax purposes). The
tax year of the Company’s Subsidiary for U.S. federal income tax purposes is the
calendar year.
(m)    None of the Company, its Subsidiary or any of their respective Affiliates
or predecessors by merger or consolidation has been the “distributing
corporation” or the “controlled corporation” (in each case, within the meaning
of Section 355(a)(1) of the Code) with respect to a transaction described in
Section 355 of the Code (i) within the two-year period ending as of the date of
this Agreement or (ii) in a distribution that could otherwise constitute part of
a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) that includes the transactions contemplated hereby.
(n)    There are no outstanding rulings of, or requests for rulings by, any
Governmental Authority addressed to the Company or its Subsidiary that are, or
if issued would be, binding on the Company or any of its Subsidiaries.
(o)    Neither the Company nor its Subsidiary is a partner for Tax purposes with
respect to any joint venture, partnership, or Contract which is treated as a
partnership for Tax purposes.
(p)    Neither the Company nor its Subsidiary has participated in any
transaction that is or is substantially similar to a “listed transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b) or any other transaction
requiring disclosure under similar provision of state, provincial, local or
foreign Law.
Notwithstanding any other provision of this Agreement, nothing in this Agreement
shall be construed as providing a representation or warranty with respect to the
existence, amount, expiration date or limitation on (or the availability of) any
Tax attribute or a particular method of Tax accounting of the Company or its
Subsidiary in any taxable period (or portion thereof) beginning after the
Closing Date.
4.16    Brokers’ Fees. Except as set forth on Schedule 4.16, no broker, finder,
investment banker or other Person is entitled to any brokerage fee, finders’ fee
or other similar commission, for which Buyer, the Company or any of its
Subsidiaries or Affiliates would be liable in connection with the transactions
contemplated hereby.
4.17    Insurance. Schedule 4.17 contains a list of all material policies of
property, fire and casualty, product liability, workers’ compensation, and other
forms of insurance held by, or for the benefit of, the Company or any of its
Subsidiaries and, for each such policy, the type of policy, form of coverage,
policy number and the name of the insurer. True and complete copies of such
insurance policies have been made available to Buyer or its representatives.
Except as set forth in Schedule 4.17, (a) neither the Company nor any of its
Subsidiaries has received any written notice from any insurer under any such
insurance policies, canceling or materially adversely amending any such policy
or denying renewal of coverage thereunder, (b) all premiums on such insurance
policies due and payable have been paid, (c) all such policies are in full force
and effect (other than any policies that have expired in accordance with their
terms following the date of this Agreement) and (d) neither the Company nor any
of its Subsidiaries is in breach or default of any of such insurance policies,
and neither the Company nor any of its Subsidiaries has taken any action, or
failed to take any action, which, with notice or the lapse of time, would
constitute such a breach or default or permit termination or modification of any
of the material insurance policies. Since January 1, 2016, neither the Company
nor any of its Subsidiaries has received any notice of denial of coverage with
respect to any material insurance policy maintained by the Company or any of its
Subsidiaries or any material claim made pursuant to any such insurance policy.


43

--------------------------------------------------------------------------------




4.18    Licenses, Permits and Authorizations. Since January 1, 2014, the Company
has not received any notice from any Governmental Authority to the effect that
the Company is not in compliance with any applicable Law. The Company and its
Subsidiaries have obtained, hold, and are, and for the past three (3) years have
been operating in compliance with, all of the material Permits necessary under
applicable Laws to permit the Company and its Subsidiaries to own, operate, use
and maintain their assets in the manner in which they are now operated, used and
maintained and to conduct the business of the Company and its Subsidiaries as
currently conducted. All such Permits are, and since January 1, 2014, have been,
valid, and in full force and effect, the Company is not and, since January 1,
2014, has not been in violation or default of any Permit held by it and the
Company has not received any notification from any Governmental Authority that
it intends to or is threatening to revoke, suspend, modify or limit any Permit.
The Company has fulfilled and performed all of its obligations with respect to
the Permits, and, to the knowledge of the Company, no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other material impairment of the rights of the holder
of any Permit.
4.19    Real Property.
(a)    Neither the Company nor any of its Subsidiaries owns any real property.
(b)    Schedule 4.19 lists, as of the date of this Agreement the address of each
Leased Real Property, and a true and complete list of all Leases (including all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto) for each such Leased Real Property (including the date and name of the
parties to such Lease document). The Company has delivered to Buyer a true and
complete copy of each such Lease document. Except as set forth on Schedule 4.19,
(i) the Company or one of its Subsidiaries has a valid and enforceable leasehold
estate in, and enjoys peaceful and undisturbed possession of, all Leased Real
Property, subject to the Remedies Exception and any Permitted Liens, (ii) as of
the date of this Agreement, neither the Company nor any of its Subsidiaries nor
any other party to a Lease, is in breach or default under any Lease, nor does
the Company or any of its Subsidiaries have knowledge of the existence of, any
default, event or circumstance that, with notice or lapse of time, or both,
would constitute a default by a party under any Lease, (iii) none of the Company
or any of its Subsidiaries have subleased, licensed or otherwise granted any
Person the right to use or occupy any Leased Real Property or any portion
thereof, and (iv) none of the Company or any of its Subsidiaries have
collaterally assigned or granted any other security interest in any Lease or any
interest therein.
4.20    Intellectual Property.
(a)    Schedule 4.20(a) lists each domestic, foreign and multi-national patent,
registered trademark, registered service mark or trade name, domain name
registrations and registered copyright (or any applications for any of the
foregoing) owned by, the Company or any of its Subsidiaries as of the date of
this Agreement. Except as set forth on Schedule 4.20(a), the Company or a
Subsidiary owns all right, title and interest in and to the Intellectual
Property scheduled on, or required to be scheduled on, Schedule 4.20(a) free and
clear of all Liens other than Permitted Liens.
(b)    To the knowledge of the Company, except as set forth on Schedule 4.20(b),
the Company or one of its Subsidiaries owns, free and clear of all Liens other
than Permitted Liens, or has the right to exploit pursuant to license,
sublicense, agreement, permission or applicable Law all Intellectual Property
used in the operation of the business of the Company and its Subsidiaries, as
presently conducted (such Intellectual Property, including all Intellectual
Property owned by the Company or any of its Subsidiaries, the “Company
Intellectual Property”). To the knowledge of the Company, no Person other than
the Company and its Subsidiaries owns, in whole or in part, any Intellectual
Property owned or purported


44

--------------------------------------------------------------------------------




to be owned by the Company or any of its Subsidiaries, including all
Intellectual Property created, developed, or conceived by any current or former
employee, independent contractor, or other Person working on behalf of the
Company or its Subsidiaries.
(c)    The operation of the business of the Company and its Subsidiaries, as
presently conducted, has not infringed upon, misappropriated, diluted or
otherwise violated, and does not infringe upon, misappropriate, dilute or
otherwise violate any Intellectual Property of any Person. Except as set forth
on Schedule 4.20(c), as of the date of this Agreement, the Company and its
Subsidiaries have not received from any Person in the past three (3) years any
written notice, charge, complaint, claim or other written assertion of any
infringement or violation by, or misappropriation or dilution of, any
Intellectual Property of any Person, in each case, by the Company or one of its
Subsidiaries.
(d)    Except as set forth on Schedule 4.20(d), to the knowledge of the Company,
no third party has infringed upon, misappropriated, diluted or otherwise
violated, or is infringing upon, misappropriating, diluting or otherwise
violating any Intellectual Property owned by the Company or any of its
Subsidiaries. Within the past three (3) years, neither the Company nor any of
its Subsidiaries has sent any written notice, charge, complaint, claim or other
written assertion asserting or threatening to assert any Action against any
Person involving or relating to any Intellectual Property of the Company.
(e)    The Company and its Subsidiaries have taken commercially reasonable steps
to maintain the confidentiality of their proprietary information and trade
secrets, and, to the knowledge of the Company, none of such proprietary
information or trade secrets have been disclosed to any third party, except
pursuant to written confidentiality agreements. All former and current officers,
directors, employees, personnel, consultants, advisors, agents, and independent
contractors of the Company or any of its Subsidiaries, and each of their
predecessors, who have contributed to or participated in the conception and
development of Intellectual Property for the Company or any of its Subsidiaries,
have entered into valid and binding proprietary rights agreements with the
Company or the applicable Subsidiary assigning or otherwise vesting ownership of
such Intellectual Property in the Company or the applicable Subsidiary.
(f)    Except as set forth on Schedule 4.20(f) the source code for all
Proprietary Software is and has always been maintained in confidence and has not
been disclosed to any third party. To the extent the Company or any of its
Subsidiaries uses, or the Proprietary Software incorporates, any “open source”
or “copyleft” software (“Open Source Software”), or the Company or any of its
Subsidiaries is a party to “open” or “public source” or similar licenses, the
Company and its Subsidiaries are in compliance with the terms of any such
licenses, and are not required under any such license in the operation of its
business as currently conducted to (a) make or permit any disclosure or to make
available any source code for the Proprietary Software (or any of its licensors’
proprietary software), (b) distribute or make available at no charge any of the
Proprietary Software or other Intellectual Property (or to permit any such
distribution or availability), or (c) give a customer or end user the right to
decompile, disassemble or otherwise reverse engineer the applications
incorporating the Proprietary Software by its terms and not by operation of law.
(g)    The information technology systems owned, licensed, leased or otherwise
held for use by the Company or any of its Subsidiaries, including all computer
hardware, Software, firmware, telecommunications systems, and similar or related
infrastructure used in the business of the Company and its Subsidiaries, as
currently conducted, and the information technology systems operated on behalf
of the Company (including for hosting or colocation) (collectively, the
“Computer Systems”), perform in substantial conformance with the specifications
and documentation for such systems and are sufficient in all material respects
for the needs of its business. The Company and its Subsidiaries have taken
commercially reasonable steps to (i) provide for archival, back-up, recovery and
restoration of their critical business data and (ii) have


45

--------------------------------------------------------------------------------




in place business continuity and disaster recovery plans that are designed to
minimize and mitigate the occurrence, duration and effect of any unscheduled
unavailability of the Computer Systems. To the knowledge of the Company, there
have been (x) no successful unauthorized intrusions or breaches of the security
of the Computer Systems, (y) no instances of any unauthorized disclosure, or
misuse of any personally identifiable information kept on the Computer Systems,
and (z) there have been no prolonged periods of unscheduled unavailability of
the Computer Systems. With respect to data collection, use, privacy, protection,
and security, the Company and its Subsidiaries have complied with all applicable
Laws, all additional or higher leading industry standards (e.g., PCI-DSS) or
requirements applicable to the conduct of its business, and all of the Company’s
internal or customer-facing policies, respectively.
4.21    Data Privacy. The Company and its Subsidiaries have been and are
currently operating in compliance, in all material respects, with all applicable
Information Privacy and Security Laws, and, to the knowledge of the Company, no
officer or director of the Company or any of its Subsidiaries has engaged in any
act on behalf of such entity that violates any Information Privacy and Security
Laws. Neither the Company nor any of its Subsidiaries has received any written
notice from any Governmental Authority of any violation of any Information
Privacy and Security Laws by the Company or any of its Subsidiaries. The Company
and its Subsidiaries have established and maintain commercially reasonable data
and information security programs and privacy policies. The Company and its
Subsidiaries have at all times complied in all material respects with all rules,
policies and procedures established by the Company and its Subsidiaries from
time to time with respect to privacy, data security, or collection and use of
Personal Information gathered or accessed in the course of the operations of the
Company and its Subsidiaries. To the knowledge of the Company, neither the
Company nor any of its Subsidiaries has made or suffered any unauthorized
access, use, or disclosure of Personal Information that, individually or in the
aggregate, compromises the security or privacy of such Personal Information or
otherwise acted in a manner that would trigger a notification or reporting
requirement under any Information Privacy and Security Laws. Neither the Company
nor its Subsidiaries has notified, either voluntarily or as required by Law, any
affected individual or any Governmental Authority of any breach of Personal
Information, and neither the Company nor any of its Subsidiaries is planning to
conduct any such notification or investigation into whether any such
notification is required.
4.22    Environmental Matters. The Company and its Subsidiaries are, and for the
past three (3) years have been, in compliance in all material respects with all
Environmental Laws. The Company and its Subsidiaries hold, and are, and for the
past three (3) years have been, in material compliance with, all Permits
required under Environmental Laws to permit the Company and its Subsidiaries to
operate their assets in a manner in which they are now operated and maintained
and to conduct the business of the Company and its Subsidiaries as currently
conducted. There are no Actions, written claims or notices of violation pending
or, to the knowledge of the Company, threatened against the Company or any of
its Subsidiaries alleging violations of or liability under any Environmental
Law, except for any such Action, claim or notice that would not be material to
the Company and its Subsidiaries taken as a whole. There has been no release of
or exposure of any Person to any Hazardous Materials that has given rise to or
would reasonably be expected to give rise to any material liability for the
Company or any Subsidiary under any Environmental Law.
4.23    Absence of Changes.
(a)    Since the date of the most recent balance sheet included in the Financial
Statements, there has not been, occurred or arisen any event, occurrence,
development or state of circumstances or facts that has had or would reasonably
be expected to have, individually or in the aggregate, any Material Adverse
Effect on the Company and its Subsidiaries.


46

--------------------------------------------------------------------------------




(b)    Except as expressly required hereby, from the date of the most recent
balance sheet included in the Financial Statements through the date of this
Agreement, the Company and its Subsidiaries have, in all material respects,
conducted their business and operated their properties in the ordinary course of
business consistent with past practice, and have not taken any action which if
taken after the date of this Agreement would require Buyer consent pursuant to
Section 6.1 of this Agreement.
4.24    Affiliate Matters. Except (a) for Contracts set forth on Schedule
3.4(c)(iii) or Schedule 4.24, (b) the Company Benefit Plans, (c) Contracts
relating to labor and employment matters set forth on Schedule 4.14, and (d)
contracts between or among the Company and any of its Subsidiaries, (x) neither
the Company nor any of its Subsidiaries is party to any Contract with any (i)
present or former employee, officer or director of the Company or any of its
Subsidiaries, any Pre-Closing Holder or any of its Affiliates or, to the
knowledge of the Company, any member of such Person’s family or (ii) Affiliate
of the Company and (y) no Affiliate of the Company, present or former employee,
officer or director of the Company or any of its Subsidiaries, any Pre-Closing
Holder or any of its Affiliates, or, to the knowledge of the Company, any member
of such Person’s family owns any material asset or property used in the business
of the Company and its Subsidiaries.
4.25    Customers and Suppliers. Except as set forth on Schedule 4.25(a), none
of the top twenty (20) customers by revenue for the year ended December 31, 2017
has given the Company or any of its Subsidiaries written or oral notice that it
will terminate, suspend or materially alter its relationship with the Company or
any of its Subsidiaries. Except as set forth on Schedule 4.25(b), none of the
top twenty (20) suppliers of the Company and its Subsidiaries (taken as a whole)
for the year ended December 31, 2017 has given the Company or any of its
Subsidiaries written or oral notice that it will terminate, suspend or
materially alter its relationship with the Company or any of its Subsidiaries.
4.26    Foreign Corrupt Practices Act. As of the date of this Agreement:
(a)    In connection with the Company’s and its Subsidiaries’ compliance with
the Foreign Corrupt Practices Act, there have been no voluntary disclosures
under the Foreign Corrupt Practices Act.
(b)    No Governmental Authority has notified the Company or any of its
Subsidiaries in writing of any actual or alleged violation or breach of the
Foreign Corrupt Practices Act or any other similar applicable Law.
(c)    Neither the Company nor any of its Subsidiaries has undergone or is
undergoing any audit, review, inspection, investigation, survey or examination
of records, in each case conducted by a Governmental Authority and relating to
the Company’s or its Subsidiaries’ compliance with the Foreign Corrupt Practices
Act or any other similar applicable Law, and to the knowledge of the Company,
there is no basis for any such audit, review, inspection, investigation, survey
or examination of records by a Governmental Authority.
(d)    Neither the Company nor any of its Subsidiaries has been or is now under
any administrative, civil or criminal charge or indictment or, to the knowledge
of the Company, investigation, alleging noncompliance with the Foreign Corrupt
Practices Act or any other similar applicable Law, nor, to the knowledge of the
Company, is there any basis for any such charge, indictment or investigation.
(e)    Neither the Company nor any of its Subsidiaries has been or is now a
party to any administrative or civil litigation alleging noncompliance with the
Foreign Corrupt Practices Act or any other similar applicable Law, nor, to the
knowledge of the Company, is there any basis for any such proceeding.


47

--------------------------------------------------------------------------------




(f)    Neither the Company nor any of its Subsidiaries, nor any of their
Affiliates, nor, any directors, officers and employees nor any other Person
acting on behalf of any of them has made any offer, payment, promise to pay, or
authorization for the payment of any money, or any offer, gift, promise to give,
or authorization of the giving of anything in value, which would cause the
Company or any of its Subsidiaries, or any of its or their Affiliates,
directors, officers or employees or any other Person acting on behalf of any of
them, to have violated or be in violation of the Foreign Corrupt Practices Act
or any other similar applicable Law.
4.27    Export Control.
(a)    The Company and its Subsidiaries are and have been for the past five (5)
years in material compliance with all Export Control Laws, including all
applicable regulations pertaining to the disclosure of controlled technical
information to foreign persons wherever located and/or the provision of access
to such technical information by such foreign persons, and has maintained a
program to facilitate such compliance, including training, technology assessment
and classification, transaction screening, license compliance tracking, export
clearance and recordkeeping measures. Neither the Company nor any of its
Subsidiaries has received any notice from any person alleging that the Company
or any of its Subsidiaries is not in compliance with, or has liability under,
such Export Control Laws.
(b)    The Company and its Subsidiaries have obtained and complied in all
material respects with all licenses, agreements, authorizations, license
exceptions or exemptions required for their respective exports of articles or
technology or provision of services.
(c)    During the five (5) years prior to the date of this Agreement, neither
the Company nor any of its Subsidiaries has conducted or initiated any internal
investigation, made any mandatory or voluntary disclosure, declined to make a
voluntary disclosure with respect to known violation of Export Control Laws or
failed to make any mandatory report or disclosure to any Governmental Authority
pursuant to Export Control Laws.
4.28    Accounts Receivable and Bank Accounts.
(a)    A true, correct and complete list of the accounts receivable of the
Company as of the last day of the month prior to the date of this Agreement,
showing the aging thereof, is included in Schedule 4.28(a). All accounts
receivable of the Company have arisen from bona fide transactions in the
ordinary course of business and are payable on ordinary trade terms. None of the
accounts receivable of the Company or its Subsidiaries (i) are, to the knowledge
of the Company, subject to any setoffs or counterclaims or (ii) represent
obligations for goods sold on consignment, on approval or on sale or return
basis or subject to any other repurchase or return arrangement.
(b)    Schedule 4.28(b) sets forth a complete and correct list of (i) all banks
or other financial institutions with which the Company has an account or
maintain a safe deposit box, showing the account numbers and names of the
persons authorized as signatories with respect thereto and (ii) the names of all
Persons holding powers of attorney from the Company, complete and correct copies
of which have been provided to Buyer.
4.29    No Additional Representations or Warranties. Except as provided in this
Agreement and the certificates and other agreements contemplated hereby and
thereby, neither the Company nor any of its Affiliates, nor any of their
respective directors, officers, employees, stockholders, partners, members or
representatives has made, or is making, any representation or warranty
whatsoever to Buyer or Merger Sub or their respective Affiliates, respective
directors, officers, employees, stockholders, partners, members or


48

--------------------------------------------------------------------------------




representatives, and no such party shall be liable in respect of the accuracy or
completeness of any information provided to Buyer or Merger Sub or their
respective Affiliates, directors, officers, employees, stockholders, partners,
members or representatives. Notwithstanding anything to the contrary herein,
nothing contained in this Agreement shall limit the recourse of any Person in
the case of Fraud relating to representations and warranties and statements
provided in this Agreement and the certificates and other agreements
contemplated hereby and thereby.
ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB


Except as set forth in the Schedules, Buyer and Merger Sub represent and warrant
to the Company as of the date of this Agreement and as of the Closing as
follows:
5.1    Corporate Organization. Each of Buyer and Merger Sub has been duly
incorporated and is validly existing as a corporation in good standing under the
Laws of the State of Delaware and has the corporate power and authority to own
or lease its properties and to conduct its business as it is now being
conducted. The copies of the certificate of incorporation of each of Buyer and
Merger Sub previously delivered by Buyer to the Company are true and complete.
Each of Buyer and Merger Sub is duly licensed or qualified and (where
applicable) in good standing as a foreign corporation in each jurisdiction in
which the ownership of its property or the character of its activities is such
as to require it to be so licensed or qualified or in good standing, as
applicable, except where failure to be so licensed or qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect on
Buyer or Merger Sub. Buyer owns, directly or indirectly, beneficially and of
record, all of the outstanding shares of capital stock of Merger Sub, free and
clear of all Liens.
5.2    Due Authorization. Each of Buyer and Merger Sub has all requisite
corporate power and authority to execute and deliver this Agreement and (subject
to the consents, approvals, authorizations and other requirements described in
Section 5.5) to perform all obligations to be performed by it hereunder. The
execution and delivery of this Agreement by Buyer and Merger Sub and the
consummation by them of the transactions contemplated hereby have been duly and
validly authorized and approved by the Board of Directors of Buyer and Merger
Sub, and no other corporate proceeding on the part of Buyer or Merger Sub is
necessary to authorize this Agreement (other than the adoption of this Agreement
by Buyer in its capacity as the sole stockholder of Merger Sub, which adoption
will occur immediately following the execution of this Agreement by Merger Sub).
This Agreement has been duly and validly executed and delivered by each of Buyer
and Merger Sub and (assuming this Agreement constitutes a legal, valid and
binding obligation of the Company and Holder Representative) constitutes a
legal, valid and binding obligation of each of Buyer and Merger Sub, enforceable
against Buyer and Merger Sub in accordance with its terms, subject to the
Remedies Exception.
5.3    No Conflict. The execution and delivery of this Agreement by Buyer and
Merger Sub and the consummation by them of the transactions contemplated hereby
do not and will not, as of the Closing, (a) violate any provision of, or result
in the breach of any applicable Law to which Buyer or Merger Sub is subject or
by which any property or asset of Buyer or Merger Sub is bound, (b) conflict
with the certificate of incorporation, bylaws or other organizational documents
of Buyer or any Subsidiary of Buyer (including Merger Sub), or (c) violate any
provision of or result in a breach of, or require a consent under, any
agreement, indenture or other instrument to which Buyer or any Subsidiary of
Buyer (including Merger Sub) is a party or by which Buyer or any Subsidiary of
Buyer (including Merger Sub) may be bound, or terminate or result in the
termination of any such agreement, indenture or instrument, or result in the
creation of any Lien under


49

--------------------------------------------------------------------------------




any such agreement, indenture or instrument upon any of the properties or assets
of Buyer or any Subsidiary of Buyer (including Merger Sub) or constitute an
event which, after notice or lapse of time or both, would result in any such
violation, breach, termination or creation of a Lien, except to the extent that
the occurrence of the foregoing items set forth in clauses (a) or (c) would not
reasonably be expected to have a Material Adverse Effect on Buyer or Merger Sub.
5.4    Litigation and Proceedings. There are no Actions, or, to the knowledge of
Buyer, investigations, pending before or by any Governmental Authority or, to
the knowledge of Buyer, threatened, against Buyer or Merger Sub which, if
determined adversely, would reasonably be expected to be material to Buyer or
Merger Sub, taken as a whole. There is no unsatisfied judgment or any open
injunction binding upon Buyer or Merger Sub which would reasonably be expected
to have a Material Adverse Effect on Buyer or Merger Sub.
5.5    Governmental Consents. Assuming the truth and completeness of the
representations and warranties of the Company contained in this Agreement, no
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority is required on the part of Buyer or Merger Sub
with respect to Buyer’s or Merger Sub’s execution or delivery of this Agreement
or the consummation by Buyer or Merger Sub of the transactions contemplated
hereby, except for (a) applicable requirements of the HSR Act and (b) compliance
with any applicable securities Laws.
5.6    SEC Documents.
(a)    Buyer has timely filed or furnished all registration statements,
prospectuses, forms, reports, schedules, statements and other documents
(including exhibits and other information incorporated therein) required to be
filed or furnished by it with the SEC since January 1, 2017 (the “Buyer SEC
Reports”). The Buyer SEC Reports (after giving effect to all amendments thereto)
were prepared in all material respects in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, and all applicable
rules and regulations thereunder. As of their respective filing dates, none of
the Buyer SEC Reports contained on their filing dates any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent corrected by a
subsequently filed Buyer SEC Report.
(b)    Except as set forth in any Buyer SEC Report, the financial statements of
Buyer, including the notes thereto, included in the Buyer SEC Reports (the
“Buyer Financial Statements”) complied as to form in all material respects with
the published rules and regulations of the SEC with respect thereto as of their
respective dates, were prepared in accordance with GAAP (except as may be
indicated in the notes thereto, except in the case of pro forma statements, or,
in the case of unaudited financial statements, except as permitted under Form
10-Q under the Exchange Act) and fairly presented in all material respects the
consolidated financial position of Buyer and its consolidated subsidiaries as of
the respective dates thereof and the consolidated results of Buyer’s operations
and cash flows for the periods indicated (subject to, in the case of unaudited
statements, normal and recurring year-end audit adjustments). Since December 31,
2017, there has been no material change in Buyer’s accounting policies except as
described in the notes to the Buyer Financial Statements.
5.7    Buyer Shares. Upon issuance in accordance with this Agreement, the Buyer
Share Consideration will be duly authorized, validly issued, fully paid, freely
transferable and non-assessable, free and clear of all Liens imposed or created
by or otherwise resulting from the acts or omissions of Buyer (except for
subject to the restrictions set forth in the Lock-Up Agreements).


50

--------------------------------------------------------------------------------




5.8    Brokers’ Fees. Except for fees payable pursuant to that certain
Engagement Letter, dated as of June 12, 2018, by and between TAP Advisors LLC
and Buyer (which fees shall be the sole responsibility of Buyer), no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other similar commission in connection with the transactions
contemplated hereby based upon arrangements made by Buyer or any of its
Affiliates.
5.9    Solvency; Surviving Corporation After the Merger. Neither Buyer nor
Merger Sub is entering into this Agreement or the transactions contemplated
hereby with the actual intent to hinder, delay or defraud either present or
future creditors. Assuming that the representations and warranties of the
Company contained in this Agreement (disregarding references to Material Adverse
Effect and other materiality qualifiers) are true and correct in all material
respects, and assuming the satisfaction of the Company’s obligations and the
performance of its covenants set forth herein, and assuming that the Company and
each of its Subsidiaries is solvent immediately prior to the Effective Time, and
after giving effect to the transactions contemplated hereby (including the
Merger), at and immediately after the Effective Time, each of Buyer and the
Surviving Corporation and its Subsidiaries (a) will be solvent (in that both the
fair value of its assets will not be less than the sum of its debts and that the
present fair saleable value of its assets will not be less than the amount
required to pay its probable liability on its recourse debts as they mature or
become due), (b) will have adequate capital and liquidity with which to engage
in its business and (c) will not have incurred and does not plan to incur debts
beyond its ability to pay as they mature or become due.
5.10    No Outside Reliance. Notwithstanding anything contained in this Article
V or any other provision of this Agreement, each of Buyer and Merger Sub
acknowledges and agrees that neither the Company nor any of its Affiliates, nor
any of its or their respective directors, officers, employees, stockholders,
partners, members, agents or representatives, has made, or is making, any
representation or warranty whatsoever, express or implied (including any implied
warranty or representation as to condition, merchantability, suitability or
fitness for a particular purpose or trade as to any of the assets of the Company
or any of its Subsidiaries), and neither Buyer nor Merger Sub has relied on any
representation, warranty or statement of any kind by the Company or any of its
Affiliates or any of their respective directors, officers, employees,
stockholders, partners, members, agents or representatives, beyond those
expressly given in this Agreement and the certificates and other agreements
contemplated hereby and thereby. Without limiting the generality of the
foregoing, it is understood that any cost estimates, financial or other
projections or other predictions that may be contained or referred to in the
Schedules or elsewhere, as well as any information, documents or other materials
(including any such materials contained in any “data room” or reviewed by Buyer
or any of its Affiliates, agents or representatives pursuant to the
Confidentiality Agreement) or management presentations that have been or shall
hereafter be provided to Buyer or any of its Affiliates, agents or
representatives are not and will not be deemed to be representations or
warranties of the Company, and no representation or warranty is made as to the
accuracy or completeness of any of the foregoing, except as may be expressly set
forth in this Agreement and the certificates and other agreements contemplated
hereby and thereby. Each of Buyer and Merger Sub understands and agrees that any
inventory, equipment, vehicles, assets, properties and business of the Company
and its Subsidiaries are furnished “as is”, “where is” and, subject only to the
representations and warranties contained in this Agreement and the certificates
and other agreements contemplated hereby and thereby, with all faults and
without any other representation or warranty of any nature whatsoever.
5.11    Acquisition of Interests for Investment. Each of Buyer and Merger Sub
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its participation in the Merger.
Each of Buyer and Merger Sub confirms that the Company has made available to
Buyer and Merger Sub and Buyer’s and Merger Sub’s agents and representatives the
opportunity to ask questions of the officers and management employees of the
Company and its Subsidiaries as well as access


51

--------------------------------------------------------------------------------




to the documents, information and records of the Company and its Subsidiaries
and to acquire additional information about the business and financial condition
of the Company and its Subsidiaries, and each of Buyer and Merger Sub confirms
that it has made an independent investigation, analysis and evaluation of the
Company and its Subsidiaries and their respective properties, assets, business,
financial condition, documents, information and records. Buyer is acquiring the
stock of the Surviving Corporation for investment and not with a view toward or
for sale in connection with any distribution thereof, or with any present
intention of distributing or selling common stock of the Surviving Corporation.
Buyer understands and agrees that stock of the Surviving Corporation may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without registration under the Securities Act, except pursuant to an
exemption from such registration available under such Act, and without
compliance with state, local and foreign securities Laws, in each case, to the
extent applicable.
5.12    Debt Financing. As of the date of this Agreement, the Debt Documents
have been executed and approved or consented to by all required parties,
pursuant to which the Debt Financing Sources have committed, subject to the
terms and conditions set forth therein, to provide to Buyer the Debt Financing.
Buyer has fully paid any and all commitment fees or other fees required in
connection with the Debt Financing to be paid on or before the date of this
Agreement and will pay all additional fees as they become due. As of the date of
this Agreement, the Debt Documents are legal, valid and binding obligations of
each party thereto and in full force and effect and do not contain any material
misrepresentation by Buyer, and no event has occurred which (with or without
notice, lapse of time or both) would reasonably be expected to constitute a
breach thereunder on the part of Buyer. No amendment or modification to, or
withdrawal, termination or rescission of, the Debt Documents is currently
contemplated. Buyer has not incurred any obligation, commitment, restriction or
liability of any kind, and it is not contemplating or aware of any obligation,
commitment, restriction or liability of any kind, in either case, which would
reasonably be expected to impair or adversely affect such resources. None of the
Debt Documents or any other Contract between the Debt Financing Sources, on the
one hand, and Buyer or any of its Affiliates, on the other hand, contains any
conditions precedent or other contingencies (x) that could reduce the aggregate
amount of the Debt Financing set forth in the Debt Documents or (y) that could
otherwise adversely affect the conditionality, enforceability or availability of
any portion of the Debt Financing.

ARTICLE VI

COVENANTS OF THE COMPANY


6.1    Conduct of Business.
(a)    From the date of this Agreement through the earlier of the Closing or the
termination of this Agreement in accordance with its terms, the Company shall,
and shall cause its Subsidiaries to, except as would constitute a violation of
applicable Law or as expressly contemplated hereby or as consented to by Buyer
in writing which consent shall not be unreasonably conditioned, withheld or
delayed), (x) operate its business in the ordinary course and substantially in
accordance with past practice, (y) use its commercially reasonable efforts to
keep available the services of the Company’s and its Subsidiaries present
officers and employees (other than terminations for cause) and (z) use its
commercially reasonable efforts to preserve the Company’s and its Subsidiaries’
business organization, goodwill and commercial relationships. Without limiting
the generality of the foregoing, except as would constitute a violation of
applicable Law or as consented to by Buyer in writing (which consent shall not
be unreasonably conditioned, withheld or delayed), the Company shall not, and
the Company shall cause its Subsidiaries not to, except as otherwise expressly
required hereby:  


52

--------------------------------------------------------------------------------




(i)    (1) change or amend the certificate of incorporation, bylaws or other
organizational documents of the Company or any of its Subsidiaries, except as
required by Law; or (2) effect or commit to any split, combination or
reclassification of any capital stock or equity interests of the Company or any
of its Subsidiaries or authorize for issuance, issue, grant, sell, deliver,
dispose of, pledge or otherwise encumber any equity interests (or any securities
in respect of, or in substitution for, equity interests) of the Company or any
of its Subsidiaries or (3) adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company or any of its Subsidiaries (other than the
transactions contemplated hereby), or enter into any agreement with respect to
the voting of the capital stock of the Company or other securities held by the
Company or any of its Subsidiaries (other than as contemplated hereby);
(ii)    issue, deliver, sell or grant any (x) Company Stock or other equity
interests (other than pursuant to the exercise of outstanding Company Warrants
or Company Options in accordance with their terms with, in the case of Company
Options, payment of the exercise price in any manner set forth in the applicable
stock option agreement governing such Company Option that does not require the
consent of the Company (including the administrator of the Option Plan) after
the date of this Agreement) or (y) options, warrants or other rights, agreements
or commitments obligating the Company to issue any Company Stock or other equity
interests or equity-based awards;
(iii)    make, set aside, pay or declare any dividend or other distribution to
any Pre-Closing Holder or purchase or redeem or otherwise acquire any equity
interests of the Company or any of its Subsidiaries, or make any commitment to
undertake any such action;
(iv)    (A) materially modify in any adverse respect, terminate (excluding any
expiration in accordance with its terms) any Contract of a type required to be
listed on Schedule 4.12, any material insurance policy required to be listed on
Schedule 4.17 or Lease, or waive any rights or claims thereunder; or (B) enter
into any (x) Contract of a type that would be required to be listed on Schedule
4.12 if such Contract was in effect on the date of this Agreement (other than in
the ordinary course of business), (y) any material insurance policy or (z) any
material Lease;
(v)    sell, assign, transfer, convey, encumber, license, lease, permit to
expire or lapse, abandon, or otherwise dispose of, any material assets or
properties, except in the ordinary course of business (which, in the case of
Intellectual Property, shall be limited to (A) nonexclusive licenses granted by
the Company or its Subsidiaries in the ordinary course of business and (B) the
abandonment in the ordinary course of business of registrations that are not
material to the business of the Company) or sales of surplus or obsolete
equipment;  
(vi)    except as otherwise required by Law or the existing terms of a Company
Benefit Plan set forth on Schedule 4.13(a) that has been provided to Buyer prior
to the date of this Agreement, (A) increase the severance or termination pay,
change in control, retention, stay or other similar bonus, or other compensation
or benefits provided to any former or current director, officer, employee or
independent contractor of the Company or any Subsidiary; (B) make any change in
the key management structure of the Company or any of its Subsidiaries,
including the hiring of additional officers or the termination or employment of
existing officers (other than terminations for cause); (C) adopt, enter into,
amend, terminate, trigger an increase in or accelerate the time of payment,
funding or vesting of any compensation or benefits under any Company Benefit
Plan (or any plan, policy, agreement, arrangement or program that would have
constituted a Company Benefit Plan if in effect on the date of this Agreement);
or (D) negotiate, enter into, amend, modify or terminate any collective
bargaining agreement or other Contract with any labor union, labor organization
or works council;


53

--------------------------------------------------------------------------------




(vii)    acquire, including by merger or consolidation with, or merge or
consolidate with, or purchase all or substantially all of the assets or equity
of, any corporation, partnership, association, joint venture or other business
organization or division thereof;
(viii)    make any loans, advances, capital contributions to, or investments in
or to any Person (other than the Company and its Subsidiaries), except for
advances to employees or officers of the Company or any of its Subsidiaries for
expenses incurred in the ordinary course of business;
(ix)    conduct, implement or announce any employee layoffs or other reductions
in force (other than terminations for cause);
(x)    except as required by GAAP, make any change to any material accounting
principles, methods or practices;
(xi)    fail to use commercially reasonable efforts to maintain with financially
responsible insurance companies insurance in such amounts and against such risks
and losses as is customary for similarly situated companies in the industry;
(xii)    enter into any commitment to make capital expenditures in excess of
$50,000 individually or $100,000 in the aggregate, or fail to make any capital
expenditures when due in accordance with the Company’s capital expenditure plan
or materially delay the repair or maintenance of any material assets or
properties;
(xiii)    institute, compromise, settle or agree to settle any material Actions
(A) involving a Governmental Authority, (B) involving amounts in excess of
$50,000 individually or $150,000 in the aggregate, or (C) that would impose any
monetary (in excess of $50,000 individually or $150,000 in the aggregate) or
other material obligation on the Company or its Subsidiaries that would continue
after the Effective Time;
(xiv)    waive, release or assign any claims or rights having a value in excess
of $50,000 individually or $150,000 in the aggregate;
(xv)    incur any Funded Debt other than in connection with borrowings under the
Company’s existing credit facility as of the date of this Agreement or subject
any material portion of the properties or assets (whether tangible or
intangible) of the Company and its Subsidiaries to any Lien, except for
Permitted Liens;
(xvi)    (A) make, change, rescind or revoke any material election in respect of
Taxes, (B) change (or file a request to make any such change in) any Tax
accounting period, or adopt or request permission of any Governmental Authority
to change any accounting method in respect of Taxes, (C) enter into any closing
agreement or other similar agreement in respect of Taxes, (D) settle or
compromise any claim, notice, audit report, or assessment in respect of Taxes,
(E) file any material amended Tax Return, (F) file any Tax Return in a manner
materially inconsistent with past practices except to the extent otherwise
required by Law, (G) enter into any Tax allocation agreement, Tax sharing
Agreement, or Tax indemnity agreement (other than arrangements and agreements
entered into in the ordinary course of business the primary purpose of which
does not relate to Taxes), (H) surrender or allow to expire any right to claim a
refund or credit of Taxes or other Tax benefit, (I) consent to any extension or
waiver of the limitation period applicable to any claim, Action or assessment in
respect of Taxes, or (J) make any application or request for, or negotiate or
conclude any, voluntary Tax disclosure, Tax amnesty application, Tax ruling or
other arrangement with a Governmental Authority;


54

--------------------------------------------------------------------------------




(xvii)    establish any Subsidiary;
(xviii)    take any action that would reasonably be expected to delay materially
or adversely affect the ability of any of the parties hereto to (1) obtain any
consent, authorization, order or approval of any Governmental Authority or (2)
consummate the transactions contemplated hereby; or
(xix)    enter into any agreement, or otherwise become obligated, to take any
action prohibited under this Section 6.1(a).
(b)    Nothing contained in this Agreement shall give Buyer, directly or
indirectly, any right to control or direct the operations of the Company and its
Subsidiaries prior to the Closing. Prior to the Closing, each of the Company and
Buyer shall exercise, consistent with the other terms and conditions of this
Agreement, complete control and supervision over their respective businesses.
Notwithstanding anything to the contrary set forth in this Agreement, no consent
of Buyer shall be required with respect to any matter set forth in Section 6.1
or elsewhere in this Agreement to the extent that the requirement to obtain such
consent could reasonably be expected to violate any applicable law.
(c)    From the Calculation Time through the Effective Time, the Company shall
not, and shall cause each of its Subsidiaries not to, use or transfer any
current assets of the Company or any of its Subsidiaries (including cash), to
the extent such current assets are sold, liquidated, disposed of or otherwise
used to (i) make payment in respect of or discharge any Funded Debt or Company
Transaction Expenses, (ii) pay any dividends to Pre-Closing Holders or (iii)
repurchase any equity securities of the Company or any of its Subsidiaries.
(d)    From the date of this Agreement through the Closing Date, the Company
shall do the following (in each of the following cases, pursuant to
documentation in a form reasonably satisfactory to Buyer):
(i)    use its commercially reasonable efforts to obtain consents to the
transactions contemplated hereby from the applicable counterparties to the
agreements listed on Schedule 6.1(d)(i);
(ii)    use its commercially reasonable efforts to send appropriate
notifications regarding the transactions contemplated hereby to the applicable
counterparties to the agreements listed on Schedule 6.1(d)(ii);
(iii)    use its commercially reasonable efforts to obtain acknowledgments from
the employees listed on Schedule 6.1(d)(iii) in the form attached hereto as
Annex D regarding the effect of the transactions contemplated hereby upon their
employment status with the Company; and
(iv)    use its commercially reasonable best efforts to obtain resale Tax
certificates from Governmental Authorities in each applicable jurisdiction, in a
form reasonably satisfactory to Buyer, from the parties listed on Schedule
6.1(d)(iv).
6.2    Inspection. Subject to compliance with applicable laws, confidentiality
obligations and similar restrictions that may be applicable to information
furnished to the Company or any of its Subsidiaries by third parties that may be
in the Company’s or any of its Subsidiaries’ possession from time to time, and
except for any information that is subject to attorney-client privilege or other
privilege from disclosure, the Company shall, and shall cause its Subsidiaries
to, afford to Buyer and its accountants, counsel and other representatives
(including the Debt Financing Sources) reasonable access, during normal business
hours, in such manner as to not interfere with the normal operation of the
Company and its Subsidiaries, to their


55

--------------------------------------------------------------------------------




respective properties, books, contracts, commitments, Tax Returns, records and
appropriate officers and employees of the Company and its Subsidiaries, and
shall furnish such representatives with financial and operating data and other
information concerning the affairs of the Company and its Subsidiaries, in each
case, as such representatives may reasonably request; provided, that (i) such
investigation shall be conducted in accordance with all applicable competition
Laws, shall only be upon reasonable notice and shall be at Buyer’s sole cost and
expense; and (ii) Buyer and its representatives shall not be permitted to
perform any environmental sampling at any real property owned or leased by the
Company or any of its Subsidiaries, including sampling of soil, groundwater,
surface water, building materials, or air or wastewater emissions. All
information obtained by Buyer, Merger Sub and their respective representatives
shall be subject to the Confidentiality Agreement. All requests for access to
the properties, books and records of the Company and its Subsidiaries shall be
made to the Company or such representatives of the Company as the Company shall
designate; provided further, however, that with respect to information subject
to confidentiality obligations and similar restrictions and information that is
subject to attorney-client privilege or other privilege from disclosure, the
Company and its Subsidiaries shall cooperate with Buyer, the Debt Financing
Sources and their respective accountants, counsel and other representatives to
enter into appropriate confidentiality, joint defense or similar arrangements
with the intention that Buyer, the Debt Financing Sources and their respective
accountants, counsel and other representatives may have reasonable access to
such information. Without limiting the generality of the foregoing, during the
period prior to the Closing Date, the Company shall furnish to Buyer a monthly
management report setting forth financial metrics from the prior monthly
accounting period that the Company furnishes to its Board of Directors in the
ordinary course of business, including copies of the unaudited consolidated
balance sheet of the Company and its Subsidiaries and the related unaudited
consolidated statements of operations, comprehensive income (loss) and
stockholders’ equity for such monthly accounting period (in each case, prepared
in a manner consistent with the accounting principles, practices, procedures,
policies and methods that were employed in the preparation of the Financial
Statements), which report shall be provided as soon as reasonably practicable,
and in any event within thirty (30) days, after the end of each monthly
accounting period.
6.3    HSR Act Approvals.
(a)    In connection with the transactions contemplated hereby, the Company
shall (and, to the extent required, shall cause its Affiliates to) comply
promptly, but in no event later than ten (10) Business Days after the date of
this Agreement, with the notification and reporting requirements of the HSR Act
and use its reasonable best efforts to obtain early termination of the waiting
period under the HSR Act. The Company shall use its reasonable best efforts to
substantially comply with any Antitrust Information or Document Requests made of
the Company or any of its Affiliates.
(b)    The Company shall exercise its reasonable best efforts and take all
reasonably necessary steps to (i) obtain termination or expiration of the
waiting period under the HSR Act as soon as practicable (but in any event prior
to the Termination Date), (ii) subject to customary confidentiality
arrangements, furnish to Buyer all information required for any application or
other filing to be made pursuant to any Law in connection with the transactions
contemplated hereby, and (iii) otherwise cooperate with Buyer in connection with
any filing and in connection with resolving any investigation or other inquiry
of any Governmental Authority. In connection therewith, if any Action is
instituted (or threatened to be instituted) challenging any transaction
contemplated hereby as in violation of the HSR Act, the Company shall, if the
parties mutually determine litigation is in their best interest, use its
reasonable best efforts and take all reasonably necessary steps (x) to contest
and resist any such Action, including to prevent the entry in any Action brought
by an Antitrust Authority or any other Person of any Governmental Order which
would prohibit, make unlawful or materially delay the consummation of the
transactions contemplated hereby, and (y) to take promptly any and all
reasonable steps (including (I) the taking of steps contemplated by Section


56

--------------------------------------------------------------------------------




6.3(b) and (II) initiating and exhausting all appeals, and posting bonds in
connection therewith) necessary to have vacated, lifted, reversed or overturned
as soon as practicable (but in any event prior to the Termination Date) any
decree, judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents, limits or restricts
consummation of the transactions contemplated hereby.
(c)    Without limiting the foregoing, the Company shall, and shall cause its
Affiliates to, cooperate in good faith with the Antitrust Authorities and use
its reasonable best efforts to undertake promptly (x) any and all actions
(including cooperating and negotiating in good faith with the Antitrust
Authorities) necessary, proper or advisable to satisfy the conditions set forth
in Section 9.1(a) and Section 9.1(b) and to complete lawfully the transactions
contemplated hereby as soon as practicable (but in any event prior to the
Termination Date) and (y) any and all commercially reasonable actions necessary,
proper or advisable to avoid, prevent, eliminate or remove the actual or
threatened commencement of any proceeding in any forum by or on behalf of any
Antitrust Authority or the issuance of any Governmental Order that would (or to
obtain the agreement or consent of any Governmental Authority to the
transactions contemplated hereby the absence of which would) materially delay,
enjoin, prevent, restrain or otherwise prohibit the consummation of the Merger.
Notwithstanding the foregoing, in no event shall the Company be required to
agree to any action that is not contingent upon the Closing.
6.4    Cooperation with Debt Financing. Prior to the Closing, the Company shall
use reasonable best efforts, and shall cause each of their respective Affiliates
to use its reasonable best efforts, at Buyer’s sole expense, to cooperate with
Buyer as necessary in connection with the arrangement of the Debt Financing as
may be customary and reasonably requested by Buyer, including using its
reasonable best efforts to:
(i)    participate at reasonable times in a reasonable number of lender meetings
and rating agency presentations;
(ii)    furnish Buyer and the Debt Financing Sources with such financial and
other pertinent information regarding the Company as shall exist and be
reasonably requested by Buyer;
(iii)    assist Buyer and the Debt Financing Sources in the preparation of
materials for rating agency presentations;
(iv)    cooperate with any marketing efforts of Buyer and the Debt Financing
Sources for any portion of the Debt Financing as reasonably requested by Buyer;
(v)    assist in the preparation of, but not executing and delivering, guarantee
and collateral documents and customary closing certificates as may be required
in connection with the Debt Financing and facilitate the pledging of collateral
for the Financing;
(vi)    obtain Payoff Letters and lien release documents; and
(vii)    furnish Buyer and the Debt Financing Sources at least three (3)
Business Days prior to the Closing Date with all documentation and other
information required by Governmental Authorities with respect to the Debt
Financing under applicable “know your customer” and anti-money laundering rules
and regulations;
provided, in each case, that (A) neither the Company nor any of its Subsidiaries
shall be required to incur any liability in connection with the Financing prior
to the Effective Time, (B) the Board of Directors of the Company prior to
Closing and the directors, managers and general partners of the Company’s


57

--------------------------------------------------------------------------------




Subsidiaries shall not be required to adopt resolutions approving the
agreements, documents and instruments pursuant to which the Financing is
obtained, (C) neither the Company nor any of its Subsidiaries shall be required
to execute prior to the Effective Time any definitive financing documents,
including any credit or other agreements, pledge or security documents, or other
certificates, legal opinions or documents in connection with the Financing, (D)
such requested cooperation does not unreasonably interfere with the ongoing
operations of the Company and its Subsidiaries, and (E) except as expressly
provided above, neither the Company nor any of its Subsidiaries shall be
required to take any corporate actions prior to the Effective Time to permit the
consummation of the Financing. Except for the representations and warranties of
the Company set forth in this Agreement and the certificates and other documents
contemplated hereby, neither the Company nor any of its Subsidiaries shall have
any liability to Buyer or Merger Sub or Debt Financing Sources in respect of any
financial statements, other financial information or data or other information
provided pursuant to this Section 6.4. Notwithstanding anything to the contrary
in this Agreement, (x) the condition set forth in Section 9.2(b), as it applies
to the Company’s obligations under this Section 6.4, shall be deemed satisfied
unless the Company has breached in a material respect its obligations under this
Section 6.4 and such material breach has directly resulted in a condition
precedent to the initial availability of the Debt Financing not being satisfied
and (y) nothing contained in this Agreement shall limit the recourse of any
person in the case of Fraud. The Company hereby consents to the use of the
Company’s logos in connection with the Financing in a form and manner mutually
agreed with the Company; provided, however, that such logos are used solely in a
manner that is not intended, or reasonably likely, to harm or disparage the
Company or any of its Subsidiaries or the reputation or goodwill of the Company
or any of its Subsidiaries.
6.5    No Solicitation of Transactions. Prior to the earlier of (x) the
termination of this Agreement in accordance with its terms and (y) the Closing,
the Company and its Subsidiaries shall not, and shall cause their respective
Affiliates not to, directly or indirectly, through any officer, director,
manager, employee, representative, attorney, advisor or agent of any of them or
otherwise, (i) solicit, initiate, pursue or knowingly encourage any inquiry,
proposal or offer from, (ii) provide any non-public information to, or (iii)
enter into any discussions, negotiations, arrangements or agreements with, any
entity, person or group (other than Buyer, its Affiliates or their designees)
(each, a “Third Party”) regarding or in furtherance of a sale or possible sale
of all or any part of the Company or any of its Subsidiaries that is not in the
ordinary course of business, whether by a sale of stock or assets, merger,
recapitalization or similar transaction (an “Alternative Transaction”). In
addition, promptly following the execution of this Agreement, the Company and
its Subsidiaries shall, and shall instruct their representatives to, promptly
terminate, suspend or otherwise discontinue any and all discussions or other
negotiations with any Third Parties regarding any Alternative Transactions that
are pending on the date of this Agreement. The Company agrees that if it or any
of its Subsidiaries or representatives receives an unsolicited offer from a
Third Party for an Alternative Transaction, the Company will promptly provide
notice to Buyer of the fact that such unsolicited offer has been received and
details regarding the terms of such offer.
6.6    Notifications. Until the Effective Time, the Company shall promptly
notify Buyer of:
(a)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated hereby;
(b)    subject to customary confidentiality arrangements, any notices or written
communications received or given by the Company or any of its Affiliates from or
to any Governmental Authority with respect to the approvals contemplated hereby
(together with copies thereof), and the Company shall permit counsel to Buyer an
opportunity to review in advance, and the Company shall consider in good faith
the views of such counsel in connection with, any proposed written
communications by the Company or any of its Affiliates to any Governmental
Authority concerning the approvals contemplated hereby. To


58

--------------------------------------------------------------------------------




the extent permitted by applicable Law and the relevant Governmental Authority,
the Company agrees to provide Buyer and its counsel the opportunity, on
reasonable advance notice, to participate in any substantive meetings or
discussions, either in person or by telephone, between the Company and any of
its Affiliates, agents or advisors, on the one hand, and any Governmental
Authority, on the other hand, concerning or in connection with the approvals
contemplated hereby;
(c)    any Action against or, to knowledge of the Company, threatened against,
the Company;
(d)    any inaccuracy in or breach of any representation, warranty or covenant
contained in this Agreement such that any condition in Section 9.2(a) or Section
9.2(b) would not be met; and
(e)    any other event, condition, fact or circumstance that would make the
timely satisfaction of any of the conditions set forth in Article IX impossible
or unlikely;
No such notice shall be deemed to supplement or amend the Schedules for the
purpose of (i) determining the accuracy of any of the representations and
warranties made by the Company in this Agreement, or (ii) determining whether
any of the conditions set forth in Article IX has been satisfied.
6.7    Section 280G. If any Person who is a “disqualified individual” (within
the meaning of Section 280G of the Code and the Department of Treasury
regulations promulgated thereunder) may receive any payment(s) or benefit(s)
from any Person that could constitute parachute payments under Section 280G of
the Code in connection with the transactions contemplated by this Agreement,
then: (a) the Company shall obtain and deliver to Buyer a Parachute Payment
Waiver (as defined below) from each such “disqualified individual” as soon as
reasonably practicable after the date of this Agreement (but in no event later
than the fifth (5th) Business Day immediately prior to the Closing Date); and
(b) as soon as practicable following the delivery of the Parachute Payment
Waivers (if any) to Buyer (but in no event later than the third Business Day
immediately prior to the Closing Date), the Company shall prepare and distribute
to its shareholders a disclosure statement describing all potential parachute
payments and benefits that may be received by such disqualified individual(s)
and shall submit such payments to its shareholders for approval, in each case,
in accordance with the requirements of Section 280G(b)(5)(B) of the Code and the
Department of Treasury regulations promulgated thereunder, such that, if
approved by the requisite majority of the shareholders, such payments and
benefits shall not be deemed to be “parachute payments” under Section 280G of
the Code (the foregoing actions, a “280G Vote”). If a 280G Vote is required, the
Company shall, prior to Closing, deliver to Buyer evidence reasonably
satisfactory to Buyer, that (i) a 280G Vote was solicited in conformance with
Section 280G of the Code, and (ii) either (A) the requisite shareholder approval
was obtained with respect to any payments and/or benefits that were subject to
the Company shareholder vote (the “Section 280G Approval”) or (B) the Section
280G Approval was not obtained and as a consequence, pursuant to the Parachute
Payment Waiver, such “parachute payments” shall not be made or provided. The
determination of which payments or benefits may be deemed to constitute
parachute payments, the form of the Parachute Payment Waiver, the disclosure
statement, any other materials to be submitted to the Company’s shareholders in
connection with the 280G Vote and Section 280G Approval, and the calculations
related to the foregoing (the “Section 280G Soliciting Materials”) shall be
subject to advance review and approval by Buyer. “Parachute Payment Waiver”
means, with respect to any Person, a written agreement waiving such Person’s
right to receive any “parachute payments” (within the meaning of Section 280G of
the Code and the Department of Treasury regulations promulgated thereunder) to
the extent required to avoid the imposition of a Tax by virtue of the operation
of Section 280G and/or 4999 of the Code and to accept in substitution therefor
the right to receive such payments only if approved by the shareholders of the
Company in a manner that complies with Section 280G(b)(5)(B) of the Code and the
regulations promulgated thereunder. Each


59

--------------------------------------------------------------------------------




such Parachute Payment Waiver shall identify the specific waived payments and
benefits and shall provide that if such stockholder approval is not obtained,
such payments and benefits shall not be made and such Person shall have no right
or entitlement with respect thereto.


ARTICLE VII

COVENANTS OF BUYER
7.1    HSR Act Approvals.
(a)    In connection with the transactions contemplated by this Agreement, Buyer
shall (and, to the extent required, shall cause its Affiliates to) comply
promptly, but in no event later than ten (10) Business Days after the date of
this Agreement, with the notification and reporting requirements of the HSR Act
and use its reasonable best efforts to obtain early termination of the waiting
period under the HSR Act. Buyer shall use its reasonable best efforts to
substantially comply with any Antitrust Information or Document Requests made of
Buyer or any of its Affiliates.
(b)    Buyer shall exercise its reasonable best efforts and take all reasonably
necessary steps to (i) obtain termination or expiration of the waiting period
under the HSR Act as soon as practicable (but in any event prior to the
Termination Date), (ii) subject to customary confidentiality arrangements,
furnish to the Company all information required for any application or other
filing to be made pursuant to any Law in connection with the transactions
contemplated hereby and (iii) otherwise cooperate with the Company in connection
with any filing and in connection with resolving any investigation or other
inquiry of any Governmental Authority. In connection therewith, if any Action is
instituted (or threatened to be instituted) challenging any transaction
contemplated hereby as in violation of the HSR Act, Buyer, if the parties
mutually determine litigation is in their best interest, shall use its
reasonable best efforts and take all reasonably necessary steps (x) to contest
and resist any such Action, including to prevent the entry in any Action brought
by an Antitrust Authority or any other Person of any Governmental Order which
would prohibit, make unlawful or materially delay the consummation of the
transactions contemplated hereby, and (y) to take promptly any and all
reasonable steps (including (I) the taking of steps contemplated by Section
7.1(c) and (II) initiating and exhausting all appeals, and posting bonds in
connection therewith) necessary to have vacated, lifted, reversed or overturned
as soon as practicable (but in any event prior to the Termination Date) any
decree, judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents, limits or restricts
consummation of the transactions contemplated hereby.
(c)    Without limiting the foregoing, Buyer shall, and shall cause its
Affiliates to, cooperate in good faith with the Antitrust Authorities and use
its reasonable best efforts to undertake promptly any and all actions (including
cooperating and negotiating in good faith with the Antitrust Authorities)
necessary, proper or advisable to satisfy the conditions set forth in Section
9.1(a) and Section 9.1(b) and to complete lawfully the transactions contemplated
hereby as soon as practicable (but in any event prior to the Termination Date).
Notwithstanding anything to the contrary contained herein, neither Buyer nor any
of its Affiliates shall be required to undertake any (i) proffer or consent to a
Governmental Order or other agreement providing for the sale, licensing or other
disposition, or the holding separate of, or other limitations or restrictions
on, particular assets, categories of assets or lines of business of the Company
or any of its Subsidiaries or Buyer or any of its Affiliates or (ii) offer to
terminate any existing relationships and contractual rights and obligations or
to take or offer to commit to take any action that limits their freedom of
action with respect to any of the assets or business of Buyer or any of its
Affiliates or the Company or any of its Subsidiaries, or their ability to retain
any of their assets or lines of business.


60

--------------------------------------------------------------------------------




(d)    Buyer shall, subject to customary confidentiality arrangements, promptly
furnish to the Company copies of any notices or written communications received
or given by Buyer or any of its Affiliates from or to any Governmental Authority
with respect to the approvals contemplated hereby, and Buyer shall permit
counsel to the Company an opportunity to review in advance, and Buyer shall
consider in good faith the views of such counsel in connection with, any
proposed written communications by Buyer and its Affiliates to any Governmental
Authority concerning the approvals contemplated hereby. To the extent permitted
by applicable Law, Buyer agrees to provide the Company and its counsel the
opportunity, on reasonable advance notice, to participate in any substantive
meetings or discussions, either in person or by telephone, between Buyer and any
of its Affiliates, agents or advisors, on the one hand, and any Governmental
Authority, on the other hand, concerning or in connection with the approvals
contemplated hereby.
(e)    Buyer shall be solely responsible for and pay all fees payable to the
Antitrust Authorities in connection with the transactions contemplated hereby.
7.2    Indemnification and Insurance.
(a)    From and after the Effective Time, Buyer agrees that it shall indemnify
and hold harmless each present and former director and officer of the Company or
any of its Subsidiaries in their capacity as such against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages or liabilities incurred in connection with any Action, whether civil,
criminal, administrative or investigative, arising out of or pertaining to
matters existing or occurring at or prior to the Effective Time, whether
asserted or claimed prior to, at or after the Effective Time, to the fullest
extent that the Company or any of its Subsidiaries, as the case may be, would
have been required under its respective certificate of incorporation, bylaws or
other organizational documents (including existing indemnification agreements)
in effect on the date of this Agreement to indemnify such Person (including
promptly advancing expenses as incurred to the fullest extent required under
such organizational documents). Without limiting the foregoing, Buyer shall
cause the Company and each of its Subsidiaries for a period of not less than six
(6) years from the Effective Time (i) to maintain provisions in its certificate
of incorporation, bylaws or other organizational documents concerning the
indemnification and exoneration (including provisions relating to expense
advancement) of the Company’s and its Subsidiaries’ former and current officers
and directors that are no less favorable to those Persons than the provisions of
the certificate of incorporation, bylaws or other organizational documents of
the Company or such Subsidiary, as applicable, in each case, as of the date of
this Agreement, and (ii) not to amend, repeal or otherwise modify such
provisions in any respect that would adversely affect the rights of those
Persons thereunder or hereunder, in each case, except as required by Law.
(b)    For a period of six (6) years from the Effective Time, Buyer shall cause
the Surviving Corporation to maintain in effect directors’ and officers’
liability insurance covering those Persons who are currently covered by the
Company’s or any of its Subsidiaries’ directors’ and officers’ liability
insurance policies on terms not less favorable than the terms of such current
insurance coverage in effect as of the date of this Agreement; provided,
however, that (i) Buyer or the Surviving Corporation may cause coverage to be
extended under the current directors’ and officers’ liability insurance policies
by obtaining at or prior to the Closing a prepaid, non-cancelable six-year
“tail” policy containing terms not less favorable than the terms of such current
insurance coverage with respect to matters existing or occurring at or prior to
the Effective Time (provided, that in satisfying its obligations under this
Section 7.2(b), Buyer shall not be obligated to pay premiums in excess of two
hundred and fifty percent (250%) of the amount paid by the Company for coverage
for its last full fiscal year) and (ii) if any claim is asserted or made within
such six-year period, any insurance required to be maintained under this Section
7.2 shall be continued in respect of such claim until the final disposition
thereof.


61

--------------------------------------------------------------------------------




(c)    The rights of indemnification and to receive advancement of expenses as
provided hereby shall not be deemed exclusive of any other rights to which any
Person entitled to indemnification under this Section 7.2 (an “Indemnified
Person”) may at any time be entitled. No right or remedy herein conferred by
Section 7.2 of this Agreement is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at Law
or in equity or otherwise. The assertion of any right or remedy under this
Section 7.2, shall not prevent the concurrent or subsequent assertion of any
other right or remedy. Buyer hereby acknowledges that the Indemnified Persons
have or may, in the future, have certain rights to indemnification, advancement
of expenses or insurance provided by other Persons (collectively, “Other
Indemnitors”). Buyer hereby agrees that, with respect to any advancement or
indemnification obligation owed, at any time, to an Indemnified Person by Buyer,
the Surviving Corporation or any of its Subsidiaries or any Other Indemnitor,
whether pursuant to any certificate of incorporation, bylaws, partnership
agreement, operating agreement, indemnification agreement or other document or
agreement or pursuant to this Section 7.2 (any of the foregoing, an
“Indemnification Obligation”), and, after the Effective Time, Buyer shall, and
shall cause the Surviving Corporation and its Subsidiaries to, (i) jointly and
severally, and at all times, be the indemnitors of first resort (i.e., Buyer’s,
the Surviving Corporation’s and its Subsidiaries’ obligations to an Indemnified
Person shall be primary and any obligation of the Other Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by an Indemnified Person shall be secondary) and (ii) at all times, be
required to advance, and shall be liable, jointly and severally, for, the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement or any Indemnification Obligation, without regard to any rights that
an Indemnified Person may have against the Other Indemnitors. Furthermore, Buyer
irrevocably waives, relinquishes and releases the Other Indemnitors from any and
all claims (x) against the Other Indemnitors for contribution, subrogation,
indemnification or any other recovery of any kind in respect thereof and (y)
that the Indemnified Person must seek expense advancement, reimbursement or
indemnification from any Other Indemnitor before the Surviving Corporation or
its Subsidiaries or Buyer must perform its expense advancement, reimbursement
and Indemnification Obligations under this Agreement. Buyer hereby further
agrees that no advancement, indemnification or other payment by the Other
Indemnitors on behalf of an Indemnified Person with respect to any claim for
which an Indemnified Person has sought indemnification from Buyer or the
Surviving Corporation or its Subsidiaries shall affect the foregoing, and the
Other Indemnitors shall have a right of contribution or be subrogated to the
extent of such advancement, indemnification or other payment to all of the
rights of recovery of such Indemnified Person against Buyer, the Surviving
Corporation or its Subsidiaries, and Buyer, the Surviving Corporation and its
Subsidiaries shall jointly and severally indemnify and hold harmless against
such amounts actually paid by the Other Indemnitors to or on behalf of such
Indemnified Person to the extent such amounts would have otherwise been required
to be paid by Buyer, the Surviving Corporation or its Subsidiaries under any
Indemnification Obligation.
(d)    Notwithstanding anything contained in this Agreement to the contrary,
this Section 7.2 shall survive the consummation of the Merger indefinitely and
shall be binding, jointly and severally, on all successors and assigns of Buyer
and the Surviving Corporation. In the event that Buyer or the Surviving
Corporation or any of their respective successors or assigns consolidates with
or merges into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger, or transfers or conveys
all or substantially all of its properties and assets to any Person, then, and
in each such case, proper provision shall be made so that the successors and
assigns of Buyer or the Surviving Corporation, as the case may be, shall succeed
to the obligations set forth in this Section 7.2.


62

--------------------------------------------------------------------------------




(e)    Buyer shall assume, and be jointly and severally liable for, and shall
cause the Company and its Subsidiaries to honor, each of the covenants of Buyer
and the Surviving Corporation in this Section 7.2.
7.3    Employment Matters.
(a)    For a period of one year following the Closing Date, Buyer shall, or
shall cause the Surviving Corporation and its Subsidiaries to, maintain for
employees of the Company and its Subsidiaries immediately prior to the Closing
who continue in the employ of Buyer, the Surviving Corporation or any of their
Subsidiaries immediately following the Closing Date (the “Continuing Employees”)
the following during their period of employment: base salary or wage rate and
other material compensation and benefits (other than any incentive, equity,
equity-based, deferred compensation, transaction-, change in control- or
retention-related, or post-employment health and welfare compensation or
benefits) which are substantially comparable in the aggregate to either (i)
those provided to the Continuing Employees under the terms of the Company
Benefit Plans set forth on Schedule 4.13(a) immediately prior to the Closing or
(ii) those provided to similarly-situated employees of Buyer, the Surviving
Corporation or any of their Subsidiaries. No provision of this Agreement shall
be construed as a guarantee of continued employment of any Continuing Employee,
and this Agreement shall not be construed so as to prohibit or in any way limit
Buyer, the Surviving Corporation or any of its Subsidiaries from having the
right to terminate the employment of any Continuing Employee in accordance with
applicable Law.
(b)    Buyer shall use commercially reasonable efforts to give each Continuing
Employee credit for his or her prior service as an employee of the Company (or
any predecessor thereof) for purposes of eligibility to participate and level of
accrual under any applicable vacation, paid time off and severance plans or
programs sponsored, maintained or contributed to by Buyer or any of its
Subsidiaries for such Continuing Employee that replaces any comparable Company
Benefit Plan, to the same extent as recognized by the Company or any of its
Subsidiaries as of immediately prior to the Closing, except to the extent such
credit would result in the duplication of benefits for the same period of
service. For the avoidance of doubt, notwithstanding the foregoing, Buyer shall
not be required to provide credit for service for benefit accrual purposes under
any Company Benefit Plan that is a defined benefit pension plan.
(c)    Buyer shall use commercially reasonable efforts to (i) waive for each
Continuing Employee and his or her dependents, any waiting period provision,
payment requirement to avoid a waiting period, pre-existing condition
limitation, actively-at-work requirement and any other restriction that would
prevent immediate or full participation under the group health plans of Buyer or
any of its Subsidiaries applicable to such Continuing Employee to the extent
such waiting period, pre-existing condition limitation, actively-at-work
requirement or other restriction would not have been applicable to such
Continuing Employee under the terms of the analogous group health plans of the
Company and its Subsidiaries as of the Closing, and (ii) give full credit under
the group health plans of Buyer and its Subsidiaries applicable to each
Continuing Employee and his or her dependents for all co-payments and
deductibles satisfied prior to the Closing in the same plan year as the Closing,
and for any lifetime maximums, as if there had been a single continuous
employer.
(d)    The parties acknowledge and agree that all provisions contained in this
Section 7.3 are included for the sole benefit of the parties hereto. This
Agreement is not intended by the parties to, and nothing in this Section 7.3 or
otherwise in this Agreement, whether express or implied, shall, (i) constitute
an amendment to any Company Benefit Plan or any other employee benefit plan,
program, policy, agreement or arrangement of Buyer, the Surviving Corporation or
any of its Subsidiaries, (ii) create any obligation of the parties hereto to any
Person (other than the other parties hereto) with respect to any Company Benefit


63

--------------------------------------------------------------------------------




Plan or any employee benefit plan, program, policy, agreement or arrangement of
Buyer or the Surviving Corporation or any of their respective Affiliates, (iii)
confer on any Continuing Employee or any other Person any right to continued
employment or engagement by Buyer, the Surviving Corporation or any of their
respective Affiliates or (iv) confer on any Continuing Employee or any other
Person (other than the parties hereto) any rights or remedies (including third
party beneficiary rights).
7.4    Retention of Books and Records. Buyer shall cause the Company and its
Subsidiaries to retain all books, ledgers, files, reports, plans, operating
records and any other material documents pertaining to the Company and its
Subsidiaries in existence at the Closing that are required to be retained under
current retention policies for a period of seven (7) years from the Closing
Date, and to make the same available after the Closing for inspection and
copying by the Holder Representative or its representatives at the Pre-Closing
Holders’ expense, during regular business hours and upon reasonable request and
upon reasonable advance notice for any proper purpose (other than in connection
with claims or disputes under or in relation to this Agreement or the
transactions contemplated hereby). After such seven-year or longer period,
before Buyer, the Surviving Corporation or any of its Subsidiaries may dispose
of any such books and records, Buyer shall give at least ninety (90) days’ prior
written notice of such intention to dispose to the Holder Representative, and
the Holder Representative shall be given an opportunity, at the Pre-Closing
Holders’ cost and expense, to remove and retain all or any part of such books
and records as it may elect.
7.5    Conduct of Business. Subject, in each case, to the terms, conditions and
limitations of Sections 7.1, 8.1 and 8.3, Buyer shall not, and shall not permit
any of its Subsidiaries to, take any action or fail to take any action that
would reasonably be expected to result in any of the conditions set forth in
Article IX not being satisfied or that would otherwise be reasonably expected to
prevent or delay the consummation of the transactions contemplated by this
Agreement.
7.6    NASDAQ Listing. Promptly following the date of this Agreement, Buyer
shall apply for the listing on NASDAQ of the Buyer Shares to be issued at the
Closing as part of the Closing Merger Consideration and shall use commercially
reasonable efforts to obtain, prior to the Effective Time, approval for the
listing of such Buyer Shares, subject to official notice of issuance.
7.7    2018 Company Sales Amount. The Surviving Corporation will provide Sales
Performance Incentive Funds (“SPIF”) for Buyer sales teams in order to provide
incentives for the sale of the Company’s products to Buyer’s existing customer
base. The SPIF program will be structured to provide equivalent compensation as
though an equivalent value of Buyer’s products had been sold.
7.8    Debt Financing.
(a)    Buyer shall use its reasonable best efforts to take, or cause to be
taken, all actions and do, or cause to be done, on a timely basis, all things
necessary, proper or advisable to maintain the Debt Financing on the terms and
conditions described in the Debt Documents, including using its reasonable best
efforts to satisfy, or cause to be satisfied, on a timely basis all conditions
to Buyer obtaining the Debt Financing set forth therein.
(b)    In the event that all conditions to the Closing contained in Article IX
shall have been satisfied or waived (and which are, at the time of the
termination of this Agreement, capable of being satisfied if the Closing were to
occur at such time), then Buyer shall use its reasonable best efforts to cause
the Debt Financing Sources to fund the Debt Financing on the Closing Date to the
extent required to consummate the Merger.


64

--------------------------------------------------------------------------------




ARTICLE VIII

JOINT COVENANTS
8.1    Support of Transaction. Without limiting any covenant contained in
Article VI or Article VII (but subject to the terms and conditions thereof),
Buyer and the Company shall each, and shall each cause their respective
Subsidiaries to: (a) use reasonable best efforts to assemble, prepare and file
any information (and, as needed, to supplement such information) as may be
reasonably necessary to obtain as promptly as practicable all governmental and
regulatory consents required to be obtained in connection with the transactions
contemplated hereby, (b) use reasonable best efforts to obtain all material
consents and approvals of third parties that any of Buyer, the Company or their
respective Affiliates are required to obtain in order to consummate the Merger,
and (c) use reasonable best efforts to take such other action as may reasonably
be necessary or as another party may reasonably request to satisfy (but not
waive) the conditions of Article IX or otherwise to comply with this Agreement
and to consummate the transactions contemplated hereby as soon as practicable
(but in any event prior to the Termination Date). Additionally, the Company
shall use its reasonable best efforts to obtain such consents of third persons
as Buyer may reasonably request in connection with the transactions contemplated
hereby (including the Stockholder Written Consents from each of the Pre-Closing
Holders). Notwithstanding the foregoing, in no event shall the Company or any of
its Subsidiaries or Buyer or Merger Sub be obligated to bear any expense or pay
any fee (other than the payment of nominal administrative, processing or similar
fees or charges) or grant any concession in connection with obtaining any
consents, authorizations or approvals required in order to consummate the Merger
pursuant to the terms of any Contract to which the Company or any of its
Subsidiaries is a party.
8.2    Stockholder Approval. As soon as practicable after the execution and
delivery of this Agreement, the Company shall take all action necessary in
accordance with the DGCL and the Company’s certificate of incorporation and
bylaws, to solicit and obtain the Stockholder Written Consent. Immediately
following the execution and delivery of this Agreement, Buyer, as sole
stockholder of Merger Sub, shall adopt this Agreement and approve the Merger and
the related transactions contemplated hereby in accordance with the DGCL and
Merger Sub’s certificate of incorporation and bylaws.
8.3    Further Assurances. Each party hereto agrees that, from time to time
after the Closing Date, it will execute and deliver, or cause its Affiliates to
execute and deliver, such further instruments, and take (or cause its Affiliates
to take) such other action, as may be reasonably necessary to carry out the
purposes and intents of this Agreement.
8.4    Tax Matters.
(a)    Buyer and the Holder Representative shall cooperate fully, and shall
cause their respective Affiliates to cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns and any Action or other proceeding (including Pre-Closing Tax Claims)
regarding Taxes of, or with respect to, the Company or its Subsidiary. Such
cooperation shall include the retention of and (upon the other party’s request)
the provision of records and information reasonably relevant to any such Action
or other proceeding and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The party requesting such cooperation will pay the reasonable
out-of-pocket third party expenses incurred by the other party (or its
Affiliates) in complying with such request.
(b)    Buyer shall prepare, or cause to be prepared, all income and other
material Tax Returns of the Company required to be filed after the Closing Date
that relate to a Pre-Closing Tax Period. All such Tax Returns will be prepared
in a manner consistent with the past practice and custom of the


65

--------------------------------------------------------------------------------




Company to the extent consistent with applicable Law. Reasonably in advance of
the due date (including extensions) for filing any such Tax Return, Buyer shall
deliver a draft of such Tax Return, together with all available material
supporting documentation, to the Holder Representative for its review and
comment, and, subject to the next sentence, Buyer shall incorporate any
reasonable written comments provided by the Holder Representative reasonably in
advance of the filing of such Tax Return, to the extent such comments relate to
Tax liabilities that would be borne by the Pre-Closing Holders pursuant to
Section 12.2(a)(ix). If Buyer informs the Holder Representative that it
disagrees with any such comments from the Holder Representative, and Buyer and
the Holder Representative cannot resolve any dispute over such item, the item in
question shall be resolved by the Auditor in accordance with the standards set
forth in Section 3.6(b) as promptly as practicable. In the event any such
dispute is not resolved by the due date of such Tax Return (including
extensions), Buyer shall file such Tax Return by the due date (including
extensions) with the positions and otherwise in the manner determined by Buyer,
subject to the amendment of such Tax Return (if necessary) to reflect the
Auditor’s resolution of the disputed item.
(c)    For purposes of this Agreement (including for determining Net Working
Capital, the amount of any Tax refunds attributable to a Pre-Closing Tax Period
under Section 8.4(e), and the amount of any Tax indemnification), the portion of
any Taxes that are payable for a Straddle Period that relate to a Pre-Closing
Tax Period shall (i) in the case of Taxes charged on a periodic basis (such as
ad valorem or property Taxes), be deemed to be the amount of such Taxes for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of days of the portion of such Straddle Period in the Pre-Closing Tax
Period and the denominator of which is the number of days in the entire Straddle
Period and (ii) in the case of any other Taxes, be deemed equal to the amount
which would be payable computed on a closing of the books basis as if the
relevant Tax period ended as of the close of business on the Closing Date.
Notwithstanding the previous sentence, the portion of any Tax that is allocable
to the Pre-Closing Tax Period shall include any Taxes attributable to any amount
required to be included under Section 951 of the Code or Section 951A of the
Code (or, in each case, any similar provision of state, local or other Tax Law)
of the Company or its Subsidiary or Affiliates to the extent such amount (i) is
attributable to the income, earnings and profits or property of any such entity,
and (ii) would be allocable to the Pre-Closing Tax Period if the taxable year of
each such entity ended on the Closing Date.
(d)    Notwithstanding anything to the contrary in this Agreement (including
Article XII), no Pre-Closing Holder shall have liability under Article XII with
respect to (and Buyer shall pay or cause to be paid) (i) any Tax liabilities to
the extent that the amount of such Tax was included in Net Working Capital (as
finally determined), (ii) Taxes of the Company to the extent that such Tax
arises as a result of actions taken after the Closing but on the Closing Date by
the Company, Buyer or any of their respective Affiliates that are (x) outside
the Ordinary Course of Business or otherwise inconsistent with past practice,
(y) not otherwise contemplated by, or required to effect the actions
contemplated by, this Agreement and the agreements contemplated hereby and (z)
not required by Law or (iii) Taxes of the Company or its Subsidiary with respect
to a taxable period (or portion thereof) beginning after the Closing Date,
except with respect to (x) any breach of the representations and warranties set
forth in Sections 4.15(d), 4.15(g), 4.15(h), 4.15(k), 4.15(n), or in the last
sentence of Section 4.15(c), or (y) any breach of any covenant or agreement of
the Company.
(e)    For so long as the Pre-Closing Holders would be required to indemnify
Taxes of the Company pursuant to Section 12.2(a)(ix), Buyer shall, within thirty
(30) days after the actual receipt thereof, remit to the Exchange Agent, for
further distribution to the Pre-Closing Holders, any refunds (or credits claimed
in lieu of receiving a cash refund) of Taxes of the Company with respect to a
Pre-Closing Tax Period or the portion of a Straddle Period ending on the Closing
Date, but only to the extent that such refund (or credit) is not attributable to
the carry back of any losses, credits, attributes, operations or other


66

--------------------------------------------------------------------------------




items of the Company arising after the Closing Date. Buyer shall, upon the
reasonable request of the Holder Representative, use commercially reasonable
efforts to obtain any Tax refunds to which the Pre-Closing Holders would be
entitled pursuant to the previous sentence. The amount of any refund (or credit)
to which the Pre-Closing Holders are entitled under this Section 8.4(e) shall be
reduced by (i) any Taxes of Buyer or any of its Affiliates (including the
Company or its Subsidiary) attributable to such Tax refund (or credit), and (ii)
any reasonable out-of-pocket third-party costs and expenses actually incurred in
obtaining such refund (or credit). Notwithstanding any provision of this
Agreement to the contrary, the parties hereto hereby acknowledge and agree that
Buyer and the Company shall have the right to set off and withhold from the
payment of any amount payable under this Section 8.4(e) the amount of any Tax
Damages incurred or suffered by the Buyer Indemnitees which are indemnifiable
pursuant to Article XII and have not yet been indemnified. In the event that any
refund (or credit) of Taxes for which a payment has been made pursuant to this
Section 8.4(e) is subsequently reduced or disallowed, the Pre-Closing Holders
shall promptly repay such amount to Buyer.
(f)    Tax Dispute Resolution.
(i)    If Buyer receives notice of a claim by a Governmental Authority in
respect of Taxes of the Company with respect, in whole or in part, to a
Pre-Closing Tax Period and that could reasonably be expected to give rise to a
liability of the Pre-Closing Holders under this Agreement (a “Pre-Closing Tax
Claim”), then Buyer will promptly give written notice to Holder Representative;
provided that any failure to comply with this provision shall not affect the
Buyer Indemnitees’ rights to indemnification under this Agreement except to the
extent that the Pre-Closing Holders are actually materially prejudiced as a
result thereof.
(ii)    To the extent that a Pre-Closing Tax Claim relates to Taxes for which
the Pre-Closing Holders will be required to indemnify the Buyer Indemnitees
pursuant to Section 12.2(a)(ix) for more than fifty percent (50%) of the amount
at issue, the Holder Representative may elect to defend the Company against any
Pre-Closing Tax Claim with counsel of its choice; provided, that the Holder
Representative shall provide Buyer with written notice of such election within
fifteen (15) days of receiving notice of such Pre-Closing Tax Claim from Buyer.
Buyer may retain separate co-counsel at its sole cost and expense, and
participate in the defense of any such Pre-Closing Tax Claim. The Holder
Representative shall keep Buyer informed promptly with respect to any material
developments in any such Pre-Closing Tax Claim, including by providing Buyer
with copies of all material correspondence in connection therewith. Holder
Representative shall not consent to the entry of any judgement or enter into any
compromise or settlement with respect to any Pre-Closing Tax Claim without the
prior written consent of Buyer (such consent not to be unreasonably withheld,
conditioned, or delayed).
(iii)    If the Holder Representative does not elect to defend the Company
against a Pre-Closing Tax Claim as contemplated by clause (f)(ii) or is not
entitled to defend a Pre-Closing Tax Claim pursuant to clause (f)(ii), then in
either case, Buyer shall be entitled to defend such Pre-Closing Tax Claim. The
Holder Representative may retain separate co-counsel at the Pre-Closing Holders’
sole cost and expense and participate in the defense of any such Pre-Closing Tax
Claim, if and to the extent it relates to Taxes for which the Pre-Closing
Holders will be required to indemnify the Buyer Indemnitees pursuant to Section
12.2(a)(ix). In addition, to the extent such Pre-Closing Tax Claim relates to
Taxes for which the Pre-Closing Holders would be liable, Buyer shall keep the
Holder Representative informed promptly with respect to any material
developments in such Pre-Closing Tax Claim, including by providing the Holder
Representative with copies of all correspondence in connection therewith. Buyer
shall not consent to the entry of any judgement or enter into any compromise or
settlement of such a Pre-Closing Tax Claim without


67

--------------------------------------------------------------------------------




the prior written consent of the Holder Representative (not to be unreasonably
withheld, conditioned, or delayed).
(g)    Except as provided in Section 8.4(b), Buyer shall not file any amended
Tax Returns of the Company for any Pre-Closing Tax Period without the prior
written consent of the Holder Representative (such consent not to be
unreasonably withheld, conditioned or delayed).
(h)    Notwithstanding anything else in this Agreement, Transfer Taxes will be
borne fifty percent (50%) by Buyer and fifty percent (50%) by the Pre-Closing
Holders (without duplication of the Transfer Taxes that reduced the Final Merger
Consideration because they were included as liabilities in Net Working Capital
(as finally determined) pursuant to clause (ii)(B) of the definition of “Net
Working Capital”). The Person(s) required to do so by applicable law shall
prepare and file all necessary Tax Returns and other documentation with respect
to all such Transfer Taxes.
(i)    All Tax sharing agreements and similar agreements between the Company or
its Subsidiary, on the one hand, and any of the Pre-Closing Holders and their
Affiliates, on the other hand, shall be terminated prior to the Closing Date,
and, after the Closing Date, neither the Company nor its Subsidiary shall be
bound thereby or have any liability thereunder; provided, however, that this
sentence shall not apply to this Agreement or to any other agreements the
parties to which include any Persons are not Affiliates of the Company.
ARTICLE IX

CONDITIONS TO OBLIGATIONS


9.1    Conditions to the Obligations of Buyer, Merger Sub and the Company. The
obligations of Buyer, Merger Sub and the Company to consummate, or cause to be
consummated, the Merger are subject to the satisfaction of the following
conditions at the Closing, any one or more of which may be waived in writing by
all of such parties:
(a)    All waiting periods under the HSR Act applicable to the Merger shall have
expired or been terminated.
(b)    There shall not be in force any Law or Governmental Order enjoining or
prohibiting the consummation of the Merger, and no Action seeking the same shall
be pending.
(c)    The Stockholder Written Consent shall have been validly obtained under
the DGCL and the Company’s certificate of incorporation and bylaws and such
Stockholder Written Consent shall be valid and in full force and effect.
(d)    Buyer shall have received from NASDAQ written confirmation that NASDAQ
has completed its review of the Listing of Additional Shares Notification Form
submitted by Buyer to NASDAQ in connection with the proposed issuance of Buyer
Shares included in the Closing Merger Consideration.
9.2    Conditions to the Obligations of Buyer and Merger Sub. The obligations of
Buyer and Merger Sub to consummate, or cause to be consummated, the Merger are
subject to the satisfaction of the following additional conditions at the
Closing, any one or more of which may be waived in writing by Buyer and Merger
Sub:


68

--------------------------------------------------------------------------------




(a)    Each of the representations and warranties of the Company contained in
Article IV (other than Company Fundamental Representations), disregarding all
qualifications contained therein relating to materiality or Material Adverse
Effect, shall be true and correct as of the date of this Agreement and as of the
Closing Date, as if made anew at and as of that date, except with respect to
representations and warranties which speak as to an earlier date, which
representations and warranties shall be true and correct at and as of such date,
except for any inaccuracy or omission that would not reasonably be expected to
have a Material Adverse Effect on the Company. Each of the Company Fundamental
Representations, disregarding all qualifications contained therein relating to
materiality or Material Adverse Effect, shall be true and correct in all but de
minimis respects as of the date of this Agreement and as of the Closing Date, as
if made anew at and as of that date, except with respect to representations and
warranties which speak as to an earlier date, which representations and
warranties shall be true and correct in all but de minimis respects at and as of
such date.
(b)    Each of the covenants of the Company to be performed at or prior to the
Closing shall have been performed in all material respects.
(c)    The Company shall have delivered to Buyer a certificate signed by an
officer of the Company (the “Company Officer’s Certificate”), dated as of the
Closing Date, certifying that, to the knowledge and belief of such officer, the
conditions specified in Section 9.2(a) and Section 9.2(b) have been fulfilled.
(d)    The Company shall have delivered to Buyer a certificate addressed to
Buyer and a notice addressed to the Internal Revenue Service, each in accordance
with the requirements of Treasury Regulations Sections 1.897-2(h) and
1.1445-2(c)(3) certifying that the Company is not a “United States real property
holding corporation” within the meaning of Section 897(c)(2) of the Code and
that interests in the Company are not (and during the relevant period have not
been) “United States real property interests” within the meaning of Section
897(c)(1) of the Code.
(e)    The Company shall have received and provided Buyer, at least three (3)
Business Days prior to the Closing, (i) with a copy of pay-off letters from each
lender or applicable counterparty of Funded Debt (disregarding clauses (ii),
(iv) and (vi) of the definition thereof; collectively, the “Debt Payoff
Recipients”), in form and substance reasonably acceptable to Buyer setting forth
the full amount due and payable as of the Closing Date for the satisfaction and
discharge of all Funded Debt (disregarding clauses (ii), (iv) and (vi) of the
definition thereof) payable to such Debt Payoff Recipient and the release of all
Liens on any assets or properties of the Company or its Subsidiary that secure
such Funded Debt (the “Payoff Letters”) and (ii) with documentation and other
information required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT ACT, that in each
case has been requested in writing by the Debt Payoff Recipients at least ten
Business Days prior to the Closing Date.
(f)    Since the date of this Agreement, there shall not have occurred any
Material Adverse Effect with respect to the Company.
(g)    The RWI Policy shall remain in effect, and shall not have been terminated
or modified in any material way.
(h)    The Existing Credit Agreement Amendment shall remain in effect and shall
not have been terminated or modified in any material way, and Buyer shall have
received the proceeds of the Debt Financing.


69

--------------------------------------------------------------------------------




(i)    Either (i) the period during which any holders of any class or series of
Company Stock can exercise their statutory appraisal rights under Section 262 of
the DGCL with respect to the Merger shall have expired, and the holders of
Company Stock representing not more than five percent (5%) of the votes entitled
to be cast by holders of Company Stock entitled to exercise such statutory
appraisal rights shall have exercised (and not subsequently withdrawn or waived)
such statutory appraisal rights; or (ii) the holders of Company Stock
representing at least ninety percent (90%) of the votes entitled to be cast by
holders of Company Stock entitled to exercise such statutory appraisal rights
shall have effectively waived their statutory appraisal rights under Section 262
of the DGCL in connection with the Merger by execution and delivery of a written
consent or waiver.
(j)    Buyer shall have received the following agreements and documents, each of
which shall be in full force and effect:
(i)    the Non-Competition, Non-Solicitation and Release Agreements, in the form
attached hereto as Annex E executed by each of the persons listed on Schedule
9.2(j)(i);
(ii)    a form of resignation and release letter, in a form to be agreed by
Buyer and the Company prior to Closing, executed by all of the directors and
officers of the Company who hold office as of immediately prior to the Closing;
and
(iii)    a certificate executed on behalf of the Company by its Secretary
certifying that the Company Board Recommendation and Stockholder Written Consent
have been obtained and have not been revoked, rescinded or amended and are in
full force and effect as of the date thereof (and attaching thereto true,
correct and complete copies of the resolutions containing the Company Board
Recommendation and Stockholder Written Consent).
9.3    Conditions to the Obligations of the Company. The obligations of the
Company to consummate, or cause to be consummated, the Merger are subject to the
satisfaction of the following additional conditions at the Closing, any one or
more of which may be waived in writing by the Company:
(a)    Each of the representations and warranties of Buyer and Merger Sub
contained in Article V (other than the representations and warranties contained
in the first sentence of Section 5.1 and Section 5.2), disregarding all
qualifications contained therein relating to materiality or Material Adverse
Effect, shall be true and correct as of the date of this Agreement and as of the
Closing Date, as if made anew at and as of that date, except with respect to
representations and warranties which speak as to an earlier date, which
representations and warranties shall be true and correct at and as of such date,
except for any inaccuracy or omission that would not reasonably be expected to
have a Material Adverse Effect on Buyer. Each of the representations and
warranties contained in the first sentence of Section 5.1 and Section 5.2,
disregarding all qualifications contained therein relating to materiality or
Material Adverse Effect, shall be true and correct in all but de minimis
respects as of the date of this Agreement and as of the Closing Date, as if made
anew at and as of that date, except with respect to representations and
warranties which speak as to an earlier date, which representations and
warranties shall be true and correct in all but de minimis respects at and as of
such date.
(b)    Each of the covenants of Buyer and Merger Sub to be performed at or prior
to the Closing shall have been performed in all material respects.
(c)    Buyer shall have delivered to the Company a certificate signed by an
officer of Buyer (the “Buyer Officer’s Certificate”), dated as of the Closing
Date, certifying that, to the knowledge and belief of such officer, the
conditions specified in Section 9.3(a) and Section 9.3(b) have been fulfilled.


70

--------------------------------------------------------------------------------




9.4    Waiver of Conditions; Frustration of Conditions. All conditions to the
Closing shall be deemed to have been satisfied or waived from and after the
Effective Time. None of the Company, Buyer or Merger Sub may rely on the failure
of any condition set forth in this Article IX to be satisfied if such failure
was caused primarily by such party’s material breach of its obligations under
this Agreement.

ARTICLE X

TERMINATION/EFFECTIVENESS
10.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:
(a)    by written consent of the Company and Buyer;
(b)    by written notice to the Company from Buyer if:
(i)    The Company has breached a representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, such that the
conditions specified in Section 9.2(a) or Section 9.2(b) would not be satisfied
at the Closing (a “Terminating Company Breach”), except that, if such
Terminating Company Breach is curable by the Company through the exercise of its
reasonable best efforts, then, for a period of up to thirty (30) days after
receipt by the Company of written notice from Buyer of such breach (or any
shorter period of time that remains between the date that Buyer provides written
notice of such breach and the date that is three (3) Business Days prior to the
Termination Date), but only as long as the Company continues to use its
reasonable best efforts to cure such Terminating Company Breach (the “Company
Cure Period”), such termination shall not be effective until the end of the
Company Cure Period, and such termination shall become effective only if the
Terminating Company Breach is not cured within the Company Cure Period;
(ii)    the Closing has not occurred on or before August 23, 2018; provided that
if the Closing has not occurred on or before such date solely as a result of the
failure of one of the closing conditions set forth in Section 9.1(a) or Section
9.1(b) to be satisfied, the Termination Date shall automatically be extended to
September 22, 2018 (the “Termination Date”), unless Buyer’s or Merger Sub’s
material breach of its obligations under this Agreement is the primary reason
for the Closing not occurring on or before such date;
(iii)    the consummation of any of the transactions contemplated hereby is
permanently enjoined, prohibited or otherwise restrained by the terms of a
final, non-appealable order or judgment of a court of competent jurisdiction or
applicable Law; or
(iv)    the Stockholder Written Consent is not obtained and delivered to Buyer
within forty-eight (48) hours after the execution of this Agreement.
(c)    by written notice to Buyer from the Company if:
(i)    the Company is not in material breach of any of its obligations under
this Agreement and there is any breach of any representation, warranty, covenant
or agreement on the part of Buyer or Merger Sub set forth in this Agreement,
such that the conditions specified in Section 9.3(a) or Section 9.3(b) would not
be satisfied at the Closing (a “Terminating Buyer Breach”), except that, if any
such Terminating Buyer Breach is curable by Buyer and/or Merger Sub through the
exercise of its reasonable


71

--------------------------------------------------------------------------------




best efforts, then, for a period of up to thirty (30) days after receipt by
Buyer of written notice from the Company of such breach (or any shorter period
of time that remains between the date that the Company provides written notice
of such breach and the date that is three (3) Business Days prior to the
Termination Date), but only as long as Buyer and/or Merger Sub continues to
exercise such reasonable best efforts to cure such Terminating Buyer Breach (the
“Buyer Cure Period”), such termination shall not be effective until the end of
the Buyer Cure Period, and such termination shall become effective only if the
Terminating Buyer Breach is not cured within the Buyer Cure Period;
(ii)    the Closing has not occurred on or before the Termination Date, unless
the Company’s material breach of its obligations under this Agreement is the
primary reason for the Closing not occurring on or before such date; or
(iii)    the consummation of any of the transactions contemplated hereby is
permanently enjoined, prohibited or otherwise restrained by the terms of a
final, non-appealable order or judgment of a court of competent jurisdiction or
applicable Law;
10.2    Effect of Termination. Except as otherwise set forth in this Section
10.2, in the event of the termination of this Agreement pursuant to Section
10.1, this Agreement shall forthwith become void and have no effect, without any
liability on the part of any party hereto or its respective Affiliates,
officers, directors, employees or stockholders except that no such termination
shall relieve any party hereto of any liability for damages to any other party
hereto to the extent that such party has breached any of its representations,
warranties and covenants set forth in this Agreement and the certificates and
other agreements contemplated hereby and thereby. The provisions of Section
10.2, the exculpation and indemnification provisions of Article XI, the
provisions of Article XIII (other than Section 13.13(c)) and the Confidentiality
Agreement shall survive any termination of this Agreement.


ARTICLE XI

HOLDER REPRESENTATIVE
11.1    Designation and Replacement of Holder Representative. The parties have
agreed that it is desirable to designate a representative to act on behalf of
Pre-Closing Holders for certain limited purposes, as specified herein. By voting
in favor of the adoption of this Agreement, the approval of the principal terms
of the Merger, and the consummation of the Merger or participating in the Merger
and receiving the benefits thereof, including the right to receive the
consideration payable in connection with the Merger, each Pre-Closing Holder
shall be deemed to have approved the designation of, and hereby designates,
Shareholder Representative Services LLC as the representative, agent and
attorney-in-fact (the “Holder Representative”) of each Pre-Closing Holder for
all purposes in connection with this Agreement and the agreements ancillary
hereto. The Holder Representative may resign at any time, and the Holder
Representative may be removed by the vote of Persons which collectively are
entitled to receive more than fifty percent (50%) of the Merger Consideration
payable pursuant to this Agreement (the “Majority Holders”). In the event that a
Holder Representative has resigned or been removed, a new Holder Representative
shall be appointed by a vote of the Majority Holders, such appointment to become
effective upon the written acceptance thereof by the new Holder Representative.
The designation of any Person as the Holder Representative is and shall be
coupled with an interest, and, except as set forth in this Article XI, such
designation is irrevocable and shall not be affected by the death, incapacity,
illness, bankruptcy, dissolution or other inability to act of any of the holders
of Company Stock.


72

--------------------------------------------------------------------------------




11.2    Authority and Rights of the Holder Representative; Limitations on
Liability. Without limiting the authority set forth in Section 11.1, the Holder
Representative shall have such powers and authority as are necessary to carry
out the functions assigned to it under this Agreement; provided, however, that
the Holder Representative shall have no obligation to act, except as expressly
provided herein. Without limiting the generality of the foregoing, the Holder
Representative shall have full power, authority and discretion to (i) estimate
and determine the amounts of Holder Representative Expenses and to pay such
Holder Representative Expenses from the Holder Representative Fund in accordance
with Section 3.7 and (ii) after the Closing, negotiate and enter into amendments
to this Agreement for and on behalf of the Pre-Closing Holders. All actions
taken by the Holder Representative under this Agreement shall be binding upon
the Pre-Closing Holders and their successors as if expressly confirmed and
ratified in writing by each of them. The Holder Representative shall have no
liability to any holder of Company Stock with respect to actions taken or
omitted to be taken in its capacity as the Holder Representative. The Company
and Holder Representative hereby agree that Buyer, Merger Sub and the Exchange
Agent shall be able to rely conclusively on the instructions and decisions of
the Holder Representative as to the settlement of any claims or as to actions
required or permitted to be taken by the Holder Representative hereunder, and no
party hereto or any Pre-Closing Holder shall have any cause of action against
Buyer or any of the Buyer Related Parties (including, after the Effective Time,
the Company or any of its Subsidiaries) in connection with any such reliance.
The Holder Representative shall at all times be entitled to rely on any
directions received from the Majority Holders; provided, however, that the
Holder Representative shall not be required to follow any such direction, and
shall be under no obligation to take any action in its capacity as the Holder
Representative, unless the Holder Representative is holding funds delivered to
it under Section 3.7 and has been provided with other funds, security or
indemnities which, in the sole determination of the Holder Representative, are
sufficient to protect the Holder Representative against the costs, expenses and
liabilities which may be incurred by the Holder Representative in responding to
such direction or taking such action. The Holder Representative shall be
entitled to engage such counsel, experts and other agents and consultants as it
shall deem necessary in connection with exercising its powers and performing its
function hereunder and (in the absence of bad faith on the part of the Holder
Representative) shall be entitled to conclusively rely on the opinions and
advice of such Persons. The Holder Representative shall be entitled to
reimbursement from funds paid to it under Section 3.7 or otherwise received by
it in its capacity as the Holder Representative pursuant to or in connection
with this Agreement, for all reasonable expenses, disbursements and advances
(including fees and disbursements of its counsel, experts and other agents and
consultants) incurred by the Holder Representative in such capacity.
11.3    Exculpation; Indemnification. The Holder Representative will incur no
liability of any kind with respect to any action or omission by the Holder
Representative in connection with its services pursuant to this Agreement and
any agreements ancillary hereto, except in the event of liability directly
resulting from the Holder Representative’s gross negligence or willful
misconduct. The Holder Representative shall not be liable for any action or
omission pursuant to the advice of counsel. The Pre-Closing Holders shall
indemnify, defend and hold harmless the Holder Representative from and against
any and all losses, liabilities, damages, claims, penalties, fines, forfeitures,
actions, fees, costs and expenses (including the fees and expenses of counsel
and experts and their staffs and all expense of document location, duplication
and shipment) (collectively, “Holder Representative Expenses”) arising out of or
in connection with the Holder Representative’s execution and performance of this
Agreement and any agreements ancillary hereto, in each case as such Holder
Representative Expense is suffered or incurred; provided, that in the event that
any such Holder Representative Expense is finally adjudicated to have been
directly caused by the gross negligence or willful misconduct of the Holder
Representative, the Holder Representative will reimburse the Pre-Closing Holders
the amount of such indemnified Holder Representative Expense to the extent
attributable to such gross negligence or willful misconduct. If not paid
directly to the Holder Representative by the Pre-Closing Holders, any such
Holder Representative Expenses may be recovered by the Holder Representative
from (i)


73

--------------------------------------------------------------------------------




the funds in the Holder Representative Fund and (ii) any other funds that become
payable to the Pre-Closing Holders pursuant to the terms of this Agreement at
such time as any such amounts would otherwise be distributable to the
Pre-Closing Holders; provided, that while this section allows the Holder
Representative to be paid from the aforementioned sources of funds, this does
not relieve the Pre-Closing Holders from their obligation to promptly pay such
Holder Representative Expenses as they are suffered or incurred, nor does it
prevent the Holder Representative from seeking any remedies available to it at
law or otherwise. In no event will the Holder Representative be required to
advance its own funds on behalf of the Pre-Closing Holders or otherwise.
Notwithstanding anything in this Agreement to the contrary, (i) any restrictions
or limitations on liability or indemnification obligations of the Pre-Closing
Holders set forth elsewhere in this Agreement are not intended to be applicable
to the indemnities provided to the Holder Representative under this section and
(ii) this Article XI shall be binding upon, and enforceable by the Holder
Representative against, the Pre-Closing Holders. The foregoing indemnities will
survive the Closing, the resignation or removal of the Holder Representative or
the termination of this Agreement; provided, however, that, notwithstanding
anything to the contrary in this Agreement, in no event shall the Holder
Representative Fund Release Amount become payable to Buyer.
ARTICLE XII

SURVIVAL AND INDEMNIFICATION
12.1    Survival of Representations. The representations and warranties made by
the Company in Article IV of this Agreement or in the Company Officer’s
Certificate, on the one hand, and made by Buyer and Merger Sub in Article V of
this Agreement or in the Buyer Officer’s Certificate, on the other hand, shall
survive the Closing until the date that is eighteen (18) months after the
Effective Time; provided, however, that (y) the Company Fundamental
Representations and the Buyer Fundamental Representations shall expire on the
date that is sixty (60) days after the applicable statute of limitations and (z)
the covenants contained herein to be performed by the Company at or prior to the
Closing shall survive the Closing and shall expire on the date that is sixty
(60) days after the applicable statute of limitations (the date of expiration
under the preceding clauses (y) and (z), the “Expiration Date”); provided,
further, however, that if, at any time prior to the Expiration Date, (i) Buyer
(acting in good faith) delivers to the Holder Representative a written notice
alleging the existence of an inaccuracy in or a breach of any of the Company
Fundamental Representations or a breach of any covenant or agreement of the
Company set forth in this Agreement (and setting forth in reasonable detail the
basis for Buyer’s belief that such an inaccuracy or breach may exist) and
asserting a claim for recovery under Section 12.2(a)(ii) or Section 12.2(a)(iii)
based on such alleged inaccuracy or breach, or (ii) the Holder Representative
(acting in good faith, on behalf of the Pre-Closing Holders) delivers to the
Surviving Corporation a written notice alleging the existence of an inaccuracy
in or a breach of any of the Buyer Fundamental Representations (and setting
forth in reasonable detail the basis for the Holder Representative’s belief that
such an inaccuracy or breach may exist) and asserting a claim for recovery under
Section 12.2(b)(i) based on such alleged inaccuracy or breach then, in the case
of clause (i) or clause (ii), the claim asserted in such notice shall survive
the Expiration Date until such time as such claim is fully and finally resolved.
It is the express intent of the parties hereto that the 20 year statute of
limitations contemplated by Title 10 of Section 8106(c) of Delaware Law shall
not apply to this Agreement.
12.2    Right to Indemnification.
(a)    Subject to the limitations and procedural requirements set forth in this
Article XII, from and after the Effective Time, the Pre-Closing Holders,
severally and not jointly and in proportion to (and not in excess of) each
Pre-Closing Holder’s Applicable Percentage, shall hold harmless and indemnify


74

--------------------------------------------------------------------------------




each of the Buyer Indemnitees from and against, and shall compensate and
reimburse each of the Buyer Indemnitees for, any Damages which are suffered or
incurred by any of the Buyer Indemnitees or to which any of the Buyer
Indemnitees may otherwise become subject and which arise from or as a result of:
(i)    Fraud or Willful Misrepresentation;
(ii)    any breach of any Company Fundamental Representation;
(iii)    any breach of any covenant or agreement of the Company set forth in
this Agreement;
(iv)    any proceeding in respect of any Dissenting Shares and any payments to
any Person that was a holder of Company Stock immediately prior to the Effective
Time in respect of such Person’s Dissenting Shares in excess of the amount to
which such Person would have been entitled to pursuant to Section 3.2;
(v)    any inaccuracy in the Payout Schedule and any challenge, dispute or
objection to the allocation of the Merger Consideration (including any claim or
allegation made by or on behalf of any current or former holder or purported or
alleged holder of any Company Stock, the Company Warrants or Company Options
challenging, disputing or objecting to the form or amount of the Merger
Consideration received or to be received by such current or former holder or
purported or alleged holder of any Company Stock, the Company Warrants or
Company Options);
(vi)    any Funded Debt or Company Transaction Expenses, to the extent not
accounted for in the determination of the Closing Merger Consideration or
addressed pursuant to Section 3.6;
(vii)    any claim by any Person seeking to assert or based upon: (A) ownership
or rights to ownership of any shares of Company Stock, the Company Warrants or
Company Options; (B) solely to the extent not covered by any applicable
directors and officers liability insurance policy maintained by the Company with
respect to such periods or contemplated to be maintained pursuant to Section 7.2
of this Agreement, any claim, whether derivative or otherwise, against any
director or officer of the Company relating to the sale of the Company or any
right relating to corporate governance or under the Company Charter or any other
Company organizational documents, or under any indemnification agreement between
any Pre-Closing Holder, on the one hand, and the Company, on the other; and (C)
any claim by any Person that his, her or its securities were wrongfully
cancelled or repurchased by the Company, in the case of each of (A), (B) and
(C), solely to the extent arising out of facts or circumstances existing on or
prior to the Closing;
(viii)    any claim against the Surviving Corporation, Buyer, Merger Sub or any
of their Affiliates by a Pre-Closing Holder based on any act or failure to act,
or any alleged act or failure to act, of the Holder Representative (including
fraud, gross negligence, willful misconduct or bad faith) in breach of its
obligations hereunder;
(ix)    (A) any and all Taxes of the Company or its Subsidiary for any
Pre-Closing Tax Period, (B) any and all Taxes of any Person for which the
Company or its Subsidiary is liable by reason of either the Company or its
Subsidiary having been a member of an affiliated, consolidated, combined or
unitary group on or prior to the Closing Date for Tax purposes (including
pursuant to Treasury Regulations Section 1.1502-6 or any similar provisions of
state, local or foreign Law), and (C) any and all Taxes of any


75

--------------------------------------------------------------------------------




Person for which the Company or its Subsidiary is liable as a transferee or
successor, by Contract or otherwise with respect to a Pre-Closing Tax Period; or
(x)    infringement of the Patents set forth on Schedule 12.2(a)(x) by the
products of the Company as offered or sold by the Company prior to the Closing
Date, but solely to the extent of amounts payable to a third party pursuant to a
final settlement, license, judgment or other agreement acknowledging such
infringement by the products of the Company which is consented to in writing by
the Holder Representative;
(b)    Subject to the applicable limitations and procedural requirements set
forth in this Article XII, from and after the Effective Time, Buyer shall hold
harmless and indemnify each of the Pre-Closing Holder Indemnitees from and
against, and shall compensate and reimburse each of the Pre-Closing Holder
Indemnitees for, any Damages that are suffered or incurred by any of the
Pre-Closing Holder Indemnitees or to which any of the Pre-Closing Holder
Indemnitees may otherwise become subject and which arise from or as a result of:
(i)    any breach of any Buyer Fundamental Representation; or
(ii)    any breach of any covenant or agreement of Buyer or Merger Sub set forth
in this Agreement.
(c)    Subject to the applicable limitations set forth herein, the amount of
indemnification to which an Indemnitee shall be entitled under this Article XII
shall be determined: (i) by the written agreement between the Indemnitee and the
Indemnitor; (ii) by a final judgment or decree of any court of competent
jurisdiction; or (iii) by any other means to which the Indemnitee and the
Indemnitor shall agree. The judgment or decree of a court shall be deemed final
when the time for appeal, if any, shall have expired and no appeal shall have
been taken or when all appeals taken shall have been finally determined.
12.3    Limitations on Liability.
(a)    Other than in the event of Fraud or Willful Misrepresentation, recovery
from the RWI Policy shall be the first source of recovery for indemnification
under Section 12.2(a) (other than with respect to Section 12.2(a)(i)). Recovery
from the RWI Policy shall be the sole source of recovery for any breach of any
representation or warranty of the Company set forth in Article IV (other than a
Company Fundamental Representation) or the Company Officer’s Certificate (other
than any representation made therein as to Company Fundamental Representations
or any of the other matters indemnified pursuant to Section 12.2(a)(ii) and
Section 12.2(a)(iii)). Notwithstanding anything to the contrary in this
Agreement, Buyer, on behalf of itself and each other Buyer Indemnitee,
acknowledges and agrees that the provisions of this Section 12.3(a) shall apply
regardless of whether (x) Buyer maintains the RWI Policy following the Closing,
(y) the RWI Policy is revoked, cancelled or modified in any manner after
issuance, or (z) any Buyer Indemnitee makes a claim under the RWI Policy and
such claim is denied thereunder. With the exception of a claim for Fraud or
Willful Misrepresentation against the Person who committed such Fraud or Willful
Misrepresentation, no Pre-Closing Holder shall have any liability pursuant to
this Article XII in excess, in aggregate, of the actual Merger Consideration
payable to such Pre-Closing Holder under this Agreement. Except in the case of
Fraud, Willful Breach or Willful Misrepresentation, the maximum aggregate
liability of Buyer and Merger Sub under this Agreement shall be the amount of
the Merger Consideration that is actually due and payable pursuant to this
Agreement.
(b)    Without limiting the effect of any other limitation contained in this
Article XII, Buyer shall not be entitled to indemnification under this Article
XII for any Damages to the extent that the


76

--------------------------------------------------------------------------------




amount otherwise indemnifiable hereunder has been included in the calculation of
the Closing Merger Consideration or taken into account pursuant to Section 3.6.
(c)    For purposes both of determining whether a breach or inaccuracy in any
representation or warranty of the Company has occurred and calculating the
amount of Damages arising from any such breach or inaccuracy, the Company shall
be deemed to have been made such representations and warranties without any
qualifications as to materiality and, accordingly, all references herein and
therein to “material,” “in all material respects,” “material adverse effect,”
and similar qualifications as to materiality shall be deemed to be deleted
therefrom.
(d)    Each Pre-Closing Holder shall be entitled to satisfy claims for
indemnification in cash or Buyer Shares (based on the applicable Market Value at
the time of issuance) in proportion to the mix of cash and Buyer Shares actually
received as Merger Consideration by such Pre-Closing Holder, after adjustments
to reflect sales, if any, of Buyer Shares that have been made by such
Pre-Closing Holder.
(e)    Nothing in this Agreement shall limit any remedy party may have against
any Person for claims for Fraud or Willful Misrepresentation against the Person
who committed such Fraud or Willful Misrepresentation. No Pre-Closing Holder
shall have any liability for the Fraud, Willful Misrepresentation or Willful
Breach of another Pre-Closing Holder.
12.4    Claims and Procedures.
(a)    If an Indemnitee (as defined below) determines in good faith that it has
a bona fide claim for indemnification pursuant to this Article XII and the
Indemnitee intends to make such indemnification claim, then Buyer (in the case
of any indemnification claim pursuant to 12.2(a)) or the Holder Representative
(on behalf of the Pre-Closing Holders) (in the case of any indemnification claim
pursuant to 12.2(b)), as the case may be, shall promptly thereafter deliver to
the Holder Representative or Buyer, as the case may be, a certificate (any
certificate delivered in accordance with the provisions of this 12.4(a), a
“Claim Certificate”):
(i)    stating that the Indemnitee has a claim for indemnification pursuant to
this Article XII;
(ii)    to the extent possible, containing a good faith non-binding, preliminary
estimate of the amount to which such Indemnitee claims to be entitled to
receive, which shall be the amount of Damages such Indemnitee claims to have so
incurred or suffered or could reasonably be expected to incur or suffer; and
(iii)    specifying in reasonable detail the material facts known to the
Indemnitee giving rise to such claim and the legal bases therefor (including a
reasonably detailed summary of the relevant representations, warranties,
covenants and/or other item of indemnification under this Agreement).
No delay in providing such Claim Certificate shall affect an Indemnitee’s rights
hereunder, unless (and then only to the extent that) the Indemnitor (as defined
below) is materially prejudiced thereby.
(b)    If the Holder Representative or Buyer, as the case may be, objects to any
claim made in any Claim Certificate, then the Holder Representative or Buyer, as
the case may be, shall deliver a written notice (a “Claim Dispute Notice”) to
Buyer or the Holder Representative, as the case may be, during the 30-day period
commencing upon receipt by the Holder Representative or Buyer, as the case may
be, of the Claim Certificate. The Claim Dispute Notice shall set forth in
reasonable detail the principal basis for the


77

--------------------------------------------------------------------------------




dispute of any claim made in the applicable Officer’s Claim Certificate. If the
Holder Representative or Buyer, as the case may be, does not deliver a Claim
Dispute Notice hereunder prior to the expiration of such 30-day period, then
each claim for indemnification set forth in such Claim Certificate shall be
deemed to have been conclusively determined in favor of the applicable
Indemnitee for purposes of this Article XII on the terms set forth in the Claim
Certificate.
(c)    If a Claim Dispute Notice is properly delivered hereunder, then Buyer and
the Holder Representative shall attempt in good faith to resolve any such
objections raised in such Claim Dispute Notice. If Buyer and the Holder
Representative agree to a resolution of such objection, then a memorandum
setting forth the matters conclusively determined by Buyer and the Holder
Representative shall be prepared and signed by both parties.
(d)    If no such resolution can be reached during the 45-day period following
receipt of a given Claim Dispute Notice hereunder, then upon the expiration of
such 45-day period, either Buyer or the Holder Representative may bring suit to
resolve the objection in accordance with Section 13.13 and Section 13.13(c).
12.5    Defense of Third-Party Claims.
(a)    Upon receipt by any Person seeking to be indemnified pursuant to Section
12.2 (the “Indemnitee”) of notice of any actual or possible Action that has been
or may be brought or asserted by a third party against such Indemnitee and that
may be subject to indemnification hereunder (a “Third-Party Claim”), the
Indemnitee shall promptly deliver a Claim Certificate with respect to such
Third-Party Claim to the Person from whom indemnification is sought under
Section 12.2 (the “Indemnitor”). For the avoidance of doubt, all notices to be
delivered to (or by) the Pre-Closing Holders (as either an Indemnitor or
Indemnitee hereunder) shall be delivered to the Holder Representative, acting on
behalf of the Pre-Closing Holders. The Indemnitee shall have the right, at its
election, to proceed with the defense of such Third-Party Claim on its own. If
Indemnitee so proceeds with the defense of any such Third-Party Claim:
(i)    Indemnitor shall, and shall use commercially reasonable efforts to cause
each other Indemnitor to, make available to Indemnitee any documents and
materials in its possession or control that may be necessary to the defense of
such Third-Party Claim; and
(ii)    Indemnitee shall have the right to control, settle, adjust or compromise
such Action without the consent of the Indemnitor; provided, however, that
except with the consent of the Indemnitor (which consent shall not be
unreasonably withheld, conditioned or delayed), no settlement of any such Action
shall be determinative of either the fact that such liability may be recovered
by the applicable Indemnitee in respect of such Action pursuant to the
indemnification provisions of this Article XII or the amount of such liability
that may be recovered by the applicable Indemnitee in respect of such
Third-Party Claim pursuant to the indemnification provisions of this Article
XII. If the Indemnitor consents to such settlement, the Indemnitor will not have
any power or authority to object to the amount or validity of any claim by or on
behalf of an Indemnitee for indemnity with respect such settlement.
(b)    The Indemnitee shall give the Indemnitor prompt notice of the
commencement of any such Third-Party Claim; provided, however, that any failure
on the part of Indemnitee to so notify the Indemnitor shall not limit any of the
obligations of the Indemnitors under this Article XII (except to the extent such
failure prejudices the defense of such Action).
(c)    Notwithstanding the foregoing, this Section 12.5 shall not govern the
defense of Third-Party Claims for Taxes, which shall be governed instead by
Section 8.4(f); provided, for the avoidance


78

--------------------------------------------------------------------------------




of doubt, that this sentence shall not prevent any Buyer Indemnitee from making
any claims under Section 12.2 related to Taxes.
12.6    No Subrogation. The Indemnitor shall not be entitled to exercise, and
shall not be subrogated to, any rights and remedies (including rights of
indemnity, rights of contribution and other rights of recovery) that the
Indemnitee or any of the Indemnitee’s Subsidiaries or other Affiliates may have
against any other Person with respect to any Damages, circumstances or matter to
which such indemnification is directly or indirectly related.
12.7    Duty to Mitigate. Each party seeking indemnification hereunder shall use
commercially reasonable efforts to mitigate any Damages it may pay, incur or
sustain for which indemnification is sought hereunder.
12.8    Limitation on Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement or provided for under any applicable Law, no party
nor any Pre-Closing Holder nor any current or former shareholder, director,
officer, employee, Affiliate or advisor of any of the foregoing, shall, in any
event, be liable to any other Person, either in Contract, tort or otherwise, for
any punitive Damages, except to the extent paid or payable pursuant to a
Third-Party Claim (or a third-party claim against the Holder Representative).
Any indemnifiable Damages shall be calculated net of actual recoveries under
existing insurance policies (net of any actual collection costs and reserves,
deductibles, premium adjustments and retrospectively rated premiums as
determined in good faith by an Indemnitee). If an Indemnitee receives any
amounts under applicable insurance policies subsequent to its receipt of an
indemnification payment by an Indemnitor, then such Indemnitee will, without
duplication, promptly reimburse the Indemnitor for any indemnification payment
made by such Indemnitor up to the amount received by the Indemnitee net of all
expenses or other Damages associated with recovery of such amounts. Any
liability for indemnification under this Article XII shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
liability constituting a breach or other violation of more than one
representation, warranty, covenant, agreement, certificate or certification.
12.9    Characterization of Indemnification Payments. The Parties agree that any
indemnification payments made pursuant to this Article XII shall be treated for
all Tax purposes as an adjustment to the Merger Consideration unless otherwise
required by Law.
12.10    Right to Set Off. Notwithstanding any provision of this Agreement to
the contrary, the parties hereto hereby acknowledge and agree that, Buyer shall
have the right to set off and withhold from the payment of any Deferred
Consideration payable hereunder, subject to the express limitations set forth in
this Article XII, the amount of any Damages incurred or suffered by the Buyer
Indemnitees which are indemnifiable pursuant to this Article XII and subject to
a valid and outstanding claim made by Buyer pursuant to Section 12.4 of this
Agreement. If the final amount of Damages determined to be indemnifiable in
respect of such indemnification claim in accordance with this Article XII is
less than the amount withheld by Buyer from the Deferred Consideration, then
Buyer shall promptly following the final determination of such amount pay or
deliver to the Exchange Agent the difference for distribution to the Pre-Closing
Holders. If the final amount of Damages determined to be indemnifiable in
respect of such indemnification claim exceeds the amount withheld from the
Deferred Consideration, then, subject to this Section 12.10, the applicable
Buyer Indemnitee shall continue to be entitled to indemnification in an amount
equal to the amount of such excess subject to the limitations of this Article
XII.
12.11    Exclusive Remedy. From and after the Closing, the right of the Buyer
Indemnitees to be indemnified pursuant to this Article XII shall be the sole and
exclusive remedy of the Buyer Indemnitees


79

--------------------------------------------------------------------------------




(other than specific performance pursuant to the provisions of Section 13.13(c),
any rights to recovery the Buyer Indemnitees may have under the RWI Policy) with
respect to any breach of any representation, warranty, covenant or agreement of
the Company contained in, or any other breach by the Company of, this Agreement.
From and after the Closing, the right of the Pre-Closing Holder Indemnitees to
be indemnified pursuant to this Article XII shall be the sole and exclusive
remedy of the Pre-Closing Holder Indemnitees (other than specific performance
pursuant to the provisions of Section 13.13(c)) with respect to any breach of
any representation, warranty, covenant or agreement of Buyer or Merger Sub
contained in, or any other breach by Buyer or Merger Sub of, this Agreement. For
the avoidance of doubt, nothing in this Section 12.11 is intended or shall be
deemed to restrict any rights that any holder of Buyer Shares following the
Closing (including any Pre-Closing Holders) may have with respect to such Buyer
Shares under or pursuant to the Securities Act or the Exchange Act.


ARTICLE XIII

MISCELLANEOUS
13.1    Waiver. Any party hereto may, at any time prior to the Closing, by
action taken by its Board of Directors, or officers thereunto duly authorized,
waive any of the terms or conditions of this Agreement or (without limiting
Section 13.10) agree to an amendment or modification to this Agreement by an
agreement in writing executed in the same manner (but not necessarily by the
same Persons) as this Agreement; provided, that with respect to any waiver of
this Section 13.1, Section 13.3, Section 13.4, Section 13.6, Section 13.10,
Section 13.13 and Section 13.15 (and any provision of this Agreement to the
extent a waiver of such provision would modify the substance of any of the
foregoing provisions) that is adverse to any Debt Financing Source, the prior
written consent of the adversely affected Debt Financing Source shall be
required before any such waiver may become effective. No waiver by any of the
parties hereto of any default, misrepresentation or breach of representation,
warranty, covenant or other agreement hereunder, whether intentional or not,
shall be deemed to extend to any prior or subsequent default, misrepresentation
or breach or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No waiver by any of the parties of any of the
provisions of this Agreement shall be effective unless explicitly set forth in
writing and executed by the party sought to be charged with such waiver.
13.2    Notices. All notices and other communications among the parties shall be
in writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service, or (iv) when delivered by facsimile or email (in each case in this
clause (iv), solely if receipt is confirmed), addressed as follows:
(a)    If to Buyer or Merger Sub, to:
Ribbon Communications Inc.
Kansas Merger Sub, Inc.
3605 E Plano Pkwy
Plano, Texas 75074
Attention:    General Counsel
Email:        legal@rbbn.com
with copies (which shall not constitute notice) to:
Latham & Watkins LLP


80

--------------------------------------------------------------------------------




885 Third Avenue
New York, NY 10022
Attention: David S. Allinson, Esq.
Facsimile: (212) 751-4864
Email: david.allinson@lw.com
(b)    If to the Company, prior to the Closing, to:
Edgewater Networks, Inc.
5225 Hellyer Avenue, Suite 100
San Jose, CA 95138
Attention:     David G. Norman
Email:    dgnorman@edgewaternetworks.com
with copies (which shall not constitute notice) to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
3570 Carmel Mountain Road, Suite 200
San Diego, CA 92130
Attention:    Jeffrey P. Higgins
Facsimile No.:    (877) 881-6852
Email:    jhiggins@gunder.com
(c)    If to the Holder Representative, to:
Shareholder Representative Services LLC
950 17th Street, Suite 1400
Denver, CO 80202
Attention:    Managing Director
Email:    deals@srsacquiom.com
Telephone:    (303) 648-4085
or to such other address or addresses as the parties may from time to time
designate to each other party in writing.
13.3    Assignment. No party hereto shall assign this Agreement or any part of
this Agreement without the prior written consent of the other parties; provided,
that Buyer and Merger Sub may assign this Agreement and their rights hereunder
without the prior written consent of the Company or the Holder Representative to
(a) any of their respective Affiliates or to any acquirer (following the
Closing) of the equity or all or any material portion of the assets of Buyer or
any of its Affiliates (including, following the Closing, the Company and its
Subsidiaries) or (b) collaterally to any of the Debt Financing Sources. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
13.4    Rights of Third Parties. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give any Person, other than
the parties hereto, any right or remedies under or by reason of this Agreement;
provided, however, that, notwithstanding the foregoing (i) in the event the
Closing occurs, the Pre-Closing Holder Indemnitees, Buyer Indemnitees and Other
Indemnitors (and their successors, heirs and representatives) are intended third
party beneficiaries of, and may enforce, Section 7.2 and Section 12.2, (ii) from
and after the Effective Time, the Pre-Closing Holders (and their successors,
heirs


81

--------------------------------------------------------------------------------




and representatives) shall be intended third party beneficiaries of, and may
enforce, Article II and Article III, (iii) the past, present and future
directors, officers, employees, incorporators, members, partners, stockholders,
Affiliates, agents, attorneys, advisors and representatives of the parties, and
any Affiliate of any of the foregoing (and their successors, heirs and
representatives), are intended third party beneficiaries of, and may enforce,
Section 13.15, (iv) the Company Related Parties shall be intended third party
beneficiaries of, and may enforce, Section 13.15 and (v) the Debt Financing
Sources shall be intended third party beneficiaries of, and may enforce, Section
13.1 (Waiver), Section 13.3 (Assignment), this Section 13.4 (Rights of Third
Parties), Section 13.6 (Governing Law), Section 13.10 (Amendments), Section
13.13 (Jurisdiction; Waiver of Jury Trial) and Section 13.15 (Non-Recourse) (and
any provision of this Agreement to the extent a modification, waiver or
termination of such provision would modify the substance of such Sections) and
such provisions may not be modified, waived or terminated in a manner that
impacts or is adverse to any Debt Financing Source without prior written consent
of such Debt Financing Source.
13.5    Expenses. Each party hereto, other than the Holder Representative (whose
expenses shall be paid out of funds paid to the Holder Representative under
Section 3.7 or otherwise by the Pre-Closing Holders), shall bear its own
expenses incurred in connection with this Agreement and the transactions
contemplated hereby whether or not such transactions shall be consummated,
including all fees of its legal counsel, financial advisers and accountants;
provided, however, that the fees and expenses of the Auditor, if any, shall be
paid in accordance with Section 3.6; provided, further, that any Transfer Taxes
shall be borne and paid in accordance with Section 8.4(h) and (b) all fees
payable to the Antitrust Authorities in connection with the transactions
contemplated hereby in accordance with Section 7.1(e); provided, further, that,
in the event that the transactions contemplated hereby are not consummated, (i)
the Company shall reimburse the Holder Representative for all costs and expenses
incurred by the Holder Representative in connection with the transactions
contemplated hereby, and (ii) Buyer shall pay all fees and expenses in
connection with any financing arrangements of Buyer, including the Financing,
regardless of whether such fees and expenses were to be incurred by the Company
or any of its Subsidiaries.
13.6    Governing Law. This Agreement, and all claims or causes of action based
upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction; provided, however, that in any
Action brought against any of Buyer’s Debt Financing Sources in accordance with
Section 13.13(c), the foregoing shall be governed by, and construed in
accordance with, the laws of the State of New York.
13.7    Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
13.8    Schedules and Annexes. The Schedules and Annexes referenced herein are a
part of this Agreement as if fully set forth herein. All references herein to
Schedules and Annexes shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require. Any disclosure made by a
party in the Schedules with reference to any section or schedule of this
Agreement shall be deemed to be a disclosure with respect to all other sections
or schedules to the extent that the relevance of such disclosure to such other
sections or schedules is reasonably apparent on the face of such disclosure (it
being acknowledged and agreed that no disclosure in the Schedules shall apply to
the representations and warranties set forth in Section 4.23(a)). Certain
information set forth in the Schedules is included solely for informational
purposes and may not be required to be disclosed pursuant to this Agreement. The
disclosure of any


82

--------------------------------------------------------------------------------




information shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made in this Agreement, nor shall such information be deemed to
establish a standard of materiality.
13.9    Entire Agreement. This Agreement (together with the Schedules and
Annexes to this Agreement), that certain Mutual Non-Disclosure Agreement, dated
as of January 31, 2018, by and between Sonus Networks, Inc. (d.b.a. Ribbon
Communications Operating Company) and the Company (the “Confidentiality
Agreement”), the engagement letter entered into between the Company and the
Holder Representative and the certificates and other agreements contemplated
hereby and thereby constitute the entire agreement among the parties relating to
the transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
parties hereto or any of their respective Subsidiaries relating to the
transactions contemplated hereby. No representations, warranties, covenants,
understandings or agreements, oral or otherwise, relating to the transactions
contemplated hereby exist between Company, Buyer and Merger Sub, except as
expressly set forth in this Agreement, the Confidentiality Agreement and the
certificates and other agreements contemplated hereby and thereby.
Notwithstanding anything herein or therein to the contrary, the Confidentiality
Agreement shall terminate at the earlier of (i) the Effective Time and (ii) the
date of its expiration in accordance with its terms.
13.10    Amendments. This Agreement may be amended or modified in whole or in
part, only by a duly authorized agreement in writing executed in the same manner
as this Agreement and which makes reference to this Agreement; provided, that
with respect to any amendment or modification to Section 13.1 (Waiver), Section
13.3 (Assignment), Section 13.4 (Rights of Third Parties), Section 13.6
(Governing Law), this Section 13.10 (Amendments), Section 13.13 (Jurisdiction;
Waiver of Jury Trial) and Section 13.15 (Non-Recourse) (and any provision of
this Agreement to the extent an amendment, supplement or modification of such
provision would modify the substance of any of the foregoing provisions) that is
adverse to any Debt Financing Source, the prior written consent of the adversely
affected Debt Financing Source shall be required before any such amendment or
modification may become effective. This Agreement may not be modified or amended
except as provided in the immediately preceding sentence and any amendment by
any party or parties hereto effected in a manner which does not comply with this
Section 13.10 shall be void. The approval of this Agreement by the stockholders
of the Company shall not restrict the ability of the Board of Directors of the
Company to terminate this Agreement in accordance with Section 10.1 or to cause
the Company to enter into an amendment to this Agreement pursuant to this
Section 13.10 to the extent permitted under Section 251(d) of the DGCL.
13.11    Publicity. The Company and Buyer agree that no public release or
announcement concerning the transactions contemplated hereby shall be issued or
made by or on behalf of any party without the prior written consent of the other
parties; provided, however, that (i) each of Buyer, the Company and their
Subsidiaries may make announcements from time to time to their respective
employees, customers, suppliers and other business relations and otherwise, in
each case, solely to the extent Buyer or the Company may reasonably determine is
necessary to comply with applicable Law or the requirements of any agreement to
which the Company or any of their respective Subsidiaries is a party, (ii) any
required filings or notifications made by any party hereto under the HSR Act or
any non-U.S. competition, antitrust, or merger control law or to respond to any
request for information or documents from any Governmental Authority
investigating the transactions described herein and made in accordance with the
provisions of this Agreement regarding such matters shall not be regarded as a
breach of this Section 13.11 and (iii) nothing in this Section 13.11 shall be
construed to restrict Buyer from making any filings that it determines in its
sole discretion are required pursuant to the Securities Act or the Exchange Act.
Notwithstanding anything to this Agreement in the contrary, following the
Closing and the public announcement of the transactions contemplated by this


83

--------------------------------------------------------------------------------




Agreement (if any), with the prior written consent of the Buyer (with such
consent not to be unreasonably withheld, conditioned or delayed), the Holder
Representative shall be permitted to announce publicly that it has been engaged
to serve as the Holder Representative in connection with this Agreement, so long
as such announcement does not disclose any of the other terms of this Agreement.
13.12    Severability. Subject to the proviso in the following sentence, if any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement shall remain in
full force and effect. The parties further agree that if any provision contained
herein is, to any extent, held invalid or unenforceable in any respect under the
Laws governing this Agreement, they shall take any actions necessary to render
the remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by Law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the parties; provided, in each case, that any such amendment or
modification does not vary or affect in any respect the economic, risk
allocation, limitations on liability or other material rights or obligations of
the parties hereto (including, for this purpose, the Pre-Closing Holders)
reflected herein.
13.13    Jurisdiction; Waiver of Jury Trial.
(a)    Any Action based upon, arising out of or related to this Agreement or the
transactions contemplated hereby may be brought in the court of chancery in the
State of Delaware (or, if such court shall be unavailable, any other court of
the State of Delaware or, in the case of claims to which the federal courts have
exclusive subject matter jurisdiction, any federal court of the United States of
America sitting in the State of Delaware), and, in each case, appellate courts
therefrom, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of such Action shall be heard and
determined only in any such court, and agrees not to bring any Action arising
out of or relating to this Agreement or the transactions contemplated hereby in
any other court. Nothing herein contained shall be deemed to affect the right of
any party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any Action brought
pursuant to this Section 13.13(a).
(b)    Each party hereto hereby waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any
Action arising out of this Agreement, any debt commitment letters or the
transactions contemplated hereby (including any such Action against or involving
any Debt Financing Source Related Party). Each party hereto (i) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such party would not, in the event of any Action,
seek to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waiver and certifications in this Section 13.13(b).
(c)    Each party hereto agrees that it will not bring any Action, whether in
law or in equity, whether in contract or in tort or otherwise, against any Debt
Financing Source Related Party in any way relating to this Agreement, the Debt
Financing or any of the transactions contemplated hereby in any forum other than
the Supreme Court of the State of New York, County of New York, or, if under
applicable law exclusive jurisdiction is vested in the Federal courts, the
United States District Court for the Southern District of New York sitting in
New York County (and appellate courts thereof), and makes the agreements,
waivers


84

--------------------------------------------------------------------------------




and consents set forth in Section 13.13(a) mutatis mutandis but with respect to
the courts specified in this Section 13.13(c).
13.14    Enforcement.
(a)    The parties hereto agree that irreparable damage would occur, and that
the parties would not have any adequate remedy at law, in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to specifically enforce the terms and provisions of this
Agreement, without proof of actual Damages, in addition to any other remedy to
which any party is entitled pursuant to this Agreement. Each party agrees to
waive any requirement for the securing or posting of any bond in connection with
such remedy. The parties further agree not to assert that a remedy of specific
enforcement is unenforceable, invalid, contrary to law or inequitable for any
reason, if properly sought in accordance with this Section 13.13(c), nor to
assert that a remedy of monetary damages would provide an adequate remedy.
(b)    In furtherance of and subject to the terms and conditions of the
foregoing, the parties hereby further acknowledge and agree that prior to the
valid termination of this Agreement pursuant to Section 10.1, the Company shall
be entitled to specific performance (i) to enforce specifically the terms and
provisions of, and to prevent or cure breaches of, this Agreement by Buyer and
(ii) to cause Buyer to consummate the transactions contemplated hereby,
including to effect the Closing in accordance with the terms and subject to the
conditions in this Agreement, only if, solely in the case of this clause (ii),
(A) all conditions in Sections 9.1 and 9.2 (other than those conditions that by
their nature are to be satisfied at the Closing, each of which is capable of
being satisfied at the Closing) have been satisfied, (B) Buyer is required to
complete the Closing and consummate the Merger pursuant to Section 2.3 and Buyer
fails to complete the Closing by the date the Closing is required to have
occurred pursuant to Section 2.3, (C) the Debt Financing has been funded or will
be funded at the Closing, (D) the Company has irrevocably certified to Buyer and
Merger Sub in writing that that all conditions set forth in Section 9.3 have
been satisfied or that it is waiving any unsatisfied conditions in Section 9.3
and that it is ready, willing and able to consummate the Closing and the Merger
and if specific performance is granted, then the Closing will occur and (E)
Buyer and Merger Sub fail to consummate the Closing and the Merger within two
(2) Business Days following receipt by Buyer and Merger Sub of such written
notice from the Company.
13.15    Non-Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against,
the entities that are expressly named as parties hereto and the Pre-Closing
Holders, and then only with respect to the specific obligations set forth
herein, as applicable, with respect to such party. The Pre-Closing Holders shall
be deemed to be named parties to this Agreement for purposes of this Section
13.15. Except for a named party to this Agreement (and then only to the extent
of the specific obligations undertaken by such named party in this Agreement and
not otherwise), no past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney, advisor
or representative or Affiliate of any of the foregoing shall have any liability
(whether in contract, tort, equity or otherwise) for any one or more of the
representations, warranties, covenants, agreements or other obligations or
liabilities of any one or more of the Company, Buyer or Merger Sub under this
Agreement or of or for any Action based on, arising out of, or related to this
Agreement or the transactions contemplated hereby; provided, however, that,
notwithstanding the foregoing, nothing in this Section 13.15 shall in any way
limit or modify the rights and obligations of Buyer, Merger Sub, the Company or
Holder Representative under this Agreement, of any Pre-Closing Holder under the
Support Agreements or the Letters of Transmittal, of any party in the event of
Fraud.


85

--------------------------------------------------------------------------------




13.16    Consent to Representation; Conflict of Interest. If the Holder
Representative so desires, acting on behalf of the Pre-Closing Holders and
without the need for any consent or waiver by the Surviving Corporation, Buyer
or Merger Sub, Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP
(“Gunderson”) shall be permitted to represent the Pre-Closing Holders after the
Closing in connection with any matter related to the transactions contemplated
hereby, any other agreements referenced herein or any disagreement or dispute
relating thereto. Without limiting the generality of the foregoing, after the
Closing, Gunderson shall be permitted to represent the Pre-Closing Holders, any
of their agents and Affiliates, or any one or more of them, in connection with
any negotiation, transaction, or dispute (including any litigation, arbitration,
or other adversary proceeding) with Buyer, the Surviving Corporation, or any of
their agents or Affiliates under or relating to this Agreement, any transaction
contemplated hereby, and any related matter, such as claims or disputes arising
under other agreements entered into in connection with this Agreement, including
with respect to any indemnification claims. Buyer, Merger Sub, and the Surviving
Corporation further agree that, as to all communications between Gunderson, on
the one hand, and the Holder Representative and the Pre-Closing Holders and
their respective Affiliates (individually and collectively, the “Seller Group”)
to the extent involving attorney-client confidences with respect to the
transactions contemplated hereby, the attorney-client privilege and the
exception of client confidence belongs solely to the Seller Group and may be
controlled only by the Seller Group and shall not pass to or be claimed by
Buyer, Merger Sub, and the Surviving Corporation, because the interests of Buyer
and its Affiliates were directly adverse to Company, the Holders at the
Effective Time and the Holder Representative at the time such communications
were made. This right to the attorney-client privilege shall exist even if such
communications may exist on the Company’s Computer Systems or in documents in
the Company’s possession. Notwithstanding the foregoing, in the event that after
the Closing a dispute arises between Buyer, Merger Sub, and the Surviving
Corporation, on the one hand, and a Person other than a party hereto, on the
other hand, the Surviving Corporation may assert the attorney-client privilege
to prevent disclosure to such third party of confidential communications by or
between Gunderson and the Company.
[Remainder of page intentionally left blank. Signatures follow.]




86

--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have hereunto caused this Agreement to be
duly executed as of the date first above written.
RIBBON COMMUNICATIONS INC.
By:     /s/ Daryl E. Raiford                
Name:    Daryl E. Raiford
Title:    Executive Vice President & Chief Financial     Officer
KANSAS MERGER SUB, INC.
By:     /s/ Daryl E. Raiford                
Name:    Daryl E. Raiford
Title:    President & Chief Executive Officer
EDGEWATER NETWORKS, INC.
By:     /s/ David G. Norman                
Name:    David G. Norman
Title:    President & Chief Executive Officer
SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the initial
Holder Representative hereunder
By:     /s/ Sam Riffe                    
Name:    Sam Riffe
Title:    Executive Director


[Signature Page to Agreement and Plan of Merger]